


Exhibit 10.1

 

AMENDMENT AND RESTATEMENT AGREEMENT dated as of July 9, 2008 (this “Amendment”)
relating to the Credit Agreement dated as of June 27, 2001, as amended and
restated as of June 4, 2007 (the “Original Credit Agreement”), among Rite Aid
Corporation, a corporation organized under the laws of the State of Delaware
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”),
and Citicorp North America, Inc., as administrative agent and collateral
processing agent (in such capacities, the “Administrative Agent”).

 

RECITALS

 

A.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Original Credit Agreement or, to the
extent specified herein, in the Original Credit Agreement as amended hereby. 
The rules of construction specified in Section 1.03 of the Original Credit
Agreement also apply to this Amendment.

 

B.  On the 2008 Restatement Effective Date (as defined below), the Borrower
intends to establish an Incremental Facility pursuant to Section 2.21 of the
Original Credit Agreement, which shall be an additional senior secured term loan
facility under the Original Credit Agreement in an aggregate principal amount of
$350,000,000 (the “Tranche 3 Term Facility”; the terms loans thereunder,
“Tranche 3 Term Loans”) to be made available by the lenders signatory hereto
(the “Tranche 3 Term Lenders”).  The proceeds of the Tranche 3 Term Loans will
be used (a) to finance the repurchase, redemption, retirement or defeasance of
the Borrower’s 8.125% senior secured notes due 2010, 7.50% senior secured notes
due 2015 and 9.25% senior notes due 2013, (b) to pay fees and expenses incurred
in connection with the foregoing and (c) for other general corporate purposes
(including the payment of accrued interest).

 

C.  This Amendment is the Incremental Facility Amendment relating to the Tranche
3 Facility contemplated by Section 2.21 of the Original Credit Agreement. 
Pursuant to this Amendment, the Original Credit Agreement shall be amended and
restated substantially in the form of Exhibit A to this Amendment (the Original
Credit Agreement, as so amended and restated, the “Restated Credit Agreement”),
effective as of the 2008 Restatement Effective Date, to establish the Tranche 3
Term Facility and to effect certain modifications to the Original Credit
Agreement necessary to reflect the terms of the Tranche 3 Term Facility, all as
contemplated hereby.

 

--------------------------------------------------------------------------------


 

AGREEMENTS

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Subsidiary Loan Parties, the Tranche 3 Term Lenders and the Administrative Agent
hereby agree as follows:

 

ARTICLE I

Amendment and Restatement

 

SECTION 1.1.  Amendment and Restatement of Original Credit Agreement.  The
Original Credit Agreement and the Definitions Annex are hereby amended and
restated, effective as of the 2008 Restatement Effective Date, in the form of
the Restated Credit Agreement attached as Exhibit A to this Amendment.  Schedule
2.01 to the Original Credit Agreement is amended in its entirety to read in the
form of Exhibit A-1 to this Amendment (it being understood that all other
schedules and exhibits to the Original Credit Agreement, in the forms thereof
immediately prior to the 2008 Restatement Effective Date, shall constitute
schedules and exhibits to the Restated Credit Agreement).

 

SECTION 1.2.  Tranche 3 Term Loans.  (a)  Subject to the terms and conditions
set forth herein, each Tranche 3 Term Lender agrees to make Tranche 3 Term Loans
to the Borrower on the 2008 Restatement Effective Date in a principal amount
equal to such Tranche 3 Term Lender’s Tranche 3 Term Commitment.  A Person shall
become a Tranche 3 Term Lender and a party to the Restated Credit Agreement by
executing and delivering to the Administrative Agent, on or prior to the 2008
Restatement Effective Date, a signature page to this Amendment as a “Tranche 3
Term Lender” setting forth the amount of Tranche 3 Term Loans that such Person
commits to make.  The “Tranche 3 Term Commitment” of any Tranche 3 Term Lender
will be the amount of such commitment set forth in its signature page to this
Amendment or such lesser amount as is allocated to it by Citigroup Global
Markets Inc. (“CGMI”) and notified to it prior to the 2008 Restatement Effective
Date.  The commitments of the Tranche 3 Term Lenders are several and no
Tranche 3 Term Lender shall be responsible for any other Tranche 3 Term Lender’s
failure to make Tranche 3 Term Loans.

 

(b)  The obligations of each Tranche 3 Term Lender to make Tranche 3 Term Loans
on the 2008 Restatement Effective Date is subject to the satisfaction of the
following conditions:

 

(i) After giving effect to the borrowing of the Tranche 3 Term Loans, the
conditions set forth in paragraphs (a), (b) and (c) of Section 4.02 of the
Restated Credit Agreement shall be satisfied on and as of the 2008 Restatement
Effective Date, and the Tranche 3 Term Lenders shall have received a certificate
of a Financial Officer dated the 2008 Restatement Effective Date to such effect.

 

(ii) The Collateral and Guarantee Requirement (as defined in the Restated Credit
Agreement) shall have been satisfied.

 

--------------------------------------------------------------------------------


 

(iii) The Administrative Agent shall have received a favorable legal opinion of
each of (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Borrower
and (ii) Robert Sari, General Counsel of the Borrower, in each case addressed to
the Administrative Agent and the Lenders under the Restated Credit Agreement and
dated the 2008 Restatement Effective Date, in substantially the forms of
Exhibits J-1 and J-2 to the Original Credit Agreement, modified, however, to
address the Tranche 3 Term Loans and this Amendment, and covering such other
matters relating to the Loan Parties, the other Senior Loan Documents, the
Senior Collateral and the transactions contemplated hereby to occur on the 2008
Restatement Effective Date as the Administrative Agent may reasonably request,
and otherwise reasonably satisfactory to the Administrative Agent.  The Borrower
hereby requests such counsel to deliver such opinions.

 

(iv) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the good standing of the Borrower and the organization and existence
of each Loan Party, the organizational documents of each Loan Party, the
resolutions of each Loan Party that authorize the transactions contemplated
hereby, the incumbency and authority of the Person or Persons executing and
delivering the Amendment and the other documents contemplated hereby, all in
form and substance reasonably satisfactory to the Administrative Agent.

 

(v) The Lenders (as defined in the Restated Credit Agreement) shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the U.S.A. Patriot Act.

 

(vi) The Administrative Agent shall have received a borrowing request in a form
acceptable to the Administrative Agent requesting that the Tranche 3 Term
Lenders make the Tranche 3 Term Loans to the Borrower on the 2008 Restatement
Effective Date.

 

(vii) After giving effect to the borrowing of the Tranche 3 Term Loans, the
Borrowing Base Amount on the 2008 Restatement Effective Date shall be no less
than the sum of (A) the aggregate principal amount of Loans (as defined in the
Restated Credit Agreement) outstanding on the 2008 Restatement Effective Date
and (B) the LC Exposure on the 2008 Restatement Effective Date.  The
Administrative Agent shall have received a completed Borrowing Base Certificate
dated the 2008 Restatement Effective Date and signed by a Financial Officer.

 

(viii) The conditions to effectiveness of this Amendment set forth in
Section 1.3 hereof shall have been satisfied.

 

SECTION 1.3.  Restatement Effectiveness.  The amendment and restatement of the
Original Credit Agreement effected hereby shall become effective as of the first
date (the “2008 Restatement Effective Date”) on which the following conditions
have been satisfied:

 

--------------------------------------------------------------------------------


 

(a)  The Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the signatures of (i) the
Borrower, (ii) each Subsidiary Loan Party, (iii) each Tranche 3 Term Lender and
(iv) the Administrative Agent.  The aggregate amount of Tranche 3 Term
Commitments shall not exceed $350,000,000.

 

(b)  The conditions to the making of the Tranche 3 Term Loans set forth in
Section 1.2(b) hereof shall have been satisfied.

 

(c)  To the extent invoiced at least two days prior to the 2008 Restatement
Effective Date, the Administrative Agent shall have received payment or
reimbursement of its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent.

 

(d)  To the extent invoiced at least two days prior to the 2008 Restatement
Effective Date, CGMI and Banc of America Securities LLC shall have received
payment of all fees owed to them by the Borrower on the 2008 Restatement
Effective Date in connection with this Amendment and the transactions
contemplated hereby.

 

The Administrative Agent shall notify the Borrower, the Tranche 3 Term Lenders
and the other Lenders (as defined in the Restated Credit Agreement) of the 2008
Restatement Effective Date and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the amendment and restatement effected hereby
shall not become effective, and the obligations of the Tranche 3 Term Lenders
hereunder to make Tranche 3 Term Loans will automatically terminate, if each of
the conditions set forth or referred to in Sections 1.2(b) and 1.3 hereof has
not been satisfied at or prior to 5:00 p.m., New York City time, on July 25,
2008.

 

ARTICLE II

Miscellaneous

 

SECTION 2.1.  Representations and Warranties.  (a)  To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Lenders (as defined in the Restated Credit Agreement) and the
Administrative Agent that, as of the 2008 Restatement Effective Date and after
giving effect to the transactions and amendments to occur on the 2008
Restatement Effective Date:

 

(i) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes, and the Restated Credit Agreement, as amended and
restated hereby on the 2008 Restatement Effective Date, will constitute, its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

(ii) The representations and warranties set forth in Article III of the Restated
Credit Agreement are true and correct in all material respects on and as of the
2008 Restatement Effective Date, with the same effect as though made on and as
of the

 

--------------------------------------------------------------------------------


 

2008 Restatement Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

 

(iii) No Default (as defined in the Restated Credit Agreement) or Event of
Default (as defined in the Restated Credit Agreement) has occurred and is
continuing.

 

SECTION 2.2.  Effect of Amendment.  (a)  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders or the
Agents under the Original Credit Agreement, the Restated Credit Agreement or any
other Senior Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Original Credit Agreement, the Restated Credit Agreement or any
other Senior Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.  Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Original Credit Agreement, the Restated
Credit Agreement or any other Senior Loan Document in similar or different
circumstances.  This Amendment shall apply to and be effective only with respect
to the provisions of the Original Credit Agreement, the Restated Credit
Agreement and the other Senior Loan Documents specifically referred to herein.

 

(b)  On and after the 2008 Restatement Effective Date, each reference in the
Original Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import, and each reference to the Original Credit Agreement,
“thereunder”, “thereof”, “therein” or words of like import in any other Senior
Loan Document shall be deemed a reference to the Restated Credit Agreement. 
This Amendment shall constitute a “Senior Loan Document” for all purposes of the
Original Credit Agreement, the Restated Credit Agreement and the other Senior
Loan Documents.

 

SECTION 2.3.  Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

 

SECTION 2.4.  Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.

 

SECTION 2.5.  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. 
Delivery of any executed counterpart of a signature page of this Amendment by
facsimile transmission or other electronic imaging means shall be as effective
as delivery of a manually executed counterpart hereof.

 

SECTION 2.6.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Restatement Agreement to be duly executed and delivered by their officers as of
the date first above written.

 

 

RITE AID CORPORATION,

 

 

 

by

 

 

 

/s/ Kevin Twomey

 

 

Name:  Kevin Twomey

 

 

Title: Executive Vice President and
Chief Financial Officer

 

 

 

EACH OF THE SUBSIDIARIES LISTED ON
PART I OF SCHEDULE A HERETO:

 

 

 

by

 

 

 

/s/ Robert B. Sari

 

 

Name:  Robert B. Sari

 

 

Title:  Executive Vice President and
Secretary

 

 

 

EACH OF THE SUBSIDIARIES LISTED ON
PART II OF SCHEDULE A HERETO:

 

 

 

by

 

 

 

/s/ Darrell K. Lane

 

 

Name:  Darrell K. Lane

 

 

Title:  Vice President and Secretary

 

 

 

EACH OF THE SUBSIDIARIES LISTED ON
PART III OF SCHEDULE A HERETO:

 

 

 

by

 

 

 

/s/ James J. Comitale

 

 

Name:  James J. Comitale

 

 

Title:  Vice President and Secretary

 

 

 

THRIFTY PAYLESS, INC.,

 

 

 

by

 

 

 

/s/ I. Lawrence Gelman

 

 

Name:  I. Lawrence Gelman

 

 

Title:  Vice President and Secretary

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,
as Administrative Agent,

 

 

 

by

 

 

 

/s/ David Leland

 

 

Name: David Leland

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

Tranche 3 Term Lender signature page to
the Amendment and Restatement Agreement dated as of July 9, 2008
to the Rite Aid Credit Agreement

 

To approve the Amendment and Restatement:

 

Tranche 3 Term Commitment:

 

 

 

Name of Tranche 3 Term Lender,

 

$330,000,000

 

 

 

Citicorp North America, Inc.

 

 

 

 

 

by

 

 

 

 

/s/ David Leland

 

 

 

Name:David Leland

 

 

 

Title: Vice President

 

 

 

--------------------------------------------------------------------------------


 

Tranche 3 Term Lender signature page to
the Amendment and Restatement Agreement dated as of July 9, 2008
to the Rite Aid Credit Agreement

 

To approve the Amendment and Restatement:

 

Tranche 3 Term Commitment:

 

 

 

Name of Tranche 3 Term Lender,

 

$20,000,000

 

 

 

Bank of America, N.A.

 

 

 

 

 

by

 

 

 

 

/s/ Richard D. Hill, Jr.

 

 

 

Name:Richard D. Hill, Jr.

 

 

 

Title:  Managing Director

 

 

 

9

--------------------------------------------------------------------------------

 

SCHEDULE A

 

SUBSIDIARIES

 

Part I

1.

112 Burleigh Avenue Norfolk, LLC

2.

1515 West State Street Boise, Idaho, LLC

3.

1740 Associates, L.L.C.

4.

3581 Carter Hill Road–Montgomery Corp.

5.

4042 Warrensville Center Road – Warrensville Ohio, Inc.

6.

5277 Associates, Inc.

7.

537 Elm Street Corp.

8.

5600 Superior Properties, Inc.

9.

657-659 Broad St. Corp.

10.

764 South Broadway-Geneva, Ohio, LLC

11.

Ann & Government Streets - Mobile, Alabama, LLC

12.

Apex Drug Stores, Inc.

13.

Broadview and Wallings-Broadview Heights Ohio, Inc.

14.

Brooks Pharmacy, Inc.

15.

Central Avenue and Main Street - Petal, MS, LLC

16.

Eagle Managed Care Corp.

17.

Eckerd Corporation

18.

Eckerd Fleet, Inc.

19.

EDC Drug Stores, Inc.

20.

Eighth and Water Streets – Urichsville, Ohio, LLC

21.

England Street-Asheland Corporation

22.

Fairground, L.L.C.

23.

GDF, Inc.

24.

Genovese Drug Stores, Inc.

25.

Gettysburg and Hoover-Dayton, Ohio, LLC

26.

Harco, Inc.

27.

K & B Alabama Corporation

28.

K & B Louisiana Corporation

29.

K & B Mississippi Corporation

30.

K & B Services, Incorporated

31.

K & B Tennessee Corporation

32.

K&B Texas Corporation

33.

K & B, Incorporated

34.

Keystone Centers, Inc.

35.

Lakehurst and Broadway Corporation

36.

Maxi Drug North, Inc.

37.

Maxi Drug South, L.P.

38.

Maxi Drug, Inc.

39.

Maxi Green Inc.

40.

Mayfield & Chillicothe Roads – Chesterland, LLC

41.

MC Woonsocket, Inc.

42.

Munson & Andrews, LLC

43.

Name Rite, L.L.C.

44.

Northline & Dix – Toledo – Southgate, LLC

 

--------------------------------------------------------------------------------


 

45.

P.J.C. Distribution, Inc.

46.

P.J.C. of West Warwick, Inc.

47.

P.J.C. Realty Co., Inc.

48.

Patton Drive and Navy Boulevard Property Corporation

49.

Paw Paw Lake Road & Paw Paw Avenue – Coloma, Michigan, LLC

50.

PDS-1 Michigan, Inc.

51.

Perry Distributors, Inc.

52.

Perry Drug Stores, Inc.

53.

PJC Dorchester Realty LLC

54.

PJC East Lyme Realty LLC

55.

PJC Haverhill Realty LLC

56.

PJC Hermitage Realty LLC

57.

PJC Hyde Park Realty LLC

58.

PJC Lease Holdings, Inc.

59.

PJC Manchester Realty LLC

60.

PJC Mansfield Realty LLC

61.

PJC New London Realty LLC

62.

PJC of Cranston, Inc.

63.

PJC of East Providence, Inc.

64.

PJC of Massachusetts, Inc.

65.

PJC of Rhode Island, Inc.

66.

PJC of Vermont, Inc.

67.

PJC Peterborough Realty LLC

68.

PJC Providence Realty LLC

69.

PJC Realty MA, Inc.

70.

PJC Realty N.E. LLC

71.

PJC Revere Realty LLC

72.

PJC Special Realty Holdings, Inc.

73.

Ram-Utica, Inc.

74.

RDS Detroit, Inc.

75.

Read's, Inc.

76.

Rite Aid Drug Palace, Inc.

77.

Rite Aid Hdqtrs. Corp.

78.

Rite Aid of Alabama, Inc.

79.

Rite Aid of Connecticut, Inc.

80.

Rite Aid of Delaware, Inc.

81.

Rite Aid of Florida, Inc.

82.

Rite Aid of Georgia, Inc.

83.

Rite Aid of Illinois, Inc.

84.

Rite Aid of Indiana Inc.

85.

Rite Aid of Kentucky, Inc.

86.

Rite Aid of Maine, Inc.

87.

Rite Aid of Maryland, Inc.

88.

Rite Aid of Massachusetts, Inc.

89.

Rite Aid of Michigan, Inc.

90.

Rite Aid of New Hampshire, Inc.

 

--------------------------------------------------------------------------------


 

91.

Rite Aid of New Jersey, Inc.

92.

Rite Aid of New York, Inc.

93.

Rite Aid of North Carolina, Inc.

94.

Rite Aid of Ohio, Inc.

95.

Rite Aid of Pennsylvania, Inc.

96.

Rite Aid of South Carolina, Inc.

97.

Rite Aid of Tennesssee, Inc.

98.

Rite Aid of Vermont, Inc.

99.

Rite Aid of Virginia, Inc.

100.

Rite Aid of Washington, D.C., Inc.

101.

Rite Aid of West Virginia, Inc.

102.

Rite Aid Realty Corp.

103.

Rite Aid Rome Distribution Center, Inc.

104.

Rite Aid Services, L.L.C.

105.

Rite Aid Transport, Inc.

106.

RX Choice, Inc.

107.

Seven Mile and Evergreen – Detroit, LLC

108.

Silver Springs Road – Baltimore, Maryland/One, LLC

109.

Silver Springs Road – Baltimore, Maryland/Two, LLC

110.

State & Fortification Streets – Jackson, Mississippi, LLC

111.

State Street and Hill Road – Gerard, Ohio, LLC

112.

The Jean Coutu Group (PJC) USA, Inc.

113.

The Lane Drug Company

114.

Thrift Drug Services, Inc.

115.

Thrift Drug, Inc.

116.

Thrifty Corporation

117.

Tyler and Sanders Roads, Birmingham - Alabama, LLC

 

Part II

1.

Rite Aid Hdqtrs. Funding, Inc.

2.

Rite Fund, Inc.

3.

Rite Investments Corp.

 

Part III

1.

EDC Licensing, Inc.

2.

JCG (PJC) USA, LLC

3.

JCG Holdings (USA) Inc.

 

--------------------------------------------------------------------------------

Exhibit A

 

 

CREDIT AGREEMENT

 

dated as of June 27, 2001,

 

as amended and restated as of July 9, 2008,

 

among

 

RITE AID CORPORATION,

 

The Lenders Party Hereto,

 

CITICORP NORTH AMERICA, INC.,

as Administrative Agent and Collateral Processing Agent,

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

 

JPMORGAN CHASE BANK , N.A.,

as Co-Documentation Agent,

 

WELLS FARGO FOOTHILL, LLC,

as Co-Documentation Agent

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Documentation Agent

 

--------------------------------------------------------------------------------

 

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arranger and Joint Bookrunner

 

and

 

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arranger and Joint Bookrunner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

2

SECTION 1.02.

Classification of Loans and Borrowings

36

SECTION 1.03.

Terms Generally

36

SECTION 1.04.

Accounting Terms; GAAP

37

SECTION 1.05.

Terms Defined in Definitions Annex

37

 

 

 

ARTICLE II

 

 

 

The Credits

 

 

 

SECTION 2.01.

Commitments

37

SECTION 2.02.

Loans and Borrowings

38

SECTION 2.03.

Requests for Borrowings

39

SECTION 2.04.

Swingline Loans

40

SECTION 2.05.

Letters of Credit

41

SECTION 2.06.

Funding of Borrowings

47

SECTION 2.07.

Interest Elections

47

SECTION 2.08.

Termination and Reduction of Commitments

49

SECTION 2.09.

Repayment of Loans; Evidence of Indebtedness

49

SECTION 2.10.

Amortization and Repayment of Term Loans

50

SECTION 2.11.

Prepayment of Loans

51

SECTION 2.12.

Fees

53

SECTION 2.13.

Interest

54

SECTION 2.14.

Alternate Rate of Interest

55

SECTION 2.15.

Increased Costs

56

SECTION 2.16.

Break Funding Payments

57

SECTION 2.17.

Taxes

57

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

58

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

60

SECTION 2.20.

Adjustments to Borrowing Base Advance Rates

61

SECTION 2.21.

Incremental Loans

61

 

 

 

ARTICLE III

 

 

 

Representations and Warranties

 

 

 

SECTION 3.01.

Organization; Powers

63

SECTION 3.02.

Authorization; Enforceability

63

 

--------------------------------------------------------------------------------


 

SECTION 3.03.

Governmental Approvals; No Conflicts

63

SECTION 3.04.

Financial Condition; No Material Adverse Change

63

SECTION 3.05.

Properties

64

SECTION 3.06.

Litigation and Environmental Matters

64

SECTION 3.07.

Compliance with Laws and Agreements

65

SECTION 3.08.

Investment and Holding Company Status

65

SECTION 3.09.

Taxes

65

SECTION 3.10.

ERISA

65

SECTION 3.11.

Disclosure; Accuracy of Information

65

SECTION 3.12.

Subsidiaries

66

SECTION 3.13.

Insurance

66

SECTION 3.14.

Labor Matters

66

SECTION 3.15.

Solvency

66

SECTION 3.16.

Federal Reserve Regulations

67

SECTION 3.17.

Security Interests

67

SECTION 3.18.

Use of Proceeds

68

 

 

 

ARTICLE IV

 

 

 

Conditions

 

 

 

SECTION 4.01.

Second Restatement Effective Date

68

SECTION 4.02.

Each Credit Event

68

SECTION 4.03.

Borrowing Base Date

69

 

 

 

ARTICLE V

 

 

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements and Other Information

70

SECTION 5.02.

Notices of Material Events

73

SECTION 5.03.

Information Regarding Collateral

73

SECTION 5.04.

Existence; Conduct of Business

74

SECTION 5.05.

Payment of Obligations

74

SECTION 5.06.

Maintenance of Properties

74

SECTION 5.07.

Insurance

74

SECTION 5.08.

Books and Records; Inspection and Audit Rights; Collateral and Borrowing Base
Reviews

76

SECTION 5.09.

Compliance with Laws

77

SECTION 5.10.

Use of Proceeds and Letters of Credit

77

SECTION 5.11.

Additional Subsidiaries

78

SECTION 5.12.

Further Assurances

78

SECTION 5.13.

Subsidiaries

79

SECTION 5.14.

Intercompany Transfers

79

SECTION 5.15.

Inventory Purchasing

79

SECTION 5.16.

Cash Management System

80

 

--------------------------------------------------------------------------------


 

SECTION 5.17.

Termination of Factoring Transactions

80

 

 

 

ARTICLE VI

 

 

 

Negative Covenants

 

 

 

SECTION 6.01.

Indebtedness; Certain Equity Securities

80

SECTION 6.02.

Liens

83

SECTION 6.03.

Fundamental Changes

85

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

86

SECTION 6.05.

Asset Sales

87

SECTION 6.06.

Sale and Leaseback Transactions

89

SECTION 6.07.

Hedging Agreements

89

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

89

SECTION 6.09.

Transactions with Affiliates

91

SECTION 6.10.

Restrictive Agreements

93

SECTION 6.11.

Amendment of Material Documents

94

SECTION 6.12.

Consolidated Fixed Charge Coverage Ratio

95

SECTION 6.13.

Restrictions on Asset Holdings by the Borrower

96

SECTION 6.14.

Corporate Separateness

96

 

 

 

ARTICLE VII

 

 

 

Events of Default

 

 

 

ARTICLE VIII

 

 

 

The Agents

 

 

 

ARTICLE IX

 

 

 

Miscellaneous

 

 

 

SECTION 9.01.

Notices

102

SECTION 9.02.

Waivers; Amendments

103

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

105

SECTION 9.04.

Successors and Assigns

106

SECTION 9.05.

Survival

110

SECTION 9.06.

Integration; Effectiveness

110

SECTION 9.07.

Severability

111

SECTION 9.08.

Right of Setoff

111

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

111

SECTION 9.10.

WAIVER OF JURY TRIAL

112

SECTION 9.11.

Headings

112

 

--------------------------------------------------------------------------------


 

SECTION 9.12.

Confidentiality

112

SECTION 9.13.

Interest Rate Limitation

113

SECTION 9.14.

Collateral Trust and Intercreditor Agreement

113

SECTION 9.15.

Cash Sweep

113

SECTION 9.16.

Electronic Communications

114

SECTION 9.17.

USA Patriot Act

115

SECTION 9.18.

Release of Interim Collateral; Termination of Interim Collateral Documents

116

 

--------------------------------------------------------------------------------


 

ANNEXES:

 

Annex 1 – Definitions Annex

Annex 2 – Subordination Terms

 

SCHEDULES:

 

Schedule 1.01

-

Subsidiary Loan Parties

Schedule 2.01

-

Commitments

Schedule 3.04

-

Undisclosed Liabilities

Schedule 3.05 (a)

-

Properties

Schedule 3.05(c)

-

Leased Warehouses and Distribution Centers

Schedule 3.06(a)

-

Litigation

Schedule 3.06(b)

-

Environmental Matters

Schedule 3.07

-

Compliance with Laws

Schedule 3.09

-

Taxes

Schedule 3.12

-

Subsidiaries

Schedule 3.13

-

Insurance

Schedule 3.14

-

Labor

Schedule 5.11

-

Subsidiaries

Schedule 6.01(a)(xii)

-

Existing Indebtedness

Schedule 6.01(b)

-

Equity Issuances

Schedule 6.02(xi)

-

Liens

Schedule 6.04

-

Investments

Schedule 6.08(a)

-

Restricted Payments

Schedule 6.09

-

Affiliate Transactions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A-1

-

Form of Term Note

Exhibit A-2

-

Form of Revolving Credit Note

Exhibit B

-

Form of Borrowing Base Certificate

Exhibit C

-

Form of Assignment and Acceptance Agreement

Exhibit D-1

-

Form of Senior Subsidiary Guarantee Agreement

Exhibit D-2

-

Form of Interim Collateral and Guarantee Agreement

Exhibit E

-

Form of Senior Subsidiary Security Agreement

Exhibit F-1

-

Form of Senior Indemnity, Subrogation and Contribution Agreement

Exhibit F-2

-

Form of Interim Indemnity, Subrogation and Contribution Agreement

Exhibit G

-

Form of Second Priority Subsidiary Guarantee Agreement

Exhibit H

-

Form of Second Priority Subsidiary Security Agreement

Exhibit I

-

Form of Second Priority Indemnity, Subrogation and Contribution Agreement

Exhibit J-1

-

Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP, Special New York
Counsel to the Borrower

 

--------------------------------------------------------------------------------


 

Exhibit J-2

-

Form of Opinion of Robert Sari, General Counsel of the Borrower

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of June 27, 2001, as amended and restated as of
July 9, 2008 (this “Agreement”), among RITE AID CORPORATION, a Delaware
corporation, the LENDERS party hereto, CITICORP NORTH AMERICA, INC., as
Administrative Agent and Collateral Processing Agent and BANK OF AMERICA, N.A.,
as Syndication Agent.

 

On the Effective Date (such term and each other capitalized term used but not
otherwise defined in this preamble having the meaning assigned to such term in
Article I below or in the Definitions Annex), the Borrower, the Administrative
Agent, the Collateral Agent and certain of the Lenders entered into this
Agreement pursuant to which certain of the Lenders thereunder agreed to extend
credit to the Borrower on a revolving credit basis and to make term loans to the
Borrower.

 

On the First Restatement Effective Date, the Tranche 1 Term Lenders made Tranche
1 Term Loans in an aggregate principal amount of $145,000,000.  On the Second
Restatement Effective Date, the Tranche 2 Term Lenders made Tranche 2 Term Loans
in an aggregate principal amount of $1,105,000,000.

 

Pursuant to Section 2.21 of the Original Agreement, the Borrower has requested
that the Original Agreement be amended pursuant to an Incremental Facility
Amendment to provide for an Incremental Facility consisting of Tranche 3 Term
Loans in an aggregate principal amount of $350,000,000.  The Borrower, the
Subsidiary Loan Parties, the Tranche 3 Term Lenders and the Administrative Agent
accordingly entered into the 2008 Amendment and Restatement Agreement in order
to provide for such Tranche 3 Term Loans, and pursuant thereto the Original
Agreement is being amended and restated in its entirety in the form hereof.

 

The proceeds of the Tranche 3 Term Loans will be used (i) to finance the
repurchase, redemption, retirement or defeasance of the Borrower’s 8.125% Notes,
7.5% Notes and 9.25% Notes, (ii) to pay fees and expenses incurred in connection
with the foregoing and (iii) for other general corporate purposes (including the
payment of accrued interest).  The proceeds of Revolving Loans and Swingline
Loans made on or after the 2008 Restatement Effective Date will be used for
general corporate purposes, including the financing of Optional Debt
Repurchases, permitted capital expenditures, the repurchase of the Borrower’s
and/or its Subsidiaries’ (including Rite Aid Lease Management Company’s)
Preferred Stock and permitted Restricted Payments, as more fully described
herein.  Letters of Credit will be used solely to support payment obligations of
the Borrower and the Subsidiaries incurred in the ordinary course of business.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 


DEFINITIONS

 


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:


 

“2008 Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of July 9, 2008, among the Borrower, the Subsidiary Loan
Parties, the Tranche 3 Term Lenders and the Administrative Agent.

 

“2008 Restatement Effective Date” means the date on which this Agreement becomes
effective pursuant to the terms of the 2008 Amendment and Restatement Agreement.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account” means any right to payment for goods sold or leased or for services
rendered, whether or not earned by performance.

 

“Account Debtor” means, with respect to any Account, the obligor with respect to
such Account.

 

“Accounts Receivable Advance Rate” means the accounts receivable advance rate
determined in accordance with Section 2.20.

 

“Acquisition” means the acquisition by the Borrower of all the Equity Interests
in Holdings.

 

“Additional Lender” has the meaning assigned to such term in Section 2.21.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Adjustment Date” means the first day of each calendar month.

 

“Administrative Agent” means CNAI, in its capacity as administrative agent for
the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Agents” means the Administrative Agent and the Collateral Agent.

 

2

--------------------------------------------------------------------------------


 

“Agent Parties” has the meaning assigned to such term in Section 9.16(c).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Citibank Base Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%; provided, however, that
solely for purposes of calculating interest in respect of any Tranche 3 Term
Loan that is an ABR Loan the Alternate Base Rate will be deemed to be 4.00% per
annum on any day when the Alternate Base Rate would otherwise be less than 4.00%
per annum.  Any change in the Alternate Base Rate due to a change in the
Citibank Base Rate or the Federal Funds Effective Rate shall be effective from
and including the effective date of such change in the Citibank Base Rate or the
Federal Funds Effective Rate.

 

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated November 8, 2006, relating to the Original Agreement.

 

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment.  If the Revolving Commitments have been terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, on any day, (a) with respect to any ABR Tranche 2 Term
Loan, a rate per annum of 0.75% and, with respect to any Eurodollar Tranche 2
Term Loan, a rate per annum of 1.75%, (b) with respect to any ABR Tranche 3 Term
Loan, a rate per annum of 2.00% and, with respect to any Eurodollar Tranche 3
Term Loan, a rate per annum of 3.00% and (c) with respect to any ABR Loan (other
than a Tranche 2 Term Loan or a Tranche 3 Term Loan) or Eurodollar Loan (other
than a Tranche 2 Term Loan or a Tranche 3 Term Loan), as the case may be, the
applicable rate per annum set forth below (expressed in basis points) under the
caption “ABR Spread” or “Eurodollar Spread”, as the case may be, in each case
based upon the Average Revolver Availability determined as of the most recent
Adjustment Date; provided that until the first Adjustment Date occurring after
the Original Restatement Effective Date, the Applicable Rate shall be the
applicable rate per annum set forth below in Category 2; and provided further,
that during any period after the date that is 120 days after the Second
Restatement Effective Date but prior to the Borrowing Base Date, the “Applicable
Rate” shall mean (i) with respect to ABR Tranche 2 Term Loans, a rate per annum
of 1.25% and (ii) with respect to Eurodollar Tranche 2 Term Loans, a rate per
annum of 2.25%:

 

RATING:

 

ABR Spread
(bps)

 

Eurodollar Spread
(bps)

 

Category 1
Average Revolver Availability greater than $1,250,000,000

 

25

 

125

 

Category 2
Average Revolver Availability greater than $500,000,000 but less than or equal
to $1,250,000,000

 

50

 

150

 

 

3

--------------------------------------------------------------------------------


 

Category 3
Average Revolver Availability less than or equal to $500,000,000

 

75

 

175

 

 

“Approved Fund” means (a) with respect to any Lender, a CLO managed by such
Lender or by an Affiliate of such Lender or (b) with respect to any Lender that
is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

 

“Average Revolver Availability” means, as determined on any Adjustment Date, the
average daily Revolver Availability during the calendar month immediately
preceding such Adjustment Date; provided that the Average Revolver Availability
as determined on the first Adjustment Date occurring after the Original
Restatement Effective Date shall be the average daily Revolver Availability for
the period from the Original Restatement Effective Date to the day immediately
prior to such first Adjustment Date.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Rite Aid Corporation, a Delaware corporation.

 

“Borrowing” means (a) a Loan of the same Class and Type, made, converted or
continued on the same date and, in the case of a Eurodollar Loan, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Base Amount” means, with respect to the Borrower, an amount equal to
the sum, without duplication, of the following;

 

(a) the Accounts Receivable Advance Rate multiplied by the book value of
Eligible Accounts Receivable; plus

 

(b) the Pharmaceutical Inventory Advance Rate multiplied by the Eligible
Pharmaceutical Inventory Value; plus

 

(c) the Other Inventory Advance Rate multiplied by the Eligible Other Inventory
Value; plus

 

(d) the Script Lists Advance Rate multiplied by the Eligible Script Lists Value;
minus

 

4

--------------------------------------------------------------------------------


 

(e) a reserve in an aggregate amount equal to the Borrower’s then-current
exposure upon early termination under each of its existing and future Hedging
Agreements; minus

 

(f) any reserves established by the Collateral Agent in the exercise of its
reasonable judgment to reflect Borrowing Base Factors;

 

provided, that, for purposes of determining the Borrowing Base Amount at any
date of determination, the amount set forth in clause (d) of this definition
shall not exceed the lesser of (i) $800,000,000 and (ii) 25% of the Borrowing
Base Amount.

 

The Borrowing Base Amount shall be computed (i) weekly with respect to Eligible
Accounts Receivable and Eligible Inventory stored at any location other than a
distribution center, (ii) monthly with respect to Eligible Inventory stored at a
distribution center and (iii) annually with respect to Eligible Script Lists, in
each case in accordance with Sections 2.20 and 5.01(f).  The Borrowing Base
Amount at any time in effect shall be determined by reference to the Borrowing
Base Certificate most recently delivered pursuant to Section 5.01(f).

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B or in such other form as the Agents may approve.

 

“Borrowing Base Date” means the first date after the Second Restatement
Effective Date on which the conditions set forth in Section 4.03 have been
satisfied.

 

“Borrowing Base Factors” means landlord’s liens affecting Eligible Inventory,
factors affecting the saleability or collectability of Eligible Accounts
Receivable and Eligible Inventory at retail or in liquidation, factors affecting
the market value of Eligible Inventory, Eligible Accounts Receivable or Eligible
Script Lists, other impediments to the Collateral Agent’s ability to realize
upon the Eligible Accounts Receivable, the Eligible Inventory or the Eligible
Script Lists and other factors affecting the credit value to be afforded the
Eligible Accounts Receivable, the Eligible Inventory and the Eligible Script
Lists.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Bridge Facility” means the bank credit facility, if any, under which loans are
made to the Borrower on the Second Restatement Effective Date in an aggregate
principal amount equal to $1,220,000,000 minus the aggregate principal amount,
if any, of New Notes issued on or prior to the Second Restatement Effective
Date.

 

“Business Acquisition” means (i) an Investment by the Borrower or any of the
Subsidiaries in any other Person (including an Investment by way of acquisition
of debt or equity securities of any other Person) pursuant to which such Person
shall become a Subsidiary or shall be merged into or consolidated with the
Borrower or any of the Subsidiaries or (ii) an acquisition by the Borrower or
any of the Subsidiaries of the property and assets of any Person (other than the
Borrower or any of the Subsidiaries)

 

5

--------------------------------------------------------------------------------


 

that constitute substantially all the assets of such Person or any division or
other business unit of such Person; provided that the acquisition of
prescription files and Stores and the acquisition of Persons substantially all
of whose assets consist of fewer than 10 Stores, in each case in the ordinary
course of business and not substantially inconsistent with the business
projections of the Borrower and the Subsidiaries delivered to the Lenders on or
about the Original Restatement Effective Date shall not constitute a Business
Acquisition.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, which obligations should
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

 

“Cash Management System” shall have the meaning assigned to such term in the
Senior Subsidiary Security Agreement.

 

“Cash Sweep Cash Collateral Account” shall have the meaning assigned to such
term in the Senior Subsidiary Security Agreement.

 

“Cash Sweep Notice” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

“Cash Sweep Period” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
SEC thereunder as in effect on the Second Restatement Effective Date) (other
than (i) Green Equity Investors III, L.P. and its Affiliates or (ii) the Seller
and its Affiliates as a result of the Acquisition), of 30% or more of the
outstanding shares of common stock of the Borrower; (b) at the end of any period
of 12 consecutive calendar months, the occupation of a majority of the seats on
the board of directors of the Borrower by Persons who were not members of the
board of directors of the Borrower on the first day of such period; or (c) the
occurrence of a “Change of Control”, as defined in any Indenture or other
agreement that governs the terms of any Material Indebtedness.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Original Restatement Effective Date, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Original Restatement Effective Date or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the
Original Restatement Effective Date.

 

“Charges” has the meaning assigned to such term in Section 9.13.

 

6

--------------------------------------------------------------------------------


 

“Citibank Base Rate” means the rate of interest publicly announced by Citibank,
N.A. in New York City from time to time as the Citibank Base Rate.

 

“Citibank Concentration Account” shall have the meaning assigned to such term in
the Senior Subsidiary Security Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche 1
Term Loans, Tranche 2 Term Loans, Tranche 3 Term Loans or Swingline Loans and,
when used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment, a Tranche 1 Term Commitment, a Tranche 2 Term Commitment
or a Tranche 3 Term Commitment.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of a Lender.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral Agent” means CNAI, in its capacity as collateral processing agent
for the Lenders.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(A)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH SUBSIDIARY LOAN
PARTY EITHER (I) A COUNTERPART OF, OR A SUPPLEMENT TO, EACH SENIOR COLLATERAL
DOCUMENT DULY EXECUTED AND DELIVERED ON BEHALF OF SUCH LOAN PARTY OR (II) IN THE
CASE OF ANY PERSON THAT BECOMES A SUBSIDIARY LOAN PARTY AFTER THE SECOND
RESTATEMENT EFFECTIVE DATE, A SUPPLEMENT TO EACH APPLICABLE SENIOR COLLATERAL
DOCUMENT, IN THE FORM SPECIFIED THEREIN, DULY EXECUTED AND DELIVERED ON BEHALF
OF SUCH SUBSIDIARY LOAN PARTY;

 

(B)  (I) ALL DOCUMENTS AND INSTRUMENTS, INCLUDING UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS, REQUIRED BY LAW OR REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED TO CREATE THE LIENS
INTENDED TO BE CREATED BY THE SENIOR COLLATERAL DOCUMENTS AND PERFECT SUCH LIENS
TO THE EXTENT REQUIRED BY, AND WITH THE PRIORITY REQUIRED BY, THIS AGREEMENT AND
THE SENIOR COLLATERAL DOCUMENTS, SHALL HAVE BEEN FILED, REGISTERED OR RECORDED
OR DELIVERED TO THE ADMINISTRATIVE AGENT FOR FILING, REGISTRATION OR RECORDING
OR (II) THE ADMINISTRATIVE AGENT SHALL HAVE BEEN PROVIDED WITH ALL
AUTHORIZATIONS, CONSENTS AND APPROVALS FROM EACH LOAN PARTY, GOVERNMENTAL
AUTHORITY AND OTHER PERSON REASONABLY REQUESTED BY IT TO FILE, RECORD OR
REGISTER ALL DOCUMENTS AND INSTRUMENTS REFERRED TO IN CLAUSE (B)(I) OF THIS
DEFINITION; AND

 

(C)  EACH LOAN PARTY SHALL HAVE OBTAINED ALL CONSENTS AND APPROVALS REQUIRED TO
BE OBTAINED BY IT IN CONNECTION WITH THE EXECUTION AND DELIVERY OF ALL

 

7

--------------------------------------------------------------------------------


 

SENIOR COLLATERAL DOCUMENTS TO WHICH IT IS A PARTY, THE PERFORMANCE OF ITS
OBLIGATIONS THEREUNDER AND THE GRANTING BY IT OF THE LIENS THEREUNDER.

 

“Commitment” means the Revolving Commitments, the Tranche 1 Term Commitments,
the Tranche 2 Term Commitments and the Tranche 3 Term Commitments, or any
combination thereof (as the context requires).

 

“Communications” has the meaning assigned to such term in Section 9.16(a).

 

“Consolidated Capital Expenditures” means, for any period, the aggregate amount
of expenditures by the Borrower and its Consolidated Subsidiaries for plant,
property and equipment and prescription files during such period (including any
such expenditure by way of acquisition of a Person or by way of assumption of
Indebtedness or other obligations of a Person, to the extent reflected as plant,
property and equipment or as prescription file assets) minus the aggregate
amount of Net Cash Proceeds received by the Borrower and its Consolidated
Subsidiaries from the sale of Stores to third parties pursuant to Sale and
Leaseback Transactions; provided that the aggregate amount of expenditures by
the Borrower and its Consolidated Subsidiaries referred to above shall exclude,
without duplication, (i) any such expenditures made for the replacement or
restoration of assets to the extent financed by Casualty/Condemnation Proceeds
relating to the asset or assets being replaced or restored, (ii) any amounts
paid to any party under a lease entered into in connection with a Sale and
Leaseback Transaction with respect to the termination of such lease and the
reacquisition by the Borrower or any of the Subsidiaries of the property subject
to such lease and (iii) any such expenditures made for the purchase or other
acquisition from a third party of Stores, leases and prescription files, but
only to the extent that an equivalent or greater amount is received from such
third party as consideration for the sale or other disposition to such third
party of Stores, leases and/or prescription files of a substantially equivalent
value closed at substantially the same time as, and entered into as part of a
single related transaction with, such purchase or acquisition (and if a lesser
amount is received from such third party as consideration for such sale or other
disposition, then the amount of Consolidated Capital Expenditures for purposes
hereof shall be the expenditures made net of the consideration received);
provided further that Consolidated Capital Expenditures shall in no case be less
than zero.

 

“Consolidated EBITDA” means, for any period, without duplication, Consolidated
Net Income for such period, plus (a) to the extent deducted in determining
Consolidated Net Income for such period, the aggregate amount of
(i) consolidated interest expenses, whether cash or non-cash, and charges,
commissions, discounts, yield and other similar fees and charges incurred
pursuant to Factoring Transactions or by Securitization Vehicles in connection
with Securitizations which are payable to any Person other than a Loan Party,
and any other amounts comparable to or in the nature of interest under any
Securitization or Factoring Transaction, including losses on the sale of
Securitization Assets in a Securitization accounted for as a “true sale” or
Factoring Assets in a Factoring Transaction accounted for as a “true sale,”
(ii) provision for income taxes, (iii) depreciation and amortization, (iv) LIFO
Adjustments which reduced such

 

8

--------------------------------------------------------------------------------


 

Consolidated Net Income, (v) store closing and non-cash impairment expenses,
(vi) any other nonrecurring charge to the extent such nonrecurring charge does
not involve any cash expenditure during such period, (vii) non-cash compensation
expenses related to stock option and restricted stock employee benefit plans,
(viii) the non-cash interest component, as adjusted from time to time, in
respect of reserves, (ix) all costs, fees, charges and expenses incurred in
connection with the Transactions, (x) all charges incurred relating to the
investigation of the Borrower by the United States Attorney’s Office and the
United States Department of Labor and all amounts paid in satisfaction of any
judgment, fine or settlement resulting therefrom, (xi) all costs and litigation
expenses incurred in connection with litigation, investigations and other
proceedings relating to the business conduct and practices of the former
management of the Borrower and (xii) all Integration Expenses, and minus (b) to
the extent not deducted in determining Consolidated Net Income for such period,
the aggregate amount of (i) any cash expenditure during such period in
connection with which a nonrecurring charge was taken and added back to
Consolidated Net Income pursuant to clause (a) above in calculating Consolidated
EBITDA in any prior period and (ii) LIFO Adjustments which increased such
Consolidated Net Income.

 

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(i) Consolidated EBITDA plus Consolidated Rent less Consolidated Capital
Expenditures plus Integration Capital Expenditures to (ii) Consolidated Interest
Charges plus Consolidated Rent plus cash dividends paid pursuant to
Section 6.08(a), in each case for such period and determined in accordance with
GAAP.

 

“Consolidated Interest Charges” means, for any period, the aggregate amount of
interest charges, whether expensed or capitalized, incurred or accrued during
such period by the Borrower and its Consolidated Subsidiaries, solely to the
extent paid or payable (whether during or after such period) in cash (i) minus
non-cash interest expenses during such period related to (x) litigation
reserves, (y) closed store liability reserves, if any, and (z) self-insurance
reserves and (ii) plus, to the extent not otherwise included in such interest
charges, commissions, discounts, yield and other similar fees and charges
incurred pursuant to Factoring Transactions or by Securitization Vehicles in
connection with Securitizations which are payable to any Person other than a
Loan Party, and any other amounts comparable to or in the nature of interest
under any Securitization or Factoring Transaction, including losses on the sale
of Securitization Assets in a Securitization accounted for as a “true sale” or
Factoring Assets in a Factoring Transaction accounted for as a “true sale”.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Consolidated Subsidiaries (exclusive of (a) extraordinary items
of gain or loss during such period or gains or losses from Indebtedness
modifications during such period, (b) any gain or loss in connection with any
Asset Sale during such period, other than sales of inventory in the ordinary
course of business, but in the case of any loss only to the extent that such
loss does not involve any current or future cash expenditure, (c) the cumulative
effect of accounting changes during such period and (d) net income or loss
attributable to any Investments in Persons other than Affiliates of

 

9

--------------------------------------------------------------------------------


 

the Borrower), determined on a consolidated basis for such period in accordance
with GAAP.

 

“Consolidated Rent” means, for any period, the consolidated rental expense of
the Borrower and its Consolidated Subsidiaries for such period, and including in
any event rental costs of closed stores for such period whether or not reflected
as an expense in the determination of Consolidated Net Income for such period.

 

“Consolidated Subsidiary” means, with respect to any Person, at any date, any
Subsidiary or other entity the accounts of which would, in accordance with GAAP,
be consolidated with those of such Person in its consolidated financial
statements if such statements were prepared as of such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“CNAI” means Citicorp North America, Inc.

 

“Direct Delivery Vendor” has the meaning assigned to such term in the
Intercompany Inventory Purchase Agreement.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Definitions Annex” means the definitions annex attached hereto as Annex 1 (as
the same may be amended, supplemented or otherwise modified from time to time).

 

“Deposit Account” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Eligible Accounts Receivable” means, at any date of determination, all Accounts
that satisfy at the time of creation and continue to meet the same at the time
of such determination the criteria established from time to time by the
Collateral Agent in its reasonable judgment to reflect Borrowing Base Factors. 
On the Second Restatement Effective Date, those criteria are:

 

(A)  SUCH ACCOUNT CONSTITUTES AN “ACCOUNT” OR “CHATTEL PAPER” WITHIN THE MEANING
OF THE UNIFORM COMMERCIAL CODE OF THE STATE IN WHICH THE ACCOUNT IS LOCATED;

 

(B)  ALL PAYMENTS ON SUCH ACCOUNT ARE BY THE TERMS OF SUCH ACCOUNT DUE NOT LATER
THAN 90 DAYS AFTER THE DATE OF SERVICE (I.E., THE TRANSACTION DATE) AND ARE

 

10

--------------------------------------------------------------------------------


 

OTHERWISE ON TERMS THAT ARE NORMAL AND CUSTOMARY IN THE BUSINESS OF THE BORROWER
AND THE SUBSIDIARIES;

 

(C)  SUCH ACCOUNT HAS BEEN BILLED AND HAS NOT REMAINED UNPAID FOR MORE THAN
120 DAYS FOLLOWING THE DATE OF SERVICE;

 

(D)  SUCH ACCOUNT IS DENOMINATED IN DOLLARS;

 

(E)  SUCH ACCOUNT AROSE FROM A COMPLETED, OUTRIGHT AND LAWFUL SALE OF GOODS OR
THE COMPLETED PERFORMANCE OF SERVICES BY THE APPLICABLE SUBSIDIARY LOAN PARTY
AND ACCEPTED BY THE APPLICABLE ACCOUNT DEBTOR, AND THE AMOUNT OF SUCH ACCOUNT
HAS BEEN PROPERLY RECOGNIZED AS REVENUE ON THE BOOKS OF THE APPLICABLE
SUBSIDIARY LOAN PARTY;

 

(F)  SUCH ACCOUNT IS OWNED SOLELY BY A SUBSIDIARY GUARANTOR (AND HAS NOT BEEN
TRANSFERRED PURSUANT TO A SECURITIZATION OR A FACTORING TRANSACTION);

 

(G)  THE PROCEEDS OF SUCH ACCOUNT ARE PAYABLE SOLELY TO A DEPOSIT ACCOUNT WHICH
(A) IS UNDER THE CONTROL OF THE COLLATERAL AGENT AND (B) HAS NOT BEEN RELEASED
OR TRANSFERRED IN ACCORDANCE WITH SECTION 5.16 OR OTHERWISE;

 

(H)  SUCH ACCOUNT AROSE IN THE ORDINARY COURSE OF BUSINESS OF THE APPLICABLE
SUBSIDIARY LOAN PARTY;

 

(I)  NOT MORE THAN 50% OF THE AGGREGATE AMOUNT OF ACCOUNTS FROM THE SAME ACCOUNT
DEBTOR AND ANY AFFILIATES THEREOF REMAIN UNPAID FOR MORE THAN 120 DAYS FOLLOWING
THE DATE OF SERVICE;

 

(J)  TO THE KNOWLEDGE OF THE BORROWER AND THE SUBSIDIARIES, NO EVENT OF DEATH,
BANKRUPTCY, INSOLVENCY OR INABILITY TO PAY CREDITORS GENERALLY OF THE ACCOUNT
DEBTOR OF SUCH ACCOUNT HAS OCCURRED, AND NO NOTICE THEREOF HAS BEEN RECEIVED;

 

(K)  PAYMENT OF SUCH ACCOUNT IS NOT BEING DISPUTED BY THE ACCOUNT DEBTOR
THEREOF;

 

(L)  SUCH ACCOUNT COMPLIES IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF ALL
APPLICABLE LAWS AND REGULATIONS, WHETHER FEDERAL, STATE OR LOCAL, INCLUDING THE
FEDERAL CONSUMER CREDIT PROTECTION ACT, THE FEDERAL TRUTH IN LENDING ACT AND
REGULATION Z OF THE FEDERAL RESERVE BOARD;

 

(M)  WITH RESPECT TO SUCH ACCOUNT, THE ACCOUNT DEBTOR (I) IS ORGANIZED IN THE
UNITED STATES (OR, IF SUCH ACCOUNT DEBTOR IS NOT ORGANIZED IN THE UNITED STATES,
SUCH ACCOUNT IS SUPPORTED BY A LETTER OF CREDIT APPROVED BY THE COLLATERAL AGENT
IN FAVOR OF THE APPLICABLE SUBSIDIARY LOAN PARTY) AND (II) IS NOT AN AFFILIATE
OR SUBSIDIARY OR AN AFFILIATE OF ANY OF THE SUBSIDIARIES;

 

11

--------------------------------------------------------------------------------

 

(N)  SUCH ACCOUNT IS SUBJECT TO A PERFECTED FIRST PRIORITY SECURITY INTEREST IN
FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE LENDERS PURSUANT TO THE
SENIOR COLLATERAL DOCUMENTS AND IS NOT SUBJECT TO ANY OTHER LIEN (OTHER THAN THE
SECOND PRIORITY LIEN);

 

(O)  WITH RESPECT TO ANY SUCH ACCOUNT FOR AN AMOUNT GREATER THAN $5,000,000, THE
ACCOUNT DEBTOR HAS NOT BEEN DISAPPROVED BY THE REQUIRED LENDERS (BASED, ON THE
REQUIRED LENDERS’ REASONABLE JUDGMENT, UPON THE CREDITWORTHINESS OF SUCH ACCOUNT
DEBTOR);

 

(P)  THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE SENIOR LOAN DOCUMENTS
WITH RESPECT TO SUCH ACCOUNT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS; AND

 

(Q)  SUCH ACCOUNT IS IN FULL FORCE AND EFFECT AND CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF THE ACCOUNT DEBTOR, ENFORCEABLE AGAINST SUCH ACCOUNT
DEBTOR IN ACCORDANCE WITH ITS TERMS.

 

“Eligible Inventory” means, at any date of determination, all inventory (as
defined in the Uniform Commercial Code) owned by any Subsidiary Loan Party that
satisfies at the time of such determination the criteria established from time
to time by the Collateral Agent in its reasonable judgment to reflect Borrowing
Base Factors.  On the Second Restatement Effective Date, Eligible Inventory
shall exclude, without duplication, the following:

 

(A)  ANY SUCH INVENTORY THAT HAS BEEN SHIPPED TO A CUSTOMER, EVEN IF ON A
CONSIGNMENT OR “SALE OR RETURN” BASIS, OR IS OTHERWISE NOT IN THE POSSESSION OR
CONTROL OF OR ANY SUBSIDIARY LOAN PARTY OR A WAREHOUSEMAN OR BAILEE OF ANY
SUBSIDIARY LOAN PARTY;

 

(B)  ANY INVENTORY AGAINST WHICH ANY SUBSIDIARY LOAN PARTY HAS TAKEN A RESERVE,
TO THE EXTENT OF SUCH RESERVE, TO THE EXTENT SPECIFIED BY THE COLLATERAL AGENT
FROM TIME TO TIME IN ITS REASONABLE JUDGMENT TO REFLECT BORROWING BASE FACTORS;

 

(C)  ANY INVENTORY THAT HAS BEEN DISCONTINUED OR IS OTHERWISE OF A TYPE (SKU)
NOT CURRENTLY OFFERED FOR SALE ON A REGULAR BASIS BY THE SUBSIDIARY LOAN PARTIES
(INCLUDING ANY SUCH INVENTORY OBTAINED IN CONNECTION WITH A BUSINESS
ACQUISITION) TO THE EXTENT SPECIFIED BY THE COLLATERAL AGENT FROM TIME TO TIME
IN ITS REASONABLE JUDGMENT TO REFLECT BORROWING BASE FACTORS;

 

(D)  ANY INVENTORY NOT LOCATED IN THE UNITED STATES OR OTHERWISE NOT SUBJECT TO
A VALID AND PERFECTED LIEN UNDER THE SENIOR COLLATERAL DOCUMENTS, SUBJECT TO NO
PRIOR OR EQUAL LIEN;

 

(E)  ANY SUPPLY, SCRAP OR OBSOLETE INVENTORY OR INVENTORY THAT IS OTHERWISE
UNSALEABLE;

 

12

--------------------------------------------------------------------------------


 

(F)  ANY INVENTORY THAT IS PAST ITS EXPIRATION DATE, IS DAMAGED OR NOT IN GOOD
CONDITION, IS A SAMPLE USED FOR MARKETING PURPOSES OR DOES NOT MEET ALL MATERIAL
STANDARDS IMPOSED BY ANY GOVERNMENTAL AUTHORITY HAVING REGULATORY AUTHORITY OVER
SUCH INVENTORY, EXCEPT IN EACH CASE TO THE EXTENT OF ITS NET REALIZABLE VALUE AS
DETERMINED BY THE COLLATERAL AGENT FROM TIME TO TIME IN ITS REASONABLE JUDGMENT;

 

(G)  ANY INVENTORY THAT IS SUBJECT TO ANY LICENSING, PATENT, ROYALTY, TRADEMARK,
TRADE NAME OR COPYRIGHT AGREEMENT WITH ANY THIRD PERSON FROM WHOM THE BORROWER
OR ANY OF ITS SUBSIDIARIES HAS RECEIVED NOTICE OF A DISPUTE IN RESPECT OF SUCH
AGREEMENT, TO THE EXTENT THAT THE COLLATERAL AGENT DETERMINES, IN ITS REASONABLE
JUDGMENT, THAT SUCH DISPUTE COULD BE EXPECTED TO PREVENT THE SALE OF SUCH
INVENTORY;

 

(H)  ANY INVENTORY WHICH IS SUBJECT TO A NEGOTIABLE DOCUMENT OF TITLE WHICH HAS
NOT BEEN DELIVERED TO THE ADMINISTRATIVE AGENT;

 

(I)  ANY INVENTORY TO THE EXTENT THAT SUCH INVENTORY IS NOT COMPRISED OF READILY
MARKETABLE MATERIALS OF A TYPE MANUFACTURED, CONSUMED OR HELD FOR RESALE BY THE
SUBSIDIARY LOAN PARTIES IN THE ORDINARY COURSE OF BUSINESS;

 

(J)  ANY INVENTORY TO THE EXTENT THAT SUCH INVENTORY CONSISTS OF RAW MATERIALS,
COMPONENT PARTS AND/OR WORK-IN-PROGRESS;

 

(K)  ANY INVENTORY IN RESPECT OF WHICH THE APPLICABLE REPRESENTATIONS AND
WARRANTIES IN THE SENIOR LOAN DOCUMENTS ARE NOT TRUE AND CORRECT IN ALL MATERIAL
RESPECTS;

 

(L)  ANY INVENTORY TO WHICH THE SUBSIDIARY LOAN PARTIES DO NOT HAVE GOOD TITLE
OR ANY INVENTORY WHICH A SUBSIDIARY LOAN PARTY HOLDS ON CONSIGNMENT OR ON A
“SALE OR RETURN” BASIS; AND

 

(M)  ANY INVENTORY (AS NOTIFIED BY THE COLLATERAL AGENT TO THE BORROWER) THAT
THE COLLATERAL AGENT HAS, IN ITS REASONABLE JUDGMENT, DEEMED INELIGIBLE IN ORDER
TO REFLECT BORROWING BASE FACTORS;

 

provided, however, that no inventory which is stored at a distribution center
leased by the Borrower or any other Person shall be considered “Eligible
Inventory” unless each of the waivers obtained pursuant to the Original
Agreement from the lessor of each leased distribution center of the Subsidiary
Loan Parties of any statutory, common law or contractual landlord’s lien with
respect to any inventory of any Subsidiary Loan Party (other than with respect
to inventory located at leased warehouses having a value in the aggregate not to
exceed $40,000,000) shall be in full force and effect (or the Collateral Agent
shall have granted a waiver to such compliance).

 

“Eligible Other Inventory Value” means, at any date of determination, an amount
equal to (i) the cost of Eligible Inventory that is Other Inventory (less any
appropriate reserve for obsolete Other Inventory and any profits accrued in
connection with transfers of Other Inventory between the Borrower and the
Subsidiaries or between

 

13

--------------------------------------------------------------------------------


 

Subsidiaries) at such date, in dollars, determined in accordance with GAAP
consistently applied and on a basis consistent with that used in the preparation
of the most recent audited consolidated financial statements of the Borrower and
its Consolidated Subsidiaries delivered to the Lenders pursuant to
Section 5.01(a) multiplied by (ii) the Net Orderly Liquidation Rate with respect
to such Other Inventory.

 

“Eligible Pharmaceutical Inventory Value” means, at any date of determination,
an amount equal to (i) the cost of Eligible Inventory that is Pharmaceutical
Inventory (less any appropriate reserve for obsolete Pharmaceutical Inventory
and any profits accrued in connection with transfers of Pharmaceutical Inventory
between the Borrower and the Subsidiaries or between Subsidiaries) at such date,
in dollars, determined in accordance with GAAP consistently applied and on a
basis consistent with that used in the preparation of the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Lenders pursuant to Section 5.01(a) multiplied by
(ii) the Net Orderly Liquidation Rate with respect to such Pharmaceutical
Inventory.

 

“Eligible Script Lists” means, at any date of determination, all lists owned and
maintained on such date by the Subsidiary Loan Parties setting forth Persons
(and addresses, telephone numbers or other contact information therefor) who
currently purchase or otherwise obtain, in any Store owned or operated by any
Subsidiary Loan Party, medication required to be dispensed by a licensed
professional.

 

“Eligible Script Lists Value” means, at any date of determination, the
liquidation value of the Eligible Script Lists in dollars, as most recently
determined in connection with an appraisal performed for purposes of this
Agreement by Washburn & Associates or such other appraisal firm satisfactory to
the Collateral Agent.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs, (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

14

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; or (h) the existence of any event or
condition that could reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

 

“Estimated Borrowing Base Amount” means the Borrowing Base Amount; provided that
for this purpose the assets and properties of Holdings and its subsidiaries
shall be deemed to have been pledged, on a first priority basis, to the
Collateral Agent for the benefit of the Lenders pursuant to the Senior
Collateral Documents.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” means, for any fiscal year, without duplication, of:

 

(A)  NET CASH PROCEEDS FROM OPERATING ACTIVITIES ADJUSTED BY NET (REPAYMENTS TO)
PROCEEDS FROM ACCOUNTS RECEIVABLE SECURITIZATION AS REFLECTED IN THE STATEMENT
OF CASH FLOWS TO THE FINANCIAL STATEMENTS OF THE BORROWER FILED WITH THE SEC FOR
THE APPLICABLE FISCAL YEAR; MINUS

 

15

--------------------------------------------------------------------------------


 

(B)  THE SUM OF (I) CONSOLIDATED CAPITAL EXPENDITURES FOR SUCH FISCAL YEAR
(EXCEPT TO THE EXTENT ATTRIBUTABLE TO THE INCURRENCE OF CAPITAL LEASE
OBLIGATIONS OR SYNTHETIC LEASE OBLIGATIONS OR OTHERWISE FINANCED BY INCURRING
LONG-TERM INDEBTEDNESS (EXCLUSIVE OF REVOLVING LOANS), BY ISSUING EQUITY
INTERESTS (EXCLUSIVE OF ANY ISSUANCE OF EQUITY INTERESTS TO THE BORROWER OR ANY
OF THE SUBSIDIARIES AND ANY AMOUNTS PREPAID PURSUANT TO SECTION 2.11(C)(II)),
THROUGH THE RECEIPT OF CAPITAL CONTRIBUTIONS (OTHER THAN CAPITAL CONTRIBUTIONS
MADE BY THE BORROWER OR ANY OF THE SUBSIDIARIES) OR USING THE PROCEEDS OF ANY
DISPOSITION OF ASSETS OUTSIDE THE ORDINARY COURSE OF BUSINESS OR OTHER PROCEEDS
NOT INCLUDED IN CONSOLIDATED NET INCOME) PLUS (II) CASH CONSIDERATION PAID
DURING SUCH FISCAL YEAR TO MAKE ACQUISITIONS OR OTHER CAPITAL INVESTMENTS
(EXCEPT TO THE EXTENT FINANCED BY INCURRING LONG-TERM INDEBTEDNESS (EXCLUSIVE OF
REVOLVING LOANS), BY ISSUING EQUITY INTERESTS (OTHER THAN TO THE BORROWER OR ANY
OF THE SUBSIDIARIES), THROUGH THE RECEIPT OF CAPITAL CONTRIBUTIONS (OTHER THAN
CAPITAL CONTRIBUTIONS MADE BY THE BORROWER OR ANY OF THE SUBSIDIARIES) OR USING
THE PROCEEDS OF ANY DISPOSITION OF ASSETS OUTSIDE THE ORDINARY COURSE OF
BUSINESS OR OTHER PROCEEDS NOT INCLUDED IN CONSOLIDATED NET INCOME); MINUS

 

(C)  THE AGGREGATE PRINCIPAL AMOUNT OF LONG-TERM INDEBTEDNESS REPAID OR PREPAID
(OTHER THAN REFINANCING INDEBTEDNESS) BY THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES DURING SUCH FISCAL YEAR, EXCLUDING INDEBTEDNESS IN RESPECT OF
REVOLVING LOANS (EXCEPT TO THE EXTENT ACCOMPANIED BY A CORRESPONDING REDUCTION
IN REVOLVING COMMITMENTS PURSUANT TO SECTION 2.08) AND LETTERS OF CREDIT.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that (i) is in effect and would apply to
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.17(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e).

 

“Existing Guaranteed Unsecured Indebtedness” means Indebtedness outstanding as
of the Second Restatement Effective Date under the 9.25% Notes and the 8.625%
Notes.

 

16

--------------------------------------------------------------------------------


 

“Existing Non-Guaranteed Indebtedness” means Indebtedness outstanding as of the
Second Restatement Effective Date under the Borrower’s 6.125% Notes due 2008,
the Borrower’s 6.875% Senior Debentures due 2013, the Borrower’s 7.70% Notes due
2027 and the Borrower’s 6.875% Notes due 2028.

 

“Existing Second Priority Debt” means Indebtedness outstanding as of the Second
Restatement Effective Date under the 8.125% Notes, the 7.5% Notes and the 2017
7.5% Notes.

 

“Factoring Assets” means any accounts receivable owed to the Borrower or any
Subsidiary (whether now existing or arising or acquired in the future) arising
in the ordinary course of business from the sale of goods or services, all
collateral securing such accounts receivable, all contracts and contract rights
and all guarantees or other obligations in respect of such accounts receivable,
all proceeds of such accounts receivable and other assets (including contract
rights) which are of the type customarily transferred in connection with the
factoring of accounts receivable and which are sold, transferred or otherwise
conveyed by the Borrower or a Subsidiary pursuant to a Factoring Transaction
permitted by this Agreement.

 

“Factoring Notice” means a written notice delivered by the Borrower to the
Administrative Agent at least 30 days after the termination of any
Securitization program indicating that the Borrower or its Subsidiaries intend
to engage in a Factoring Transaction.

 

“Factoring Transaction” means any transaction or series of transactions entered
into by the Borrower and any Subsidiaries pursuant to which the Borrower or such
Subsidiaries sells, conveys or otherwise transfers (or purports to sell, convey
or  otherwise transfer) Factoring Assets of the Borrower or such Subsidiaries to
a non-related third party factor on market terms as determined in good faith by
the senior management of the Borrower; provided that (i) no portion of any
Indebtedness deemed to exist as a result of such Factoring Transaction (x) is
incurred or Guaranteed by the Borrower or any other Subsidiary (in each case,
other than as permitted pursuant to Section 6.01(a)(xvi)), (y) is recourse to
the Borrower or any other Subsidiary (in each case, other than as permitted
pursuant to Section 6.01(a)(xvi)) and (z) is secured (contingently or otherwise)
by any Lien on assets of the Borrower or any other Subsidiary (other than by the
Factoring Assets to be sold, conveyed or transferred to the third party factor),
(ii) such Factoring Transaction is consummated pursuant to customary contracts,
arrangements or agreements entered into with respect to the sale, purchase and
servicing of Factoring Assets on market terms for similar factoring, and
(iii) in connection with such Factoring Transaction, the third party factor
enters into an intercreditor arrangement reasonably acceptable to the Collateral
Agent.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a

 

17

--------------------------------------------------------------------------------


 

Business Day, the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Financial Covenant Effectiveness Period” means each period on or after the
Second Restatement Effective Date commencing on and including any date on which
Revolver Availability is less than $100,000,000 and ending on and excluding the
first day thereafter, if any, which is the 30th consecutive calendar day on
which Revolver Availability is equal to or greater than $100,000,000.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, vice president of financial accounting or controller of the
Borrower.

 

“Financial Statement Delivery Date” means the first date after the Second
Restatement Effective Date on which a consolidated balance sheet of the Borrower
including the assets of Holdings and its subsidiaries is filed with the SEC.

 

“First Amendment to the Amendment and Restatement” means the First Amendment
dated as of June 4, 2007 to the Amendment and Restatement Agreement.

 

“First Amendment Effective Date” shall have the meaning assigned to such term in
the First Amendment to the Amendment and Restatement.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Government Lockbox Account” shall have the meaning assigned to such term in the
Senior Subsidiary Security Agreement.

 

“Government Lockbox Account Agreement” shall have the meaning assigned to such
term in the Senior Subsidiary Security Agreement.

 

“Government Lockbox Account Bank” shall have the meaning assigned to such term
in the Senior Subsidiary Security Agreement.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Grantor” shall have the meaning assigned to such term in the Senior Subsidiary
Security Agreement.

 

18

--------------------------------------------------------------------------------


 

“Hazardous Materials” means (a) petroleum products and byproducts, asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, radon gas,
chlorofluorocarbons and all other ozone-depleting substances, or (b) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

 

“Hedging Agreement” means any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
the foregoing transactions) or any combination of the foregoing transactions.

 

“Holdings” means The Jean Coutu Group (PJC) USA, Inc., a corporation organized
under the laws of the State of Delaware or, if the Reorganization (as defined in
the Stock Purchase Agreement dated as of August 23, 2006, pursuant to which the
Borrower intends to acquire all the outstanding Equity Interests in Holdings) is
consummated prior to the Second Restatement Effective Date, JCG (PJC) USA, LLC,
a limited liability company organized under the laws of the State of Delaware.

 

“HIPAA” has the meaning assigned to such term in Section 3.07.

 

“Incremental Commitment” has the meaning assigned to such term in Section 2.21.

 

“Incremental Facility” has the meaning assigned to such term in Section 2.21.

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Inside Indebtedness” means Indebtedness of the Borrower or any Subsidiary
(other than intercompany Indebtedness permitted by Section 6.01(a)(iii)) which
matures on or before the Tranche 2/Tranche 3 Term Maturity Date and any portion
of any other Indebtedness subject to scheduled amortization on or before the
Tranche 2/Tranche 3 Term Maturity Date.

 

“Integration Capital Expenditures” means, for any period, all capital
expenditures that (a) are directly attributable to the integration of the
acquisition of Holdings and its subsidiaries and (b) will not recur once the
integration of such acquisition of Holdings and its subsidiaries is complete.

 

“Integration Expenses” means, for any period, all expenses that (a) are directly
attributable to the integration of the acquisition of Holdings and its
subsidiaries

 

19

--------------------------------------------------------------------------------


 

and (b) will not recur once the integration of such acquisition of Holdings and
its subsidiaries is complete.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or a Term Borrowing in accordance with
Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending (x) on the numerically
corresponding day in the calendar month that is one, two, three or six and, if
agreed to by all Lenders in the applicable Class, nine or 12 months thereafter,
(y) in the case of Revolving Loans, seven days thereafter or (z) in the case of
Revolving Loans, six weeks thereafter if, at the time of the relevant Borrowing,
all Lenders participating therein agree to make an interest period of such
duration available, in each case as the Borrower may elect; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (unless, in the
case of Interest Periods of one, two, three or six months, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day), (ii) any Interest Period
of one, two, three or six months that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (iii) there
shall be no more than two Revolving Loans with a seven day Interest Period at
any time outstanding.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interim Collateral and Guarantee Requirement” means the requirement that:

 

(A) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH OF HOLDINGS AND ITS
DOMESTIC SUBSIDIARIES EITHER (I) A COUNTERPART OF, OR A SUPPLEMENT TO, EACH
INTERIM COLLATERAL DOCUMENT DULY EXECUTED AND DELIVERED ON BEHALF OF SUCH PARTY
OR (II) IN THE CASE OF ANY PERSON THAT BECOMES A DOMESTIC SUBSIDIARY OF HOLDINGS
AFTER THE SECOND RESTATEMENT EFFECTIVE DATE BUT BEFORE THE BORROWING BASE DATE,
A SUPPLEMENT TO EACH APPLICABLE INTERIM COLLATERAL DOCUMENT, IN THE FORM
SPECIFIED THEREIN, DULY EXECUTED AND DELIVERED ON BEHALF OF SUCH PARTY;

 

20

--------------------------------------------------------------------------------

 

(B) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH SUBSIDIARY LOAN PARTY
EITHER (I) A COUNTERPART OF, OR A SUPPLEMENT TO, THE INTERIM SUBSIDIARY LOAN
PARTY GUARANTEE AGREEMENT DULY EXECUTED AND DELIVERED ON BEHALF OF SUCH PARTY OR
(II) IN THE CASE OF ANY PERSON THAT BECOMES A SUBSIDIARY LOAN PARTY AFTER THE
SECOND RESTATEMENT EFFECTIVE DATE BUT BEFORE THE BORROWING BASE DATE, A
SUPPLEMENT TO THE INTERIM SUBSIDIARY LOAN PARTY GUARANTEE AGREEMENT, IN THE FORM
SPECIFIED THEREIN, DULY EXECUTED AND DELIVERED ON BEHALF OF SUCH PARTY;

 

(C) ALL OUTSTANDING EQUITY INTERESTS IN EACH DOMESTIC SUBSIDIARY OF HOLDINGS
SHALL HAVE BEEN PLEDGED PURSUANT TO THE INTERIM COLLATERAL AND GUARANTEE
AGREEMENT AND THE COLLATERAL AGENT SHALL HAVE RECEIVED CERTIFICATES OR OTHER
INSTRUMENTS REPRESENTING ALL SUCH EQUITY INTERESTS (TO THE EXTENT CERTIFICATED),
TOGETHER WITH UNDATED STOCK POWERS OR OTHER INSTRUMENTS OF TRANSFER WITH RESPECT
THERETO ENDORSED IN BLANK;

 

(D) (I) ALL DOCUMENTS AND INSTRUMENTS, INCLUDING UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS, REQUIRED BY LAW OR REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED TO CREATE THE LIENS
INTENDED TO BE CREATED BY THE INTERIM COLLATERAL DOCUMENTS AND PERFECT SUCH
LIENS TO THE EXTENT REQUIRED BY, AND WITH THE PRIORITY REQUIRED BY, THIS
AGREEMENT AND THE INTERIM COLLATERAL DOCUMENTS, SHALL HAVE BEEN FILED,
REGISTERED OR RECORDED OR DELIVERED TO THE ADMINISTRATIVE AGENT FOR FILING,
REGISTRATION OR RECORDING OR (II) THE ADMINISTRATIVE AGENT SHALL HAVE BEEN
PROVIDED WITH ALL AUTHORIZATIONS, CONSENTS AND APPROVALS FROM EACH OF HOLDINGS
AND ITS DOMESTIC SUBSIDIARIES, GOVERNMENTAL AUTHORITY AND OTHER PERSON
REASONABLY REQUESTED BY IT TO FILE, RECORD OR REGISTER ALL DOCUMENTS AND
INSTRUMENTS REFERRED TO IN CLAUSE (D)(I) OF THIS DEFINITION; AND

 

(E) EACH OF HOLDINGS AND ITS DOMESTIC SUBSIDIARIES SHALL HAVE OBTAINED ALL
CONSENTS AND APPROVALS REQUIRED TO BE OBTAINED BY IT IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF ALL INTERIM COLLATERAL DOCUMENTS TO WHICH IT IS A
PARTY, THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER AND THE GRANTING BY IT OF
THE LIENS THEREUNDER.

 

“Inventory” has the meaning assigned to such term in the Intercompany Inventory
Purchase Agreement.

 

“Investment” by any Person in any other Person means (i) any direct or indirect
loan, advance or other extension of credit or capital contribution to or for the
account of such other Person (by means of any transfer of cash or other property
to any Person or any payment for property or services for the account or use of
any Person, or otherwise), (ii) any direct or indirect purchase or other
acquisition of any Equity Interests, bond, note, debenture or other debt or
equity security or evidence of Indebtedness, or any other ownership interest
(including, any option, warrant or any other right to acquire any of the
foregoing), issued by such other Person, whether or not such acquisition is from
such or any other Person, (iii) any direct or indirect payment by such Person on
a Guarantee of any obligation of or for the account of such other Person or any
direct or

 

21

--------------------------------------------------------------------------------


 

indirect issuance by such Person of such a Guarantee (provided, however, that
for purposes of Section 6.04, payments under Guarantees not exceeding the amount
of the Investment attributable to the issuance of such Guarantee will not be
deemed to result in an increase in the amount of such Investment) or (iv) any
other investment of cash or other property by such Person in or for the account
of such other Person.  Any repurchase by the Borrower of its own Equity
Interests or Indebtedness shall not constitute an Investment for purposes of
this Agreement.  The amount of any Investment shall be the original principal or
capital amount thereof less all returns of principal or equity thereon (and
without adjustment by reason of the financial condition of such other Person)
and shall, if made by the transfer or exchange of property other than cash, be
deemed to have been made in an original principal or capital amount equal to the
fair market value of such property at the time of such transfer or exchange.

 

“Issuing Bank Agreement” has the meaning assigned to such term in
Section 2.05(i).

 

“Issuing Banks” means CNAI, JPMorgan Chase Bank, N.A., Bank of America, N.A. and
any other Lender designated as an Issuing Bank in accordance with the provisions
of Section 2.05(k), in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  An Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Banks” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

 “Joint Venture” means, with respect to any Person, at any date, any other
Person in whom such Person directly or indirectly holds an Investment consisting
of an Equity Interest, and whose financial results would not be consolidated
under GAAP with the financial results of such Person on the consolidated
financial statements of such Person, if such statements were prepared in
accordance with GAAP as of such date.

 

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.05.  The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.01 or in
such Issuing Bank’s Issuing Bank Agreement.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 as having a Revolving
Commitment, a Tranche 1 Term Commitment, a Tranche 2 Term Commitment or a
Tranche 3 Term Commitment and any other Person that shall have

 

22

--------------------------------------------------------------------------------


 

become a party hereto pursuant to an Assignment and Acceptance, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance.  Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
most recently completed on or prior to such date.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate rounded upwards, if necessary, to the
next 1/100 of 1% at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.  Notwithstanding the foregoing, solely for
purposes of calculating interest in respect of any Tranche 3 Term Loan that is a
Eurodollar Loan, the LIBO Rate in respect of any applicable Interest Period will
be deemed to be 3.00% per annum if the LIBO Rate for such Interest Period
calculated pursuant to the foregoing provisions would otherwise be less than
3.00% per annum.

 

“LIFO Adjustments” means, for any period, the net adjustment to costs of goods
sold for such period required by the Borrower’s LIFO inventory method,
determined in accordance with GAAP.

 

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Lockbox Account” shall have the meaning assigned to such term in the Senior
Subsidiary Security Agreement.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

23

--------------------------------------------------------------------------------


 

“Margin Stock” means “margin stock”, as such term is defined in Regulation U of
the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties, condition (financial or otherwise), or prospects
of the Borrower and the Subsidiaries, taken as a whole, (b) the ability of any
Loan Party to perform any of its material obligations under any Senior Loan
Document to which it is a party or (c) the legality, validity or enforceability
of the Senior Loan Documents (including, without limitation, the validity,
enforceability or priority of security interests granted thereunder) or the
rights of or benefits available to the Lenders under any Senior Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $50,000,000.  For purposes of this definition, the “principal amount”
of the obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the Borrower and the
Subsidiaries to third parties (other than Affiliates) in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made by the Borrower and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset and (iii) the amount of
all taxes paid (or reasonably estimated to be payable) by the Borrower and the
Subsidiaries, and the amount of any reserves established by the Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer).

 

“Net Orderly Liquidation Rate” means, with respect to any type of inventory, at
any date of determination, the net orderly liquidation rate with respect to such
type of inventory, expressed as a percentage of carrying cost after giving
effect to reserves, as determined by Hilco Appraisal Services, LLC (or another
appraisal firm

 

24

--------------------------------------------------------------------------------


 

chosen by the Collateral Agent) in connection with the most recent appraisal of
inventory of the Borrower and the Subsidiaries.

 

“New Notes” means one or more tranches of the Borrower’s notes issued or sold on
or about the Second Restatement Effective Date in one or more public offerings
or Rule 144A/Regulation S offerings or other private placements.

 

“Offer Period” has the meaning assigned to such term in Section 2.21.

 

“Operating Subsidiary” has the meaning assigned to such term in the Intercompany
Inventory Purchase Agreement.

 

“Optional Debt Repurchase” means any optional or voluntary repurchase,
redemption, retirement or defeasance for cash by the Borrower or any Subsidiary
of any publicly-traded Indebtedness of the Borrower.

 

“Original Agreement” means this Agreement, including all amendments hereto and
waivers hereof effective prior to the 2008 Restatement Effective Date, as in
effect immediately prior to the 2008 Restatement Effective Date.

 

“Other Inventory” means all inventory other than Pharmaceutical Inventory.

 

“Other Inventory Advance Rate” means the other inventory advance rate determined
in accordance with Section 2.20.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Senior Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Senior Loan
Document.

 

“Outside Indebtedness” means Indebtedness of the Borrower or any Subsidiary
(other than intercompany Indebtedness permitted by Section 6.01(a)(iii)) that
matures after the Tranche 2/Tranche 3 Term Maturity Date, including the amount
of any scheduled amortization after the Tranche 2/Tranche 3 Term Maturity Date.

 

“Parent Undertaking” means an agreement by the Borrower to cause a Subsidiary
other than a Securitization Vehicle to perform its obligations under the
instruments governing a Securitization which agreement (a) contains terms that
are customarily included in securitizations of accounts receivable involving
comparable companies and (b) does not provide for any Guarantee of payment or
other credit support in respect of Securitization Assets or Third Party
Interests.

 

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

25

--------------------------------------------------------------------------------


 

“Perfection Certificate” means a certificate in the form of Schedule 8 to the
Senior Subsidiary Security Agreement or any other form approved by the Agents.

 

“Permitted Encumbrances” means:

 

(A)  LIENS IMPOSED BY LAW FOR TAXES THAT ARE NOT YET DUE OR ARE BEING CONTESTED
IN COMPLIANCE WITH SECTION 5.05;

 

(B)  CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S AND OTHER
LIKE LIENS IMPOSED BY LAW, ARISING IN THE ORDINARY COURSE OF BUSINESS AND
SECURING OBLIGATIONS THAT ARE NOT OVERDUE BY MORE THAN 60 DAYS OR ARE BEING
CONTESTED IN COMPLIANCE WITH SECTION 5.05;

 

(C)  PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN COMPLIANCE
WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LAWS OR REGULATIONS;

 

(D)  DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS, LEASES,
STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(E)  JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT DO NOT CONSTITUTE AN EVENT OF
DEFAULT UNDER CLAUSE (K) OF ARTICLE VII;

 

(F)  EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY AND SIMILAR ENCUMBRANCES ON
REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE ORDINARY COURSE OF BUSINESS THAT
DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO NOT MATERIALLY DETRACT FROM THE
VALUE OF THE AFFECTED PROPERTY OR INTERFERE WITH THE ORDINARY CONDUCT OF
BUSINESS OF THE BORROWER OR ANY SUBSIDIARY;

 

(G)  LICENSES, SUBLICENSES, LEASES OR SUBLEASES GRANTED IN THE ORDINARY COURSE
OF BUSINESS WITH RESPECT TO REAL PROPERTY; AND

 

(H)  LANDLORD LIENS ARISING BY LAW SECURING OBLIGATIONS NOT OVERDUE BY MORE THAN
60 DAYS OR BEING CONTESTED IN GOOD FAITH;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Second Priority Debt” means Second Priority Debt of the Borrower;
provided that (a) the terms of any such Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are otherwise
permitted by the Senior Loan Documents, (b) if such Indebtedness is issued or
incurred to refinance existing Indebtedness, such Indebtedness has a later
maturity and a longer weighted average life than such existing Indebtedness,
(c) such Indebtedness bears an interest rate not in excess of the market
interest rate with respect to such type of Indebtedness as of the time of its
issuance or incurrence, (d) at the option of the Borrower, such Indebtedness may
contain market call and make-whole provisions as of

 

26

--------------------------------------------------------------------------------


 

the time of its issuance or incurrence, (e) the senior management of the
Borrower determines in good faith that such Indebtedness contains covenants
(including with respect to amortization and convertibility) and events of
default on market terms and (f) notwithstanding clause (ii) of the definition of
“Second Priority Debt”, such Indebtedness may mature prior to the date that is
three months after the Tranche 2/Tranche 3 Term Maturity Date.

 

“Permitted Unsecured Indebtedness” means unsecured Indebtedness of the Borrower;
provided that (a) the terms of any such Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are otherwise
permitted by the Senior Loan Documents, (b) if such Indebtedness is issued or
incurred to refinance existing Indebtedness, such Indebtedness has a later
maturity and a longer weighted average life than such existing Indebtedness,
(c) such Indebtedness bears an interest rate not in excess of the market
interest rate with respect to such type of Indebtedness as of the time of its
issuance or incurrence, (d) at the option of the Borrower, such Indebtedness may
contain market call and make-whole provisions as of the time of its issuance or
incurrence and (e) the senior management of the Borrower determines in good
faith that such Indebtedness contains covenants (including with respect to
amortization and convertibility) and events of default on market terms.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pharmaceutical Inventory” means all inventory consisting of products that can
be dispensed only on order of a licensed professional.

 

“Pharmaceutical Inventory Advance Rate” means the pharmaceutical inventory
advance rate determined in accordance with Section 2.20.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate has any liability or is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 9.16(b).

 

“Preferred Stock” means, with respect to any corporation, capital stock issued
by such corporation that is entitled to a preference or priority, in respect of
dividends or distributions upon liquidation, over some other class of capital
stock issued by such corporation.

 

“Prepayment Event” means:

 

(A)  ANY SALE, TRANSFER OR OTHER DISPOSITION (INCLUDING PURSUANT TO A SALE AND
LEASEBACK TRANSACTION) OF ANY PROPERTY OR ASSET OF THE BORROWER OR ANY
SUBSIDIARY,

 

27

--------------------------------------------------------------------------------


 

OTHER THAN (I) SALES, TRANSFERS OR OTHER DISPOSITIONS DESCRIBED IN CLAUSES (I),
(III), (IV), (VI) AND (VII) OF SECTION 6.05, (II) SALES, TRANSFERS OR OTHER
DISPOSITIONS DESCRIBED IN CLAUSE (V) OF SECTION 6.05 TO THE EXTENT THE RESULTING
AGGREGATE NET PROCEEDS FROM ALL SUCH SALES, TRANSFERS OR OTHER DISPOSITIONS DO
NOT EXCEED $50,000,000 AND (III) OTHER SALES, TRANSFERS OR DISPOSITIONS
RESULTING IN AGGREGATE NET PROCEEDS NOT EXCEEDING $10,000,000 DURING ANY FISCAL
YEAR OF THE BORROWER; OR

 

(B)  ANY CASUALTY OR OTHER INSURED DAMAGE TO, OR ANY TAKING UNDER POWER OF
EMINENT DOMAIN OR BY CONDEMNATION OR SIMILAR PROCEEDING OF, ANY PROPERTY OR
ASSET OF THE BORROWER OR ANY SUBSIDIARY; OR

 

(C)  THE ISSUANCE BY THE BORROWER OR ANY SUBSIDIARY OF ANY EQUITY INTERESTS, OR
THE RECEIPT BY THE BORROWER OR ANY SUBSIDIARY OF ANY CAPITAL CONTRIBUTION, OTHER
THAN (I) ANY SUCH ISSUANCE OF EQUITY INTERESTS TO, OR RECEIPT OF ANY SUCH
CAPITAL CONTRIBUTION FROM, THE BORROWER OR A SUBSIDIARY OR (II) ANY SUCH
ISSUANCE OF EQUITY INTERESTS TO THE EXTENT THE PROCEEDS OF SUCH ISSUANCE ARE
USED TO FUND A BUSINESS ACQUISITION; OR

 

(D)  THE INCURRENCE BY THE BORROWER OR ANY SUBSIDIARY OF ANY INDEBTEDNESS, OTHER
THAN (I) INDEBTEDNESS DESCRIBED IN CLAUSES (I), (II), (III), (IV), (V), (VI),
(IX), (X), (XI), (XII), (XIII), (XIV), (XV), (XVI), (XVII) AND (XVIII) OF
SECTION 6.01(A), (II) EXTENSIONS, RENEWALS, REFINANCINGS OR REPLACEMENTS OF
INDEBTEDNESS DESCRIBED IN CLAUSES (VII) AND (VIII) OF SECTION 6.01(A) AND
(III) INDEBTEDNESS DESCRIBED IN CLAUSES (VII) AND (VIII) OF SECTION 6.01(A) TO
THE EXTENT THE PROCEEDS OF SUCH INDEBTEDNESS ARE USED TO FUND A BUSINESS
ACQUISITION.

 

“Qualified Preferred Stock” means Preferred Stock of the Borrower that does not
require any cash payment (including in respect of redemptions or repurchases),
other than in respect of cash dividends, before the date that is six months
after the Tranche 2/Tranche 3 Term Maturity Date.

 

“Refinancing Indebtedness” means Indebtedness (which shall be deemed to include
Attributable Debt solely for the purposes of this definition) issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
extend, renew or refinance existing Indebtedness or Attributable Debt
(“Refinanced Debt”); provided that (i) the terms of any such Indebtedness, and
of any agreement entered into and of any instrument issued in connection
therewith, are otherwise permitted by the Senior Loan Documents, (ii) such
extending, renewing or refinancing Indebtedness is in an original aggregate
principal amount not greater than the aggregate principal amount of, and unpaid
interest on, the Refinanced Debt plus the amount of any premiums paid thereon
and fees and expenses associated therewith, (iii) such Indebtedness (x) does not
mature or require scheduled payments of principal prior to the date that is
three months after the Tranche 2/Tranche 3 Term Maturity Date and (y) has a
later maturity and a longer weighted average life than the Refinanced Debt,
(iv) such Indebtedness bears an interest rate not in excess of the market
interest rate with respect to such type of Indebtedness as of the time of its
issuance or incurrence, (v) at the option of the

 

28

--------------------------------------------------------------------------------


 

Borrower, such Indebtedness may contain market call and make-whole provisions as
of the time of its issuance or incurrence, (vi) if the Refinanced Debt or any
Guarantees thereof are subordinated to the Senior Obligations (or prior to the
Borrowing Base Date the Interim Obligations), such Indebtedness shall be
subordinated to the Senior Obligations or the Interim Obligations, as the case
may be, on terms no less favorable, taken as a whole, to the holders of the
Senior Obligations or the Interim Obligations, as the case may be, than the
subordination terms of such Refinanced Debt or Guarantees thereof (and no Loan
Party, Holdings, nor any of its subsidiaries that has not guaranteed such
Refinanced Debt guarantees such Indebtedness), (vii) the senior management of
the Borrower determines in good faith that such Indebtedness contains covenants
(including with respect to amortization and convertibility) and events of
default on market terms, (viii) such Indebtedness is benefited by Guarantees (if
any) which, taken as a whole, are not materially less favorable to the Lenders
than the Guarantees (if any) in respect of such Refinanced Debt, (ix) if such
Refinanced Debt or any Guarantees thereof are secured, such Indebtedness and any
Guarantees thereof are either unsecured or secured only by such property or
assets as secured the Refinanced Debt and Guarantees thereof and not any
additional property or assets of the Borrower or any Subsidiary (other than
(A) property or assets acquired after the issuance or incurrence of such
Refinancing Indebtedness that would have been subject to the Lien securing
refinanced Indebtedness if such Indebtedness had not been refinanced,
(B) additions to the property or assets subject to the Lien and (C) the proceeds
of the property or assets subject to the Lien), (x) if such Refinanced Debt and
any Guarantees thereof are unsecured, such Indebtedness and Guarantees thereof
are also unsecured and (xi) any Net Cash Proceeds of such Indebtedness are used
no later than 45 days following receipt thereof to repay the Refinanced Debt and
pay any accrued interest, fees, premiums (if any) and expenses in connection
therewith.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees and advisors
of such Person and such Person’s Affiliates.

 

“Repurchase Expenditures” means, with respect to any Optional Debt Repurchase,
the aggregate amount of expenditures made or required to be made to effect such
Optional Debt Repurchase, including without limitation payments on account of
principal, premium and fees payable to holders of the Indebtedness purchased or
reacquired in connection with such Optional Debt Repurchase, but excluding
payments representing accrued interest to the date of such Optional Debt
Repurchase and excluding fees and expenses paid to third parties in connection
therewith.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures,
outstanding Term Loans and unused Commitments representing more than 50% of the
sum of the total Revolving Exposures, outstanding Term Loans and unused
Commitments at such time.

 

29

--------------------------------------------------------------------------------


 

“Requirement of Law” means, with respect to any Person, the charter and by-laws
or other organizational or governing documents of such Person, and any law,
rule or regulation (including Environmental Laws, the Code and ERISA) or order,
decree or other determination of an arbitrator or a court or other Governmental
Authority applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, except dividends payable solely in shares of the
Borrower’s common stock or Qualified Preferred Stock) with respect to any Equity
Interests in the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property, except payments made solely with common equity),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower or any Subsidiary or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or any Subsidiary;
provided that in no event shall any exchange of Qualified Preferred Stock with
other Qualified Preferred Stock be deemed a Restricted Payment.

 

“Revolver Availability” means, on any date of determination, the maximum amount
of Revolving Loans that could be made to the Borrower on such date pursuant to
Section 2.01(b) pursuant to the use of unused Commitments on such date.

 

“Revolving Availability Period” means the period from and including the Second
Restatement Effective Date to but excluding the earlier of the Revolving/Tranche
1 Term Maturity Date and the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.  The aggregate amount of the Lenders’
Revolving Commitments on the Second Restatement Effective Date is
$1,750,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with a Revolving
Exposure.

 

30

--------------------------------------------------------------------------------

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving/Tranche 1 Term Maturity Date” means September 30, 2010.

 

“Script Lists Advance Rate” means the Script Lists advance rate determined in
accordance with Section 2.20.

 

“Second Priority Debt” means any Indebtedness (including the 8.125% Notes, 7.5%
Notes and the 2017 7.5% Notes) incurred by Rite Aid and Guaranteed by the
Subsidiary Guarantors on or after the Effective Date pursuant to the Second
Priority Subsidiary Guarantee Agreement (i) which is secured by the Second
Priority Collateral on a pari passu basis (other than as provided by the terms
of the applicable Second Priority Debt Documents) with the other Second Priority
Debt Obligations and (ii) if issued on or after the Second Restatement Effective
Date, matures after the date that is three months after the Tranche 2/Tranche 3
Term Maturity Date; provided, however, that (A) such Indebtedness is permitted
to be incurred, secured and Guaranteed on such basis by each Senior Loan
Document and each Second Priority Debt Document and (B) the Representative for
the holders of such Second Priority Debt shall have become party to the
Collateral Trust and Intercreditor Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.12 thereof.  Second Priority Debt shall
include any Registered Equivalent Notes issued in exchange thereof.

 

“Second Restatement Date Amount” means the aggregate principal amount of Tranche
2 Loans that the Borrower is permitted under instruments governing its
Indebtedness to, on the Second Restatement Effective Date, borrow and secure by
the Liens created under the Interim Collateral Documents.

 

“Securitization” means any transaction or series of transactions entered into by
the Borrower and any Subsidiaries pursuant to which the Borrower or such
Subsidiaries sell, convey or otherwise transfer (or purport to sell, convey or
otherwise transfer) Securitization Assets to a Securitization Vehicle or another
Subsidiary which sells, conveys or otherwise transfers (or purports to sell,
convey or otherwise transfer) Securitization Assets to a Securitization Vehicle,
and such Securitization Vehicle finances the acquisition of such Securitization
Assets (i) with proceeds from the issuance of Third Party Interests, (ii) with
Sellers’ Retained Interests, (iii) with proceeds from the sale or collection of
Securitization Assets previously purchased by such Securitization Vehicle or
(iv) with proceeds from the sale of Securitization Assets to another
Securitization Vehicle.  For purposes of this Agreement, the “amount” or
“principal amount” of any Securitization shall be deemed at any time to be
(1) the aggregate principal or stated amount of the Third Party Interests (which
stated amount may be described as a “net investment”, “capital”, “invested
amount” or similar term reflecting the amount invested in any beneficial
interest constituting a Third Party Interest) incurred or issued pursuant to
such Securitization, in each case outstanding at such time, or (2) in the case
of any Securitization in respect of which no such principal or stated amount is
determinable, the cash purchase price paid by the buyer in connection with its
purchase of Third Party Interests less the amount of collections received in
respect of such Third

 

31

--------------------------------------------------------------------------------


 

Party Interests and paid to such buyer, excluding any amounts applied to
purchase fees or discount or in the nature of interest.

 

“Securitization Assets” means any accounts receivable owed to the Borrower or
any Subsidiary (whether now existing or arising or acquired in the future)
arising in the ordinary course of business from the sale of goods or services,
all collateral securing such accounts receivable, all contracts and contract
rights and all guarantees or other obligations in respect of such accounts
receivable, all proceeds of such accounts receivable and other assets (including
contract rights) which are the type customarily transferred in connection with
securitizations of accounts receivable and which are sold, transferred or
otherwise conveyed (or purported to be sold, transferred or otherwise conveyed)
by the Borrower or a Subsidiary to a Securitization Vehicle in connection with a
Securitization permitted by Sections 6.01 and 6.05.

 

“Securitization Vehicle” means a Person that is a direct or indirect wholly
owned Subsidiary used solely for the purpose of effecting one or more
Securitizations to which the Borrower and/or Subsidiaries and/or another
Securitization Vehicle transfer Securitization Assets and which, in connection
with such Securitization either issues Third Party Interests or transfers such
Securitization Assets to another Securitization Vehicle that issues Third Party
Interests; provided, in each case, that (i) each such Person shall engage in no
business other than the purchase of Securitization Assets pursuant to
Securitizations permitted by Sections 6.01 and 6.05, the issuance of Third Party
Interests and any activities reasonably related thereto, (ii) no portion of the
Indebtedness or other obligations (contingent or otherwise) of such Person
(x) is Guaranteed by the Borrower or any other Subsidiary, other than any
Guarantee of obligations (other than of principal of, or interest on,
Indebtedness) that may be deemed to exist solely by virtue of Standard
Securitization Undertakings, (y) is recourse to the Borrower or any other
Subsidiary other than by virtue of Standard Securitization Undertakings and
(z) is secured (contingently or otherwise) by any Lien on assets of the Borrower
or any other Subsidiary other than by virtue of Standard Securitization
Undertakings, (iii) such Person has no contract, agreement, arrangement or
understanding with the Borrower or any other Subsidiary other than (A) customary
contracts, arrangements or agreements entered into with respect to the sale,
purchase and servicing of Securitization Assets on market terms for similar
securitization transactions and (B) Guarantees and pledges of security as
required by the Senior Loan Documents and the Second Priority Debt Documents and
(iv) neither the Borrower nor any Subsidiary has any obligations to maintain or
preserve such Person’s financial condition or cause it to achieve certain levels
of operating results other than pursuant to Standard Securitization
Undertakings.

 

“Seller” means The Jean Coutu Group (PJC) Inc., a corporation organized under
the laws of Quebec.

 

“Sellers’ Retained Interests” means the debt or equity interests held by the
Borrower or any Subsidiary in a Securitization Vehicle to which Securitization
Assets have been transferred (or purported to have been transferred) in a
Securitization permitted by Sections 6.01 and 6.05, including any such debt or
equity received in consideration for the Securitization Assets transferred.

 

32

--------------------------------------------------------------------------------


 

“Series E Preferred Stock” means the Borrower’s 7% Series E mandatory
convertible preferred stock issued prior to the Second Restatement Effective
Date.

 

“Series G Preferred Stock” means the Borrower’s 7% Series G cumulative,
convertible pay-in-kind preferred stock held by Green Equity Investors III, L.P.
or one of its Affiliates on the Second Restatement Effective Date.

 

“Series H Preferred Stock” means the Borrower’s 6% Series H cumulative,
convertible pay-in-kind preferred stock held by Green Equity Investors III, L.P.
or one of its Affiliates on the Second Restatement Effective Date.

 

“Series I Preferred Stock” means the Borrower’s 5.5% Series I mandatory
convertible preferred stock issued prior to the Second Restatement Effective
Date.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities made by the Borrower or a Subsidiary in connection
with Securitizations permitted by Sections 6.01 and 6.05 which representations,
warranties, covenants and indemnities are customarily included in
securitizations of accounts receivable involving comparable companies.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages expressed as a
decimal (including any marginal, special, emergency or supplemental reserves)
established by the Board to which the Administrative Agent is subject with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and script files related thereto) operated, or to be
operated, by any Subsidiary Loan Party (and, prior to the Borrowing Base Date,
Holdings or any of its subsidiaries).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date,

 

33

--------------------------------------------------------------------------------


 

owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Loan Party” means each Subsidiary set forth on Schedule 1.01 hereto
and any wholly-owned Domestic Subsidiary, including any Securitization Vehicle
that is a Domestic Subsidiary, that owns any assets consisting of inventory,
accounts receivable, intellectual property, or script lists; provided that
(a) no Subsidiary that engages solely in the Borrower’s pharmacy benefits
management business shall be deemed a Subsidiary Loan Party and (b) Holdings and
its subsidiaries shall not be Subsidiary Loan Parties prior to the Borrowing
Base Date.

 

“Supermajority Lenders” means, at any time, Lenders having Revolving Exposures,
outstanding Term Loans and unused Commitments representing more than 66-2/3% of
the aggregate Revolving Exposures, outstanding Term Loans and unused Commitments
of all Lenders at such time.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means CNAI, in its capacity as the lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loans” means the Tranche 1 Term Loans, the Tranche 2 Term Loans and the
Tranche 3 Term Loans, or any combination thereof (as the context requires).

 

“Third Party Interests” means, with respect to any Securitization, notes, bonds
or other debt instruments, beneficial interests in a trust, ownership interests
(including any fractional undivided interests) in a pool or pools of accounts
receivable or other interests or securities issued or sold for cash
consideration by a Securitization Vehicle to banks, investors or other financing
sources (other than the Borrower or its Subsidiaries) the proceeds of which are
used to finance, in whole or in part, the purchase by such Securitization
Vehicle of accounts receivables or other Securitization Assets in a
Securitization.

 

“Total Indebtedness” means, as of any date, the sum of the aggregate principal
amount of Indebtedness of the Borrower and its Consolidated Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
plus, without

 

34

--------------------------------------------------------------------------------


 

duplication, the aggregate outstanding amount of Third Party Interests (which
amount may be described as a “net investment”, “capital”, “invested amount”,
“principal amount” or similar term reflecting the aggregate amount invested in
beneficial interests constituting Third Party Interests).

 

“Tranche 1 Term Lender” means a Lender with a Tranche 1 Term Commitment or an
outstanding Tranche 1 Term Loan.

 

“Tranche 2 Term Lender” means a Lender with a Tranche 2 Term Commitment or an
outstanding Tranche 2 Term Loan.

 

“Tranche 3 Term Lender” means a Lender with a Tranche 3 Term Commitment or an
outstanding Tranche 3 Term Loan.

 

“Tranche 1 Term Loans” means Loans made or deemed made under clause (a) of
Section 2.01.

 

“Tranche 2 Term Loans” means Loans made or deemed made under clause (c) of
Section 2.01.

 

“Tranche 3 Term Loans” means Loans made or deemed made under clause (d) of
Section 2.01.

 

“Tranche 1 Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche 1 Term Loan hereunder on the First
Restatement Effective Date, expressed as an amount representing the maximum
principal amount of the Tranche 1 Term Loans to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Tranche 1 Term Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Tranche 1 Term Commitment, as applicable.  The aggregate amount of the
Lenders’ Tranche 1 Term Commitments on the First Restatement Effective Date is
$145,000,000.

 

“Tranche 2 Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche 2 Term Loan hereunder on the Second
Restatement Effective Date, expressed as an amount representing the maximum
principal amount of the Tranche 2 Term Loans to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Tranche 2 Term Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Tranche 2 Term Commitment, as applicable.  The aggregate amount of the
Lenders’ Tranche 2 Term Commitments on the Second Restatement Effective Date is
$1,105,000,000.

 

35

--------------------------------------------------------------------------------


 

“Tranche 3 Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche 3 Term Loan hereunder on the 2008
Restatement Effective Date, expressed as an amount representing the maximum
principal amount of the Tranche 3 Term Loans to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Tranche 3 Term Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Tranche 3 Term Commitment, as applicable.  The aggregate amount of the
Lenders’ Tranche 3 Term Commitments on the 2008 Restatement Effective Date is
$350,000,000.

 

“Tranche 2/Tranche 3 Term Maturity Date” means June 4, 2014.

 

“Transactions” means the execution, delivery and performance by the Borrower,
the Subsidiary Loan Parties and Holdings and its subsidiaries, as applicable, of
the Amendment and Restatement Agreement and each other document contemplated
thereby to be executed on the Second Restatement Effective Date or the Borrowing
Base Date to which it is a party, the borrowing of Tranche 2 Term Loans, the use
of proceeds thereof and the other transactions to be effected on the Second
Restatement Effective Date (including the Acquisition).

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 


SECTION 1.02.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “REVOLVING
LOAN”) OR BY TYPE (E.G., A “EURODOLLAR LOAN”) OR BY CLASS AND TYPE (E.G., A
“EURODOLLAR REVOLVING LOAN”).  BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO
BY CLASS (E.G., A “REVOLVING BORROWING”) OR BY TYPE (E.G., A “EURODOLLAR
BORROWING”) OR BY CLASS AND TYPE (E.G., A “EURODOLLAR REVOLVING BORROWING”).


 


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER

 

36

--------------------------------------------------------------------------------


 


DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR
OTHER DOCUMENT AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED
(SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS
SET FORTH HEREIN); PROVIDED, HOWEVER, THAT AMENDMENTS TO THE INDENTURES AND THE
SECOND PRIORITY DEBT DOCUMENTS AFTER THE SECOND RESTATEMENT EFFECTIVE DATE SHALL
BE EFFECTIVE FOR PURPOSES OF REFERENCES THERETO IN THIS AGREEMENT AND THE OTHER
SENIOR LOAN DOCUMENTS ONLY IF SUCH AMENDMENTS ARE PERMITTED HEREUNDER OR ARE
CONSENTED TO IN WRITING FOR SUCH PURPOSE BY THE REQUIRED LENDERS (OR SUCH OTHER
PERCENTAGE OF THE LENDERS AS MAY BE SPECIFIED HEREIN), (B) ANY REFERENCE HEREIN
TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND
ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR
IMPORT, SHALL BE CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO
ANY PARTICULAR PROVISION HEREOF, (D) ALL REFERENCES HEREIN TO ARTICLES,
SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND
SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THIS AGREEMENT AND (E) THE WORDS
“ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT
AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES,
INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


 


SECTION 1.04.  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF THE
BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER REQUESTS AN
AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE
OCCURRING AFTER THE SECOND RESTATEMENT EFFECTIVE DATE IN GAAP OR IN THE
APPLICATION THEREOF ON THE OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE
AGENT NOTIFIES THE BORROWER THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO
ANY PROVISION HEREOF FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS
GIVEN BEFORE OR AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN
SUCH PROVISION SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND
APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH
NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE
HEREWITH.


 


SECTION 1.05.  TERMS DEFINED IN DEFINITIONS ANNEX.  CAPITALIZED TERMS USED IN
THIS AGREEMENT THAT ARE NOT DEFINED IN SECTION 1.01 SHALL HAVE THE MEANINGS
ASSIGNED TO SUCH TERMS IN THE DEFINITIONS ANNEX (BUT ANY DEFINITION OF SUCH A
TERM IN THE DEFINITIONS ANNEX SHALL BE DISREGARDED FOR PURPOSES HEREOF IF SUCH
TERM IS ALSO DEFINED IN SECTION 1.01).


 

ARTICLE II

 


THE CREDITS

 


SECTION 2.01.  COMMITMENTS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER MADE A TRANCHE 1 TERM LOAN TO THE BORROWER ON THE FIRST
RESTATEMENT EFFECTIVE DATE IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING ITS
TRANCHE 1 TERM COMMITMENT.  AMOUNTS REPAID OR PREPAYED IN RESPECT OF TRANCHE 1
TERM LOANS MAY NOT BE REBORROWED.

 

37

--------------------------------------------------------------------------------


 


(B)  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH LENDER AGREES TO
MAKE REVOLVING LOANS TO THE BORROWER FROM TIME TO TIME DURING THE REVOLVING
AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN
SUCH LENDER’S REVOLVING EXPOSURE EXCEEDING THE LESSER OF (I) SUCH LENDER’S
REVOLVING COMMITMENT AND (II) SUCH LENDER’S APPLICABLE PERCENTAGE OF AN AMOUNT
EQUAL TO (A) THE BORROWING BASE AMOUNT IN EFFECT AT SUCH TIME MINUS (B) THE SUM
OF (1) THE OUTSTANDING TRANCHE 1 TERM LOANS AT SUCH TIME, (2) PRIOR TO THE
BORROWING BASE DATE, ZERO AND FROM AND AFTER THE BORROWING BASE DATE, THE
OUTSTANDING TRANCHE 2 TERM LOANS AT SUCH TIME AND (3) THE OUTSTANDING TRANCHE 3
TERM LOANS AT SUCH TIME.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH HEREIN, THE BORROWER MAY BORROW, PREPAY AND REBORROW
REVOLVING LOANS.


 


(C)  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH LENDER MADE A
TRANCHE 2 TERM LOAN TO THE BORROWER ON THE SECOND RESTATEMENT EFFECTIVE DATE IN
AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING ITS TRANCHE 2 TERM COMMITMENT. 
AMOUNTS REPAID OR PREPAYED IN RESPECT OF TRANCHE 2 TERM LOANS MAY NOT BE
REBORROWED.


 


(D)  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH LENDER AGREES TO
MAKE ITS PRO RATA SHARE OF THE TRANCHE 3 TERM LOANS TO BE MADE TO THE BORROWER
ON THE 2008 RESTATEMENT EFFECTIVE DATE (DETERMINED BASED UPON THE RELATIVE
AMOUNT SUCH TRANCHE 3 TERM LENDER’S TRANCHE 3 TERM COMMITMENT).  THE AGGREGATE
PRINCIPAL AMOUNT OF TRANCHE 3 TERM LOANS OF ANY LENDER SHALL NOT EXCEED SUCH
LENDER’S TRANCHE 3 TERM COMMITMENT.  AMOUNTS REPAID OR PREPAYED IN RESPECT OF
TRANCHE 3 TERM LOANS MAY NOT BE REBORROWED.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN (AND WITHOUT AFFECTING ANY OTHER PROVISIONS HEREOF),
THE FUNDED PORTION OF EACH TRANCHE 3 TERM LOAN TO BE MADE ON THE 2008
RESTATEMENT EFFECTIVE DATE (I.E., THE AMOUNT ADVANCED TO THE BORROWER ON THE
2008 RESTATEMENT EFFECTIVE DATE) SHALL BE EQUAL TO 90.00% OF THE PRINCIPAL
AMOUNT OF SUCH LOAN (IT BEING AGREED THAT THE FULL PRINCIPAL AMOUNT OF EACH SUCH
LOAN WILL BE DEEMED OUTSTANDING ON THE 2008 RESTATEMENT EFFECTIVE DATE AND THE
BORROWER SHALL BE OBLIGATED TO REPAY 100% OF THE PRINCIPAL AMOUNT OF EACH SUCH
LOAN AS PROVIDED HEREUNDER).


 


SECTION 2.02.  LOANS AND BORROWINGS.  (A)  EACH LOAN (OTHER THAN A SWINGLINE
LOAN) SHALL BE MADE AS PART OF A BORROWING CONSISTING OF LOANS OF THE SAME
CLASS AND TYPE MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AMOUNTS OF
THEIR COMMITMENTS OF THE APPLICABLE CLASS.  THE FAILURE OF ANY LENDER TO MAKE
ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATIONS HEREUNDER; PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL
AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS
AS REQUIRED.


 


(B)  SUBJECT TO SECTION 2.14, EACH REVOLVING BORROWING AND TERM BORROWING SHALL
BE COMPRISED ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY
REQUEST IN ACCORDANCE HEREWITH.  EACH SWINGLINE LOAN SHALL BE AN ABR LOAN.  EACH
LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR
FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY
EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY
SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

38

--------------------------------------------------------------------------------


 


(C)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR BORROWING,
SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN $5,000,000.  AT THE TIME THAT EACH ABR BORROWING IS
MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000; PROVIDED THAT AN ABR
REVOLVING BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE
UNUSED BALANCE OF THE TOTAL REVOLVING COMMITMENTS OR THAT IS REQUIRED TO FINANCE
THE REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.05(E). 
EACH SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000.  BORROWINGS OF MORE THAN ONE CLASS AND TYPE MAY BE OUTSTANDING AT
THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF
10 EURODOLLAR BORROWINGS OUTSTANDING.


 


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY REVOLVING
BORROWING, TRANCHE 1 TERM BORROWING, TRANCHE 2 TERM BORROWING OR TRANCHE 3 TERM
BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER
THE REVOLVING/TRANCHE 1 TERM MATURITY DATE OR THE TRANCHE 2/TRANCHE 3 TERM
MATURITY DATE, AS THE CASE MAY BE.


 


SECTION 2.03.  REQUESTS FOR BORROWINGS.  TO REQUEST A BORROWING, THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (A) IN THE
CASE OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME,
THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING OR (B) IN THE CASE
OF AN ABR BORROWING, NOT LATER THAN (1) 10:30 A.M., NEW YORK CITY TIME, ON THE
BUSINESS DAY OF THE PROPOSED BORROWING, IN THE CASE OF BORROWINGS TO BE MADE ON
THE SAME DAY AS SUCH NOTICE IS GIVEN OR (2) 12:00 NOON, NEW YORK CITY TIME, ON
THE BUSINESS DAY BEFORE THE PROPOSED BORROWING, IN THE CASE OF ALL OTHER
BORROWINGS.  EACH SUCH TELEPHONIC BORROWING REQUEST SHALL BE IRREVOCABLE AND
SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE
AGENT OF A WRITTEN BORROWING REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE
AGENT AND SIGNED BY THE BORROWER.  EACH SUCH TELEPHONIC AND WRITTEN BORROWING
REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I) WHETHER THE REQUESTED BORROWING IS TO BE A REVOLVING BORROWING, A TRANCHE 1
TERM BORROWING, A TRANCHE 2 TERM BORROWING OR A TRANCHE 3 TERM BORROWING;

 

(II) THE AGGREGATE AMOUNT OF SUCH BORROWING;

 

(III) THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(IV) WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR BORROWING;

 

(V) IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD TO BE
APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM “INTEREST PERIOD”; AND

 

39

--------------------------------------------------------------------------------

 

(VI) THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE
DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 


SECTION 2.04.  SWINGLINE LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER MAY, IN ITS SOLE DISCRETION, MAKE SWINGLINE
LOANS TO THE BORROWER FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD
IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN
(I) THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING
$100,000,000 OR (II) THE SUM OF THE TOTAL REVOLVING EXPOSURES EXCEEDING THE
LESSER OF (A) THE TOTAL REVOLVING COMMITMENTS AT SUCH TIME AND (B) THE BORROWING
BASE AMOUNT IN EFFECT AT SUCH TIME MINUS THE SUM OF (1) THE OUTSTANDING TRANCHE
1 TERM LOANS AT SUCH TIME, (2) PRIOR TO THE BORROWING BASE DATE, ZERO AND FROM
AND AFTER THE BORROWING BASE DATE, THE OUTSTANDING TRANCHE 2 TERM LOANS AT SUCH
TIME AND (3) THE OUTSTANDING TRANCHE 3 TERM LOANS AT SUCH TIME; PROVIDED THAT
(I) THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A SWINGLINE LOAN TO
REFINANCE AN OUTSTANDING SWINGLINE LOAN AND (II) THE SWINGLINE LENDER SHALL NOT
HAVE ANY OBLIGATION, UNDER THIS AGREEMENT OR OTHERWISE, TO MAKE ANY SWINGLINE
LOAN REQUESTED BY THE BORROWER HEREUNDER AND MAY, IN ITS SOLE DISCRETION,
DECLINE TO MAKE A REQUESTED SWINGLINE LOAN.  WITHIN THE FOREGOING LIMITS AND
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER MAY BORROW,
PREPAY AND REBORROW SWINGLINE LOANS.


 


(B)  TO REQUEST A SWINGLINE LOAN, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY TELECOPY), NOT LATER THAN
1:00 P.M., NEW YORK CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN.  EACH
SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED DATE (WHICH
SHALL BE A BUSINESS DAY) AND AMOUNT OF THE REQUESTED SWINGLINE LOAN.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER OF ANY SUCH
NOTICE RECEIVED FROM THE BORROWER.  THE SWINGLINE LENDER SHALL MAKE EACH
SWINGLINE LOAN AVAILABLE TO THE BORROWER BY MEANS OF A WIRE TRANSFER TO AN
ACCOUNT DESIGNATED BY THE BORROWER (OR, IN THE CASE OF A SWINGLINE LOAN MADE TO
FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.05(E),
BY REMITTANCE TO THE RELEVANT ISSUING BANK) BY 3:00 P.M., NEW YORK CITY TIME, ON
THE REQUESTED DATE OF SUCH SWINGLINE LOAN.


 


(C)  INTEREST ON EACH SWINGLINE LOAN SHALL BE PAYABLE ON THE INTEREST PAYMENT
DATE WITH RESPECT THERETO.

 


(D)  THE ADMINISTRATIVE AGENT SHALL (I) AT ANY TIME WHEN SWINGLINE LOANS IN AN
AGGREGATE PRINCIPAL AMOUNT OF $10,000,000 OR MORE ARE OUTSTANDING, AT THE
REQUEST OF THE SWINGLINE LENDER IN ITS SOLE DISCRETION, OR (II) ON THE DATE THAT
IS SEVEN DAYS AFTER

 

40

--------------------------------------------------------------------------------


 


THE DATE ON WHICH A SWINGLINE LOAN WAS MADE, DELIVER ON BEHALF OF THE BORROWER A
BORROWING REQUEST PURSUANT TO SECTION 2.03 FOR AN ABR REVOLVING BORROWING IN THE
AMOUNT OF SUCH SWINGLINE LOANS; PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF THE
LENDERS TO FUND SUCH BORROWING SHALL NOT BE SUBJECT TO THE CONDITIONS SET FORTH
IN SECTION 4.02.

 


(E)  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE
AGENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON ANY BUSINESS DAY REQUIRE
THE REVOLVING LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A
PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE
AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH REVOLVING LENDERS WILL
PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE (BUT NO LATER THAN 2:00 P.M.,
NEW YORK CITY TIME, ON SUCH BUSINESS DAY), THE ADMINISTRATIVE AGENT WILL GIVE
NOTICE THEREOF TO EACH REVOLVING LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S
APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH REVOLVING LENDER
HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON TIMELY RECEIPT OF NOTICE AS
PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
SWINGLINE LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR
LOANS.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  EACH REVOLVING
LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.06 WITH
RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.06 SHALL APPLY, MUTATIS
MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS), AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO
RECEIVED BY IT FROM THE REVOLVING LENDERS.  THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE BORROWER OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED
PURSUANT TO THIS PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE
LOAN SHALL BE MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER. 
ANY AMOUNTS RECEIVED BY THE SWINGLINE LENDER FROM THE BORROWER (OR OTHER PERSON
ON BEHALF OF THE BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE
SWINGLINE LENDER OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE
PROMPTLY REMITTED TO THE ADMINISTRATIVE AGENT, AND ANY SUCH AMOUNTS RECEIVED BY
THE ADMINISTRATIVE AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT
TO THE REVOLVING LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS
PARAGRAPH AND TO THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR.  THE
PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL
NOT RELIEVE THE BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF.


 


SECTION 2.05.  LETTERS OF CREDIT.  (A)  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST THE ISSUANCE OF (AND THE
APPLICABLE ISSUING BANK, AS SPECIFIED BY THE BORROWER, WILL ISSUE) LETTERS OF
CREDIT FOR ITS OWN ACCOUNT, IN A FORM REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE RELEVANT ISSUING BANK, AT ANY TIME AND FROM TIME TO
TIME DURING THE REVOLVING AVAILABILITY PERIOD.  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS
AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT APPLICATION OR OTHER AGREEMENT
SUBMITTED BY THE BORROWER TO, OR ENTERED INTO BY THE BORROWER WITH, AN

 

41

--------------------------------------------------------------------------------


 


ISSUING BANK RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF THIS
AGREEMENT SHALL CONTROL.


 


(B)  NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWER SHALL HAND DELIVER
OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING
SO HAVE BEEN APPROVED BY THE APPLICABLE ISSUING BANK) TO THE RELEVANT ISSUING
BANK AND THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE
OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE
OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED,
RENEWED OR EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION (WHICH SHALL BE A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF
CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE
AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF
AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR
EXTEND SUCH LETTER OF CREDIT.  IF REQUESTED BY AN ISSUING BANK, THE BORROWER
ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION ON SUCH ISSUING BANK’S STANDARD
FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER OF CREDIT.  A LETTER OF CREDIT
SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE BORROWER SHALL BE
DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (I) THE TOTAL LC EXPOSURE SHALL NOT EXCEED
$450,000,000, (II) THE AMOUNT OF THE LC EXPOSURE ATTRIBUTABLE TO LETTERS OF
CREDIT ISSUED BY THE APPLICABLE ISSUING BANK WILL NOT EXCEED THE LC COMMITMENT
OF SUCH ISSUING BANK AND (III) THE TOTAL REVOLVING EXPOSURES SHALL NOT EXCEED
THE LESSER OF (A) THE TOTAL REVOLVING COMMITMENTS AT SUCH TIME AND (B) THE
BORROWING BASE AMOUNT IN EFFECT AT SUCH TIME MINUS THE SUM OF (1) THE
OUTSTANDING TRANCHE 1 TERM LOANS AT SUCH TIME, (2) PRIOR TO THE BORROWING BASE
DATE, ZERO AND FROM AND AFTER THE BORROWING BASE DATE, THE OUTSTANDING TRANCHE 2
TERM LOANS AT SUCH TIME AND (3) THE OUTSTANDING TRANCHE 3 TERM LOANS AT SUCH
TIME.


 


(C)  EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE THAT IS ONE YEAR AFTER THE DATE
OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR
EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE
THAT IS FIVE BUSINESS DAYS PRIOR TO THE REVOLVING/TRANCHE 1 TERM MATURITY DATE.


 


(D)  PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO
A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION
ON THE PART OF THE APPLICABLE ISSUING BANK OR THE LENDERS, SUCH ISSUING BANK
HEREBY GRANTS TO EACH REVOLVING LENDER, AND EACH REVOLVING LENDER HEREBY
ACQUIRES FROM SUCH ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT IN AN
AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT
AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN
FURTHERANCE OF THE FOREGOING, EACH REVOLVING LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE APPLICABLE ISSUING BANK, SUCH LENDER’S APPLICABLE PERCENTAGE OF EACH LC
DISBURSEMENT MADE BY SUCH ISSUING BANK AND NOT REIMBURSED BY THE BORROWER ON THE
DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY REIMBURSEMENT
PAYMENT

 

42

--------------------------------------------------------------------------------


 


REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON.  EACH REVOLVING LENDER
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT
TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL
AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING ANY
AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR THE OCCURRENCE AND
CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.


 


(E)  REIMBURSEMENT.  IF ANY ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT
BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH LC DISBURSEMENT
NOT LATER THAN 3:30 P.M., NEW YORK CITY TIME, ON THE DATE THAT SUCH LC
DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH LC
DISBURSEMENT PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON SUCH DATE, OR, IF SUCH
NOTICE HAS NOT BEEN RECEIVED BY THE BORROWER PRIOR TO SUCH TIME ON SUCH DATE,
THEN NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES SUCH NOTICE; PROVIDED
THAT, IF SUCH LC DISBURSEMENT IS NOT LESS THAN $5,000,000, THE BORROWER MAY,
SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE
WITH SECTION 2.03 OR 2.04 THAT SUCH PAYMENT BE FINANCED WITH AN ABR REVOLVING
BORROWING OR SWINGLINE LOAN IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO
FINANCED, THE BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND
REPLACED BY THE RESULTING ABR REVOLVING BORROWING OR SWINGLINE LOAN.  IF THE
BORROWER FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE ADMINISTRATIVE AGENT SHALL
NOTIFY EACH REVOLVING LENDER OF THE APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN
DUE FROM THE BORROWER IN RESPECT THEREOF AND SUCH LENDER’S APPLICABLE PERCENTAGE
THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH NOTICE, EACH REVOLVING LENDER SHALL
PAY TO THE ADMINISTRATIVE AGENT ITS APPLICABLE PERCENTAGE OF THE PAYMENT THEN
DUE FROM THE BORROWER, IN THE SAME MANNER AS PROVIDED IN SECTION 2.06 WITH
RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.06 SHALL APPLY, MUTATIS
MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS), AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE RELEVANT ISSUING BANK THE AMOUNTS
SO RECEIVED BY IT FROM THE REVOLVING LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE
ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE BORROWER PURSUANT TO THIS
PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO SUCH
ISSUING BANK OR, TO THE EXTENT THAT REVOLVING LENDERS HAVE MADE PAYMENTS
PURSUANT TO THIS PARAGRAPH TO REIMBURSE SUCH ISSUING BANK, THEN TO SUCH LENDERS
AND SUCH ISSUING BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A
REVOLVING LENDER PURSUANT TO THIS PARAGRAPH TO REIMBURSE AN ISSUING BANK FOR ANY
LC DISBURSEMENT (OTHER THAN THE FUNDING OF ABR REVOLVING LOANS OR A SWINGLINE
LOAN AS CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE
THE BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.


 


(F)  OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN OR HEREIN, (II) ANY
DRAFT OR OTHER DOCUMENT PRESENTED UNDER A

 

43

--------------------------------------------------------------------------------


 


LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR
ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT, (III) PAYMENT
BY ANY ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR
OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT OR
(IV) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE
A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE
BORROWER’S OBLIGATIONS HEREUNDER.  NONE OF THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY ISSUING BANK, OR ANY OF THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY
OR RESPONSIBILITY BY REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF
ANY LETTER OF CREDIT OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER
(IRRESPECTIVE OF ANY OF THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING
SENTENCE), OR ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION
OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY
LETTER OF CREDIT (INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER),
ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM
CAUSES BEYOND THE CONTROL OF THE RELEVANT ISSUING BANK; PROVIDED THAT THE
FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE SUCH ISSUING BANK FROM LIABILITY TO
THE BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL
DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY THE BORROWER TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY THE BORROWER THAT ARE
CAUSED BY SUCH ISSUING BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A FINAL AND NON-APPEALABLE
JUDGMENT) IN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A
LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY
AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART
OF AN ISSUING BANK (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A
FINAL AND NON-APPEALABLE JUDGMENT), SUCH ISSUING BANK SHALL BE DEEMED TO HAVE
EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND
WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO
DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE
WITH THE TERMS OF A LETTER OF CREDIT, AN ISSUING BANK MAY, IN ITS SOLE
DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT
RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


 


(G)  DISBURSEMENT PROCEDURES.  THE APPLICABLE ISSUING BANK SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE APPLICABLE ISSUING BANK SHALL
PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE
(CONFIRMED BY TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER SUCH ISSUING BANK
HAS MADE OR WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE
TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE REVOLVING LENDERS WITH RESPECT
TO ANY SUCH LC DISBURSEMENT.


 


(H)  INTERIM INTEREST.  IF AN ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT, THEN,
UNLESS THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON THE DATE
SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR INTEREST, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE TO BUT
EXCLUDING THE DATE THAT

 

44

--------------------------------------------------------------------------------


 


THE BORROWER REIMBURSES SUCH LC DISBURSEMENT, AT THE RATE PER ANNUM THEN
APPLICABLE TO ABR REVOLVING LOANS; PROVIDED THAT, IF THE BORROWER FAILS TO
REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (E) OF THIS
SECTION, THEN SECTION 2.13(C) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO THIS
PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK, EXCEPT THAT
INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY REVOLVING LENDER
PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO REIMBURSE SUCH ISSUING BANK SHALL
BE FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)  RESIGNATION OR REPLACEMENT OF THE ISSUING BANK.  AN ISSUING BANK MAY RESIGN
AT ANY TIME BY GIVING 180 DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE
AGENT, THE BORROWER AND THE LENDERS, AND AN ISSUING BANK MAY BE REPLACED AT ANY
TIME BY WRITTEN AGREEMENT (AN “ISSUING BANK AGREEMENT”) AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK,
WHICH SHALL SET FORTH THE LC COMMITMENT OF SUCH ISSUING BANK.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF AN
ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE
BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED
ISSUING BANK PURSUANT TO SECTION 2.12(B).  FROM AND AFTER THE EFFECTIVE DATE OF
ANY SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS
AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS
OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
“ISSUING BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS
ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE
CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE
REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT
TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


 


(J)  CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER RECEIVES NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, REVOLVING LENDERS WITH LC EXPOSURE REPRESENTING GREATER
THAN 50% OF THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL
PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL (OR SHALL CAUSE SUBSIDIARY LOAN
PARTIES TO) DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF
THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE LENDERS, AN AMOUNT IN CASH
EQUAL TO THE TOTAL LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID
INTEREST THEREON; PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL
SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY
DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE
OF ANY EVENT OF DEFAULT WITH RESPECT TO THE BORROWER OR ANY SUBSIDIARY LOAN
PARTY DESCRIBED IN CLAUSE (H) OR (I) OF ARTICLE VII.  THE BORROWER ALSO SHALL
(OR SHALL CAUSE SUBSIDIARY LOAN PARTIES AND, PRIOR TO THE BORROWING BASE DATE,
HOLDINGS AND ITS SUBSIDIARIES TO) DEPOSIT CASH COLLATERAL PURSUANT TO THIS
PARAGRAPH AS AND TO THE EXTENT REQUIRED BY SECTION 2.11(B), AND ANY SUCH CASH
COLLATERAL SO DEPOSITED AND HELD BY THE ADMINISTRATIVE AGENT HEREUNDER SHALL
CONSTITUTE PART OF THE BORROWING BASE AMOUNT FOR PURPOSES OF DETERMINING
COMPLIANCE WITH SECTION 2.11(B).  EACH SUCH DEPOSIT SHALL BE HELD BY THE
ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT
SHALL HAVE

 

45

--------------------------------------------------------------------------------


 


EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL,
OVER SUCH ACCOUNT.  THE ADMINISTRATIVE AGENT SHALL, AT THE BORROWER’S RISK AND
EXPENSE, INVEST ALL SUCH DEPOSITS IN PERMITTED INVESTMENTS CHOSEN IN THE SOLE
DISCRETION OF THE ADMINISTRATIVE AGENT AFTER CONSULTATION WITH THE BORROWER,
PROVIDED THAT NO CONSULTATION SHALL BE REQUIRED IF A DEFAULT HAS OCCURRED AND IS
CONTINUING.  OTHER THAN ANY INTEREST EARNED IN RESPECT OF THE INVESTMENT OF SUCH
DEPOSITS, SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY,
ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT
SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE EACH ISSUING BANK FOR
LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO
APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF
THE BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF REVOLVING LENDERS WITH LC
EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE), BE APPLIED TO
SATISFY THE SENIOR OBLIGATIONS.  IF THE BORROWER IS REQUIRED TO PROVIDE AN
AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF
DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED
TO THE BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN
CURED OR WAIVED (OR, DURING A CASH SWEEP PERIOD, PAID INTO THE CITIBANK
CONCENTRATION ACCOUNT).  IF THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF
CASH COLLATERAL HEREUNDER PURSUANT TO SECTION 2.11(B), SUCH AMOUNT (TO THE
EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE BORROWER AS AND TO THE
EXTENT THAT, AFTER GIVING EFFECT TO SUCH RETURN, THE BORROWER WOULD REMAIN IN
COMPLIANCE WITH SECTION 2.11(B) AND NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.  UNLESS AND EXCEPT TO THE EXTENT THAT THE DEPOSIT OF CASH COLLATERAL
DIRECTLY BY THE BORROWER WOULD NOT RESULT IN AN OBLIGATION TO GRANT A SECURITY
INTEREST IN SUCH CASH COLLATERAL TO THE HOLDERS OF OTHER OUTSTANDING
INDEBTEDNESS OF THE BORROWER, THE BORROWER WILL CAUSE SUBSIDIARY LOAN PARTIES
(AND, PRIOR TO THE BORROWING BASE DATE, HOLDINGS AND ITS SUBSIDIARIES) TO
DEPOSIT ALL CASH COLLATERAL REQUIRED TO BE DEPOSITED PURSUANT TO THIS
SECTION 2.05(J) OR SECTION 2.11(B).


 


(K)  ADDITIONAL ISSUING BANKS  THE BORROWER MAY, AT ANY TIME AND FROM TIME TO
TIME WITH THE CONSENT OF THE ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD) AND SUCH LENDER, DESIGNATE ONE OR MORE ADDITIONAL LENDERS
TO ACT AS AN ISSUING BANK UNDER THE TERMS OF THIS AGREEMENT.  ANY LENDER
DESIGNATED AS AN ISSUING BANK PURSUANT TO THIS CLAUSE (K) SHALL BE DEEMED TO BE
AN “ISSUING BANK” (IN ADDITION TO BEING A LENDER) IN RESPECT OF LETTERS OF
CREDIT ISSUED OR TO BE ISSUED BY SUCH LENDER, AND, WITH RESPECT TO SUCH LETTERS
OF CREDIT, SUCH TERM SHALL THEREAFTER APPLY TO THE OTHER ISSUING BANKS AND SUCH
LENDER IN ITS CAPACITY AS AN ISSUING BANK.

 


(L)  REPORTING BY ISSUING BANKS TO THE ADMINISTRATIVE AGENT.  AT THE END OF EACH
WEEK AND OTHERWISE UPON REQUEST OF THE ADMINISTRATIVE AGENT, EACH ISSUING BANK
SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH A CERTIFICATE IDENTIFYING THE
LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK AND OUTSTANDING ON SUCH DATE, THE
AMOUNT AND EXPIRATION DATE OF EACH SUCH LETTER OF CREDIT, THE BENEFICIARY
THEREOF, THE AMOUNT, IF ANY, DRAWN UNDER EACH SUCH LETTER OF CREDIT AND ANY
OTHER INFORMATION REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT WITH RESPECT
TO SUCH LETTERS OF CREDIT.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY ENTER ALL
SUCH INFORMATION RECEIVED BY IT PURSUANT TO THIS SECTION 2.05(L) IN THE
REGISTER.

 

46

--------------------------------------------------------------------------------


 


SECTION 2.06.  FUNDING OF BORROWINGS.  (A)  EACH LENDER SHALL MAKE EACH LOAN TO
BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS BY 12:00 NOON, NEW YORK CITY TIME, TO THE ACCOUNT OF
THE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY
NOTICE TO THE LENDERS; PROVIDED THAT SWINGLINE LOANS SHALL BE MADE AS PROVIDED
IN SECTION 2.04.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE
BORROWER BY WIRE TRANSFER, IN LIKE FUNDS, TO AN ACCOUNT DESIGNATED BY THE
BORROWER IN THE APPLICABLE BORROWING REQUEST.  WIRE TRANSFERS TO THE BORROWER OF
ALL LOANS (OTHER THAN SWINGLINE LOANS AND SAME-DAY ABR REVOLVING BORROWINGS)
SHALL BE MADE NO LATER THAN 1:00 P.M., NEW YORK CITY TIME.  WIRE TRANSFERS TO
THE BORROWER OF SWINGLINE LOANS AND SAME-DAY ABR REVOLVING BORROWINGS SHALL BE
MADE NO LATER THAN 4:00 P.M., NEW YORK CITY TIME.


 


(B)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING
AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE
APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE
LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO
BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE
CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION OR (II) IN THE CASE OF THE BORROWER, THE
INTEREST RATE APPLICABLE TO ABR REVOLVING LOANS.  IF SUCH LENDER PAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH
LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 


SECTION 2.07.  INTEREST ELECTIONS.  (A)  EACH BORROWING INITIALLY SHALL BE OF
THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A
EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH
BORROWING REQUEST.  THEREAFTER, THE BORROWER MAY ELECT TO CONVERT SUCH BORROWING
TO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A
EURODOLLAR BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN
THIS SECTION.  THE BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO
DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH PORTION
SHALL BE ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE LOANS COMPRISING SUCH
BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A
SEPARATE BORROWING.  THIS SECTION SHALL NOT APPLY TO SWINGLINE BORROWINGS, WHICH
MAY NOT BE CONVERTED OR CONTINUED.


 


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A BORROWING
REQUEST WOULD BE REQUIRED TO BE MADE UNDER SECTION 2.03 IF THE BORROWER WERE
REQUESTING A REVOLVING BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE
MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST
ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND
DELIVERY OR

 

47

--------------------------------------------------------------------------------


 


TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN A
FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER.


 


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02 AND PARAGRAPH (F) OF THIS
SECTION:


 

(I) THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL
BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II) THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III) WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING; AND

 

(IV) IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST PERIOD
TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A
PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)  IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE INTEREST PERIOD
APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT
THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN
EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO
OR CONTINUED AS A EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH EURODOLLAR
BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE INTEREST
PERIOD APPLICABLE THERETO.


 


(F)  A REVOLVING BORROWING, TRANCHE 1 TERM BORROWING, TRANCHE 2 TERM BORROWING
OR TRANCHE 3 TERM BORROWING MAY NOT BE CONVERTED TO OR CONTINUED AS A EURODOLLAR
BORROWING IF AFTER GIVING EFFECT THERETO THE INTEREST PERIOD THEREFOR WOULD END
AFTER THE REVOLVING/TRANCHE 1 TERM MATURITY DATE OR THE TRANCHE 2/TRANCHE 3 TERM
MATURITY DATE, AS THE CASE MAY BE.

 

48

--------------------------------------------------------------------------------


 


SECTION 2.08.  TERMINATION AND REDUCTION OF COMMITMENTS.   (A)  UNLESS
PREVIOUSLY TERMINATED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, (I) THE
TRANCHE 1 TERM COMMITMENTS SHALL TERMINATE AT 5:00 P.M., NEW YORK CITY TIME ON
THE FIRST RESTATEMENT EFFECTIVE DATE, (II) THE REVOLVING COMMITMENTS SHALL
TERMINATE ON THE REVOLVING/TRANCHE 1 TERM MATURITY DATE, (III) THE TRANCHE 2
TERM COMMITMENTS SHALL TERMINATE AT 5:00 P.M., NEW YORK CITY TIME ON THE SECOND
RESTATEMENT EFFECTIVE DATE AND (IV) THE TRANCHE 3 TERM COMMITMENTS SHALL
TERMINATE AT 5:00 P.M., NEW YORK CITY TIME ON THE 2008 RESTATEMENT EFFECTIVE
DATE.


 


(B)  THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE, THE
COMMITMENTS OF ANY CLASS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS OF
ANY CLASS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND
NOT LESS THAN $5,000,000 AND (II) THE BORROWER SHALL NOT TERMINATE OR REDUCE THE
REVOLVING COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF
THE REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.11, THE TOTAL REVOLVING
EXPOSURES WOULD EXCEED THE TOTAL REVOLVING COMMITMENTS.


 


(C)  THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO
TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST
ONE BUSINESS DAY PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION,
SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING
RECEIPT OF ANY SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF
THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE BORROWER PURSUANT TO THIS
SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF VOLUNTARY TERMINATION OF
THE REVOLVING COMMITMENTS DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE
IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE
SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE TO THE ADMINISTRATIVE
AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT
SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS OF ANY CLASS SHALL
BE PERMANENT.  EACH REDUCTION OF THE COMMITMENTS OF ANY CLASS SHALL BE MADE
RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR COMMITMENTS OF SUCH CLASS.


 


SECTION 2.09.  REPAYMENT OF LOANS; EVIDENCE OF INDEBTEDNESS.   (A)  THE BORROWER
HEREBY UNCONDITIONALLY PROMISES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH TRANCHE 1 TERM LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF THE
TRANCHE 1 TERM LOAN OF SUCH LENDER AS PROVIDED IN SECTION 2.10, (II) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER THE THEN UNPAID
PRINCIPAL AMOUNT OF EACH REVOLVING LOAN OF SUCH LENDER ON THE REVOLVING/TRANCHE
1 TERM MATURITY DATE, (III) TO THE SWINGLINE LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF (A) THE REVOLVING/TRANCHE 1 TERM
MATURITY DATE AND (B) THE DATE THAT IS SEVEN DAYS AFTER THE DATE ON WHICH SUCH
SWINGLINE LOAN WAS MADE; PROVIDED THAT ON EACH DATE THAT A REVOLVING BORROWING
IS MADE, THE BORROWER SHALL REPAY ALL SWINGLINE LOANS THAT WERE OUTSTANDING ON
THE DATE SUCH BORROWING WAS REQUESTED, (IV) TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH TRANCHE 2 TERM LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF THE
TRANCHE 2 TERM LOAN OF SUCH LENDER AS PROVIDED IN SECTION 2.10 AND (V) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH TRANCHE 3 TERM LENDER THE THEN
UNPAID PRINCIPAL AMOUNT OF THE TRANCHE 3 TERM LOAN OF SUCH LENDER AS PROVIDED IN
SECTION 2.10.

 

49

--------------------------------------------------------------------------------


 


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING
FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(C)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF AND THE
INTEREST PERIOD, IF ANY, APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR
INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH
LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE
AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER
TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)  ANY LENDER MAY REQUEST THAT LOANS OF ANY CLASS MADE BY IT BE EVIDENCED BY A
PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER
TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF
REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND IN THE
FORM ATTACHED HERETO AS EXHIBIT A-1 OR A-2, AS APPLICABLE, OR IN SUCH OTHER FORM
APPROVED BY THE ADMINISTRATIVE AGENT AND THE BORROWER.  THEREAFTER, THE LOANS
EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES
(INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR
MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED
THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS
REGISTERED ASSIGNS).


 


SECTION 2.10.  AMORTIZATION AND REPAYMENT OF TERM LOANS.  (A)  THE BORROWER
SHALL REPAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE TRANCHE 2
TERM LENDERS 0.25% OF THE INITIAL AGGREGATE PRINCIPAL AMOUNT OF THE TRANCHE 2
TERM LOANS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
COMMENCING ON THE FIRST SUCH DATE TO OCCUR ON OR AFTER THE FIRST ANNIVERSARY OF
THE SECOND RESTATEMENT EFFECTIVE DATE (WHICH INSTALLMENTS SHALL BE REDUCED AS A
RESULT OF THE APPLICATION OF PREPAYMENTS IN ACCORDANCE WITH THE ORDER OF
PRIORITY SET FORTH IN PARAGRAPH (D) OF THIS SECTION).


 


(B)  THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE
ACCOUNT OF THE TRANCHE 3 TERM LENDERS 0.25% OF THE INITIAL AGGREGATE PRINCIPAL
AMOUNT OF THE TRANCHE 3 TERM LOANS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING ON DECEMBER 31, 2008 (WHICH INSTALLMENTS
SHALL BE REDUCED AS A RESULT OF THE APPLICATION OF PREPAYMENTS IN ACCORDANCE
WITH THE ORDER OF PRIORITY SET FORTH IN PARAGRAPH (D) OF THIS SECTION).

 

50

--------------------------------------------------------------------------------

 


(C)  TO THE EXTENT NOT PREVIOUSLY PAID, ALL TRANCHE 1 TERM LOANS SHALL BE DUE
AND PAYABLE ON THE REVOLVING/TRANCHE 1 TERM MATURITY DATE.  TO THE EXTENT NOT
PREVIOUSLY PAID, ALL TRANCHE 2 TERM LOANS SHALL BE DUE AND PAYABLE ON THE
TRANCHE 2/TRANCHE 3 TERM MATURITY DATE.  TO THE EXTENT NOT PREVIOUSLY PAID, ALL
TRANCHE 3 TERM LOANS SHALL BE DUE AND PAYABLE ON THE TRANCHE 2/TRANCHE 3 TERM
MATURITY DATE.


 


(D)  ANY PREPAYMENT OF A TRANCHE 2 TERM BORROWING OR A TRANCHE 3 TERM BORROWING
PURSUANT TO SECTION 2.11(B), (C) OR (D) SHALL BE APPLIED TO REDUCE THE
SUBSEQUENT SCHEDULED REPAYMENTS OF SUCH BORROWINGS TO BE MADE PURSUANT TO THIS
SECTION AS FOLLOWS: FIRST, IN ORDER OF THEIR MATURITY FOR THE NEXT FISCAL YEAR
AFTER SUCH PREPAYMENT AND SECOND, TO THE EXTENT OF ANY EXCESS, ON A PRO RATA
BASIS TO THE REMAINING SCHEDULED REPAYMENTS.


 


(E)  PRIOR TO ANY REPAYMENT OF ANY TERM BORROWING HEREUNDER, THE BORROWER SHALL
SELECT THE BORROWING OR BORROWINGS TO BE REPAID AND SHALL NOTIFY THE
ADMINISTRATIVE AGENT BY TELEPHONE (CONFIRMED BY TELECOPY) OF SUCH SELECTION NOT
LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE
SCHEDULED DATE OF SUCH REPAYMENT.  EACH REPAYMENT OF A BORROWING SHALL BE
APPLIED RATABLY TO THE LOANS INCLUDED IN THE REPAID BORROWING.  REPAYMENTS OF
TERM BORROWINGS SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE AMOUNT REPAID.


 


SECTION 2.11.  PREPAYMENT OF LOANS.  (A)  THE BORROWER SHALL HAVE THE RIGHT, AT
ANY TIME AND FROM TIME TO TIME, TO PREPAY ANY BORROWING IN WHOLE OR IN PART,
SUBJECT TO THE REQUIREMENTS OF THIS SECTION; PROVIDED, HOWEVER, THAT ANY PARTIAL
PREPAYMENT MADE PURSUANT TO THIS SECTION 2.11(A) SHALL BE IN A PRINCIPAL AMOUNT
THAT IS A MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.


 


(B)  (I)    IN THE EVENT AND ON EACH DATE THAT THE SUM OF (A) THE TOTAL
REVOLVING EXPOSURES ON SUCH DATE, (B) THE OUTSTANDING TRANCHE 1 TERM LOANS ON
SUCH DATE, (C) IF SUCH DATE IS PRIOR TO THE BORROWING BASE DATE, ZERO AND, IF
SUCH DATE IS ON OR AFTER THE BORROWING BASE DATE, THE OUTSTANDING TRANCHE 2 TERM
LOANS ON SUCH DATE AND (D) THE OUTSTANDING TRANCHE 3 TERM LOANS ON SUCH DATE
EXCEED THE THEN-CURRENT BORROWING BASE AMOUNT, THE BORROWER SHALL ON EACH SUCH
DATE APPLY AN AMOUNT EQUAL TO SUCH EXCESS AS FOLLOWS: FIRST, TO PREPAY REVOLVING
BORROWINGS OR SWINGLINE LOANS, SECOND, TO THE EXTENT OF ANY REMAINING EXCESS OR,
IF NO REVOLVING BORROWINGS OR SWINGLINE LOANS ARE OUTSTANDING, TO MAKE A DEPOSIT
IN A CASH COLLATERAL ACCOUNT MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 2.05(J) TO BE HELD AS SECURITY FOR THE BORROWER’S OBLIGATIONS IN RESPECT
OF LETTERS OF CREDIT AND THIRD, TO THE EXTENT OF ANY REMAINING EXCESS, TO PREPAY
TERM BORROWINGS ON A PRO RATA BASIS (DETERMINED BASED UPON THE SUM OF THE
OUTSTANDING TERM LOANS AT SUCH TIME).


 

(II)  IN THE EVENT AND ON EACH DATE THAT THE TOTAL REVOLVING EXPOSURES EXCEED
THE TOTAL REVOLVING COMMITMENTS, THE BORROWER SHALL ON SUCH DATE APPLY AN AMOUNT
EQUAL TO SUCH EXCESS FIRST, TO PREPAY REVOLVING BORROWINGS OR SWINGLINE
BORROWINGS AND SECOND, TO THE EXTENT OF ANY REMAINING EXCESS, OR IF NO REVOLVING
BORROWINGS OR SWINGLINE LOANS ARE OUTSTANDING, TO A CASH COLLATERAL ACCOUNT
MAINTAINED

 

51

--------------------------------------------------------------------------------


 

BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.05(J) TO BE HELD AS SECURITY
FOR THE BORROWER’S OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT.

 


(C)  IN THE EVENT AND ON EACH OCCASION THAT ANY NET PROCEEDS ARE RECEIVED BY OR
ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY IN RESPECT OF ANY PREPAYMENT EVENT,
THE BORROWER SHALL, WITHIN THREE BUSINESS DAYS AFTER SUCH NET PROCEEDS ARE
RECEIVED, PREPAY TRANCHE 2 TERM BORROWINGS AND TRANCHE 3 TERM BORROWINGS, ON A
PRO RATA BASIS, IN AN AGGREGATE AMOUNT EQUAL TO (I) 100% OF THE NET PROCEEDS
RESULTING FROM PREPAYMENT EVENTS DESCRIBED IN CLAUSES (A), (B) AND (D) OF THE
DEFINITION OF “PREPAYMENT EVENT” AND (II) 50% OF THE NET PROCEEDS RESULTING FROM
PREPAYMENT EVENTS DESCRIBED IN CLAUSE (C) OF THE DEFINITION OF “PREPAYMENT
EVENT”; PROVIDED THAT IF AT THE TIME ANY (X) NET PROCEEDS RESULTING FROM
PREPAYMENT EVENTS DESCRIBED IN CLAUSE (A) OF THE DEFINITION OF “PREPAYMENT
EVENTS” ARE RECEIVED AND THE REVOLVER AVAILABILITY IS LESS THAN $900,000,000
(OR, IF SUCH TIME IS PRIOR TO THE BORROWING BASE DATE, $475,000,000) OR (Y) NET
PROCEEDS RESULTING FROM ANY PREPAYMENT EVENT ARE RECEIVED DURING A CASH SWEEP
PERIOD, SUCH NET PROCEEDS WILL BE APPLIED AS FOLLOWS: FIRST, TO PREPAY REVOLVING
BORROWINGS OR SWINGLINE LOANS AND SECOND, TO THE EXTENT OF ANY REMAINING EXCESS,
TO PREPAY TRANCHE 2 TERM BORROWINGS AND TRANCHE 3 TERM BORROWINGS, ON A PRO RATA
BASIS; PROVIDED FURTHER THAT, IN THE CASE OF ANY PREPAYMENT EVENT DESCRIBED IN
CLAUSE (A) OR (B) OF THE DEFINITION OF “PREPAYMENT EVENT”, IF THE BORROWER SHALL
ELECT TO APPLY THE NET PROCEEDS FROM SUCH EVENT (OR A PORTION THEREOF SPECIFIED
IN SUCH CERTIFICATE), WITHIN 365 DAYS AFTER RECEIPT OF SUCH NET PROCEEDS, TO
ACQUIRE REAL PROPERTY, EQUIPMENT OR OTHER TANGIBLE ASSETS TO BE USED IN THE
BUSINESS OF THE BORROWER AND THE SUBSIDIARIES, AND CERTIFYING THAT NO DEFAULT
HAS OCCURRED AND IS CONTINUING, THEN NO PREPAYMENT SHALL BE REQUIRED PURSUANT TO
THIS PARAGRAPH IN RESPECT OF THE NET PROCEEDS IN RESPECT OF SUCH EVENT (OR THE
PORTION OF SUCH NET PROCEEDS SPECIFIED IN SUCH CERTIFICATE, IF APPLICABLE),
EXCEPT TO THE EXTENT OF ANY SUCH NET PROCEEDS THEREFROM THAT HAVE NOT BEEN SO
APPLIED BY THE END OF SUCH 365 DAY PERIOD, AT WHICH TIME A PREPAYMENT SHALL BE
REQUIRED IN AN AMOUNT EQUAL TO SUCH NET PROCEEDS THAT HAVE NOT BEEN SO APPLIED.


 


(D)  FOLLOWING THE END OF EACH FISCAL YEAR OF THE BORROWER, COMMENCING WITH THE
FISCAL YEAR ENDING FEBRUARY 29, 2008, THE BORROWER SHALL PREPAY TRANCHE 2 TERM
BORROWINGS AND TRANCHE 3 TERM BORROWINGS, ON A PRO RATA BASIS, IN AN AGGREGATE
AMOUNT EQUAL TO (I) IF ON THE LAST DAY OF SUCH FISCAL YEAR THE LEVERAGE RATIO IS
GREATER THAN OR EQUAL TO 4.50 TO 1.00, 50% OF THE EXCESS CASH FLOW FOR SUCH
FISCAL YEAR, (II) IF ON THE LAST DAY OF SUCH FISCAL YEAR THE LEVERAGE RATIO IS
GREATER THAN OR EQUAL TO 4.00 TO 1.00 BUT LESS THAN 4.50 TO 1.00, 25% OF THE
EXCESS CASH FLOW FOR SUCH FISCAL YEAR AND (III) IF ON THE LAST DAY OF SUCH
FISCAL YEAR THE LEVERAGE RATIO IS LESS THAN 4.00 TO 1.00, 0% OF THE EXCESS CASH
FLOW FOR SUCH FISCAL YEAR.  EACH PREPAYMENT PURSUANT TO THIS PARAGRAPH SHALL BE
MADE ON OR BEFORE THE DATE ON WHICH FINANCIAL STATEMENTS ARE DELIVERED PURSUANT
TO SECTION 5.01 WITH RESPECT TO THE FISCAL YEAR FOR WHICH EXCESS CASH FLOW IS
BEING CALCULATED (AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF SUCH FISCAL
YEAR).


 


(E)  PRIOR TO ANY OPTIONAL OR MANDATORY PREPAYMENT OF BORROWINGS HEREUNDER, THE
BORROWER SHALL SELECT THE BORROWING OR BORROWINGS TO BE PREPAID AND SHALL
SPECIFY SUCH SELECTION IN THE NOTICE OF SUCH PREPAYMENT PURSUANT TO PARAGRAPH
(F) OF THIS SECTION.

 

52

--------------------------------------------------------------------------------


 


(F)  THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT (AND, IN THE CASE OF
PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER) BY TELEPHONE (CONFIRMED BY
TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A
EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE
BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE OF PREPAYMENT OF
AN ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE BUSINESS
DAY BEFORE THE DATE OF PREPAYMENT OR (III) IN THE CASE OF PREPAYMENT OF A
SWINGLINE LOAN, NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE OF
PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE
PREPAYMENT DATE, THE BORROWINGS TO BE PREPAID AND THE PRINCIPAL AMOUNT OF EACH
BORROWING OR PORTION THEREOF TO BE PREPAID AND, IN THE CASE OF A MANDATORY
PREPAYMENT, A REASONABLY DETAILED CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT;
PROVIDED THAT, IF A NOTICE OF OPTIONAL PREPAYMENT IS GIVEN IN CONNECTION WITH A
CONDITIONAL NOTICE OF TERMINATION OF THE REVOLVING COMMITMENTS AS CONTEMPLATED
BY SECTION 2.08, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF
TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.08.  PROMPTLY FOLLOWING
RECEIPT OF ANY SUCH NOTICE (OTHER THAN A NOTICE RELATING SOLELY TO SWINGLINE
LOANS), THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT
WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS
PROVIDED IN SECTION 2.02, EXCEPT AS NECESSARY TO APPLY FULLY THE REQUIRED AMOUNT
OF A MANDATORY PREPAYMENT.  EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED
RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE
ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13.


 


SECTION 2.12.  FEES.  (A)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A COMMITMENT FEE, WHICH SHALL
ACCRUE AT THE RATE OF 0.25% PER ANNUM ON THE DAILY UNUSED AMOUNT OF THE
REVOLVING COMMITMENT OF SUCH LENDER DURING THE PERIOD FROM AND INCLUDING THE
ORIGINAL RESTATEMENT EFFECTIVE DATE TO BUT EXCLUDING THE DATE ON WHICH SUCH
COMMITMENT TERMINATES.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN ARREARS ON
THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE DATE
ON WHICH THE REVOLVING COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH DATE
TO OCCUR AFTER THE ORIGINAL RESTATEMENT EFFECTIVE DATE.  ALL COMMITMENT FEES
SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR
THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).  FOR PURPOSES OF COMPUTING COMMITMENT FEES PURSUANT TO THIS
SECTION 2.12(A), A REVOLVING COMMITMENT OF A LENDER SHALL BE DEEMED TO BE USED
TO THE EXTENT OF THE OUTSTANDING REVOLVING LOANS AND LC EXPOSURE OF SUCH LENDER
(AND THE SWINGLINE EXPOSURE OF SUCH LENDER SHALL BE DISREGARDED FOR SUCH
PURPOSE).


 


(B)  THE BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH REVOLVING LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS
IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE SAME APPLICABLE RATE AS IN
EFFECT FROM TIME TO TIME FOR INTEREST ON EURODOLLAR REVOLVING LOANS ON THE DAILY
AMOUNT OF SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE
TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE
ORIGINAL RESTATEMENT EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON
WHICH SUCH LENDER’S REVOLVING COMMITMENT TERMINATES AND THE DATE ON WHICH SUCH
LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) 

 

53

--------------------------------------------------------------------------------


 


TO EACH ISSUING BANK A FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF 0.25% PER
ANNUM ON THE DAILY OUTSTANDING AMOUNT OF SUCH ISSUING BANK’S LETTERS OF CREDIT
DURING THE PERIOD FROM AND INCLUDING THE ORIGINAL RESTATEMENT EFFECTIVE DATE TO
BUT EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE REVOLVING COMMITMENTS
AND THE DATE ON WHICH THERE CEASES TO BE ANY LC EXPOSURE, AS WELL AS SUCH
ISSUING BANK’S STANDARD FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER. 
PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH AND INCLUDING THE LAST DAY
OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR SHALL BE PAYABLE ON THE
THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO
OCCUR AFTER THE ORIGINAL RESTATEMENT EFFECTIVE DATE; PROVIDED THAT ALL SUCH FEES
SHALL BE PAYABLE ON THE DATE ON WHICH THE REVOLVING COMMITMENTS TERMINATE AND
ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE REVOLVING COMMITMENTS
TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES PAYABLE TO AN ISSUING BANK
PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND.  ALL
PARTICIPATION FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING
THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(C)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT, FOR THEIR OWN ACCOUNTS, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES
SEPARATELY AGREED UPON BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT, AS THE CASE MAY BE.


 


(D)  ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE RELEVANT ISSUING BANK,
IN THE CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF COMMITMENT
FEES AND PARTICIPATION FEES, TO THE LENDERS ENTITLED THERETO.  FEES PAID SHALL
NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


 


SECTION 2.13.  INTEREST.  (A)  THE LOANS COMPRISING EACH ABR BORROWING
(INCLUDING EACH SWINGLINE LOAN) SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE
PLUS THE APPLICABLE RATE.


 


(B)  THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST AT THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE.


 


(C)  NOTWITHSTANDING THE FOREGOING, UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, AT THE OPTION OF THE ADMINISTRATIVE AGENT
OR AT THE REQUEST OF THE REQUIRED LENDERS, THE BORROWER SHALL PAY INTEREST ON
ALL OF THE SENIOR OBLIGATIONS (AND, PRIOR TO THE BORROWING BASE DATE, THE
INTERIM OBLIGATIONS) TO BUT EXCLUDING THE DATE OF ACTUAL PAYMENT, AFTER AS WELL
AS BEFORE JUDGMENT, (I) IN THE CASE OF PRINCIPAL, AT A RATE PER ANNUM EQUAL TO
2% PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING
PARAGRAPHS OF THIS SECTION AND (II) IN THE CASE OF ANY OTHER AMOUNT, AT A RATE
PER ANNUM EQUAL TO 2% PLUS THE RATE APPLICABLE TO ABR REVOLVING LOANS AS
PROVIDED IN PARAGRAPH (A) OF THIS SECTION.

 

54

--------------------------------------------------------------------------------


 


(D)  ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN AND (I) IN THE CASE OF TRANCHE 1 TERM LOANS, ON THE
REVOLVING/TRANCHE 1 TERM MATURITY DATE, (II) IN THE CASE OF REVOLVING LOANS, THE
EARLIER OF THE REVOLVING/TRANCHE 1 TERM MATURITY DATE AND THE DATE ON WHICH ALL
REVOLVING COMMITMENTS HEREUNDER ARE TERMINATED, (III) IN THE CASE OF TRANCHE 2
TERM LOANS, ON THE TRANCHE 2/TRANCHE 3 TERM MATURITY DATE AND (IV) IN THE CASE
OF TRANCHE 3 TERM LOANS, ON THE TRANCHE 2/TRANCHE 3 TERM MATURITY DATE; PROVIDED
THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL BE
PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN
(OTHER THAN A PREPAYMENT OF AN ABR REVOLVING LOAN PRIOR TO THE END OF THE
REVOLVING AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID
OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND
(III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF
THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION, TOGETHER WITH ANY AMOUNTS DUE
AND PAYABLE PURSUANT TO SECTION 2.16.


 


(E)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT
TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE CITIBANK BASE RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN
EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE OR
ADJUSTED LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


SECTION 2.14.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EURODOLLAR BORROWING:


 

(A)  THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD; OR

 

(B)  THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT THE
ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY
REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING THEIR LOANS INCLUDED
IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

55

--------------------------------------------------------------------------------


 


SECTION 2.15.  INCREASED COSTS.  (A)  IF ANY CHANGE IN LAW SHALL:


 

(I) IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE
ADJUSTED LIBO RATE) OR ANY ISSUING BANK; OR

 

(II) IMPOSE ON ANY LENDER OR ANY ISSUING BANK OR THE LONDON INTERBANK MARKET ANY
OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS MADE BY SUCH LENDER
OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 


(B)  IF ANY LENDER OR ANY ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR SUCH ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE
OF THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT
HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK, TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH ISSUING BANK OR SUCH LENDER’S OR SUCH
ISSUING BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW
(TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH ISSUING BANK’S POLICIES AND THE
POLICIES OF SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER
OR SUCH ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE SUCH LENDER OR SUCH ISSUING BANK OR SUCH LENDER’S OR SUCH
ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.  EACH LENDER
WILL PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT OF ANY EVENT OF
WHICH IT HAS KNOWLEDGE THAT WILL ENTITLE SUCH LENDER TO COMPENSATION PURSUANT TO
THIS SECTION 2.15; PROVIDED THAT THE FAILURE TO PROVIDE SUCH NOTIFICATION WILL
NOT AFFECT SUCH LENDER’S RIGHTS TO COMPENSATION HEREUNDER.


 


(C)  A CERTIFICATE OF A LENDER OR AN ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR SUCH ISSUING BANK OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR SUCH ISSUING BANK, AS THE
CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS
AFTER RECEIPT THEREOF.

 

56

--------------------------------------------------------------------------------


 


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER OR ANY ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR SUCH ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT
THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR AN ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR SUCH ISSUING BANK, AS THE
CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR SUCH ISSUING BANK’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE
IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN
THE 270-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


 


SECTION 2.16.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT),
(B) THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE
OR PREPAY ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED
PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY BE REVOKED UNDER
SECTION 2.11(F) AND IS REVOKED IN ACCORDANCE THEREWITH), OR (D) THE ASSIGNMENT
OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO AS A RESULT OF A REQUEST BY THE BORROWER PURSUANT TO
SECTION 2.19, THEN, IN ANY SUCH EVENT, THE BORROWER SHALL COMPENSATE EACH LENDER
FOR THE LOSS, COST AND EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A
EURODOLLAR LOAN, SUCH LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE DEEMED TO
CONSIST OF AN AMOUNT DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF
(I) THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF
SUCH LOAN HAD SUCH EVENT NOT OCCURRED, AT THE ADJUSTED LIBO RATE THAT WOULD HAVE
BEEN APPLICABLE TO SUCH LOAN, FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE
LAST DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A
FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE
INTEREST PERIOD FOR SUCH LOAN), OVER (II) THE AMOUNT OF INTEREST WHICH WOULD
ACCRUE ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE WHICH SUCH
LENDER WOULD BID WERE IT TO BID, AT THE COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR
DEPOSITS OF A COMPARABLE AMOUNT AND PERIOD FROM OTHER BANKS IN THE EURODOLLAR
MARKET.  A CERTIFICATE OF ANY LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS THAT
SUCH LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS SECTION SHALL BE DELIVERED
TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER
SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10
DAYS AFTER RECEIPT THEREOF.


 


SECTION 2.17.  TAXES.  (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER HEREUNDER OR UNDER ANY OTHER SENIOR LOAN DOCUMENT
SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES
OR OTHER TAXES; PROVIDED THAT IF THE BORROWER SHALL BE REQUIRED TO DEDUCT ANY
INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE
SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION)
THE AGENT, LENDER OR ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL
TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE
BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE

 

57

--------------------------------------------------------------------------------


 


BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)  IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH
ISSUING BANK, WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT
OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT, SUCH
LENDER OR SUCH ISSUING BANK, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY
PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER HEREUNDER OR UNDER
ANY OTHER SENIOR LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION)
AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH
RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO THE BORROWER BY A LENDER OR AN ISSUING BANK, OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR AN ISSUING
BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(E)  ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE
WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH FOREIGN LENDER HAS
RECEIVED WRITTEN NOTICE FROM THE BORROWER ADVISING IT OF THE AVAILABILITY OF
SUCH EXEMPTION OR REDUCTION AND SUPPLYING ALL APPLICABLE DOCUMENTATION.


 


SECTION 2.18.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SETOFFS.  (A) 
THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER OR
UNDER ANY OTHER SENIOR LOAN DOCUMENT (WHETHER OF PRINCIPAL, INTEREST, FEES OR
REIMBURSEMENT OF LC DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER SECTION 2.15,
2.16 OR 2.17, OR OTHERWISE) PRIOR TO THE TIME EXPRESSLY REQUIRED HEREUNDER OR
UNDER SUCH OTHER SENIOR LOAN DOCUMENT FOR SUCH PAYMENT (OR, IF NO SUCH TIME IS
EXPRESSLY REQUIRED, PRIOR TO 2:00 P.M., NEW YORK CITY TIME), ON THE DATE WHEN
DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SETOFF OR COUNTERCLAIM.  ANY
AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL SUCH

 

58

--------------------------------------------------------------------------------


 


PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT 388
GREENWICH STREET, NEW YORK, NY 10013, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO AN
ISSUING BANK OR SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT
PAYMENTS PURSUANT TO SECTIONS 2.15, 2.16, 2.17 AND 9.03 SHALL BE MADE DIRECTLY
TO THE PERSONS ENTITLED THERETO AND PAYMENTS PURSUANT TO OTHER SENIOR LOAN
DOCUMENTS SHALL BE MADE TO THE PERSONS SPECIFIED THEREIN.  THE ADMINISTRATIVE
AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY
OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF. 
IF ANY PAYMENT UNDER ANY SENIOR LOAN DOCUMENT SHALL BE DUE ON A DAY THAT IS NOT
A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST, INTEREST
THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL PAYMENTS UNDER
EACH SENIOR LOAN DOCUMENT SHALL BE MADE IN DOLLARS.


 


(B)  IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE
ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST
AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL
AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC
DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


(C)  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SETOFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE LOANS RESULTING IN
SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF
ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED
INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE
LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE
LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH
PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE
RELATIVE AMOUNTS OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED THAT (I) IF ANY
SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND
(II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY
PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR
THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR
PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO
THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS
OF THIS PARAGRAPH SHALL APPLY).  THE BORROWER CONSENTS TO THE FOREGOING AND
AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY
LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY
EXERCISE AGAINST THE BORROWER RIGHTS OF SETOFF AND COUNTERCLAIM WITH RESPECT TO
SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.

 

59

--------------------------------------------------------------------------------

 


(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK HEREUNDER THAT THE
BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR AN ISSUING BANK,
AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN
FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR SUCH ISSUING BANK, AS THE
CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR SUCH ISSUING BANK WITH
INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED
BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON
INTERBANK COMPENSATION.


 


(E)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.04(C), 2.05(D) OR (E), 2.06(B), 2.18(D) OR 9.03(C), THEN
THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 


SECTION 2.19.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  (A)  IF ANY
LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE BORROWER IS REQUIRED
TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH
LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS
PAYABLE PURSUANT TO SECTION 2.15 OR 2.17, AS THE CASE MAY BE, IN THE FUTURE AND
(II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD
NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO
PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH
ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)  IF (I) ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, (II) THE
BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17,
(III) ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER OR (IV) ANY
LENDER REFUSES TO CONSENT TO ANY AMENDMENT OR WAIVER OF ANY SENIOR LOAN DOCUMENT
REQUESTED BY THE BORROWER THAT REQUIRES THE CONSENT OF ALL LENDERS, AND SUCH
AMENDMENT OR WAIVER IS CONSENTED TO BY THE SUPERMAJORITY LENDERS, THEN THE
BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO
AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER
LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE BORROWER
SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND,
IF A REVOLVING COMMITMENT IS BEING

 

60

--------------------------------------------------------------------------------


 


ASSIGNED, THE ISSUING BANKS AND THE SWINGLINE LENDER), WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN
THE CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.15 OR PAYMENTS REQUIRED
TO BE MADE PURSUANT TO SECTION 2.17, SUCH ASSIGNMENT WILL RESULT IN A MATERIAL
REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO
MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A
WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO
REQUIRE SUCH  ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 


SECTION 2.20.  ADJUSTMENTS TO BORROWING BASE ADVANCE RATES.  (A)  AS OF THE
SECOND RESTATEMENT EFFECTIVE DATE, THE ACCOUNTS RECEIVABLE ADVANCE RATE WILL BE
85%, THE PHARMACEUTICAL INVENTORY ADVANCE RATE WILL BE 85%, THE OTHER INVENTORY
ADVANCE RATE WILL BE 80% AND THE SCRIPTS LIST ADVANCE RATE WILL BE 30%.


 


(B)  ANY INCREASE IN THE PHARMACEUTICAL INVENTORY ADVANCE RATE, THE OTHER
INVENTORY ADVANCE RATE, THE ACCOUNTS RECEIVABLE ADVANCE RATE OR THE SCRIPT LISTS
ADVANCE RATE ABOVE THAT WOULD RESULT IN ANY RATE IN EXCESS OF THE INITIALLY
APPLICABLE RATE SET FORTH IN SECTION 2.20(A) WILL IN EACH CASE REQUIRE THE
CONSENT OF ALL THE LENDERS.


 


(C)  THE COLLATERAL AGENT, IN THE EXERCISE OF ITS REASONABLE JUDGMENT TO REFLECT
BORROWING BASE FACTORS, MAY (I) REDUCE THE ACCOUNTS RECEIVABLE ADVANCE RATE, THE
PHARMACEUTICAL INVENTORY ADVANCE RATE, THE OTHER INVENTORY ADVANCE RATE AND THE
SCRIPT LISTS ADVANCE RATE FROM TIME TO TIME AND (II) THEREAFTER INCREASE SUCH
RATE TO A RATE NOT IN EXCESS OF THE APPLICABLE RATE SET FORTH IN
SECTION 2.20(A).


 


(D)  THE ADMINISTRATIVE AGENT WILL GIVE PROMPT WRITTEN NOTICE TO THE BORROWER
AND THE LENDERS OF ANY ADJUSTMENTS EFFECTED PURSUANT TO THIS SECTION 2.20.


 


SECTION 2.21.  INCREMENTAL LOANS.  AT ANY TIME AFTER THE SECOND RESTATEMENT
EFFECTIVE DATE PRIOR TO THE TRANCHE 2/TRANCHE 3 TERM MATURITY DATE, THE BORROWER
MAY, BY NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY DELIVER A COPY
TO EACH OF THE LENDERS), REQUEST THE ADDITION TO THIS AGREEMENT OF A NEW TRANCHE
OF TERM LOANS, OR AN INCREMENTAL REVOLVING CREDIT FACILITY OR ANY COMBINATION
THEREOF (THE “INCREMENTAL FACILITIES”); PROVIDED, HOWEVER, THAT BOTH (X) AT THE
TIME OF ANY SUCH REQUEST AND (Y) UPON THE EFFECTIVENESS OF ANY SUCH INCREMENTAL
FACILITY, NO DEFAULT SHALL EXIST AND THE BORROWER SHALL, IF A FINANCIAL COVENANT
EFFECTIVENESS PERIOD IS THEN OCCURRING, BE IN COMPLIANCE WITH SECTION 6.12
(CALCULATED, IN THE CASE OF CLAUSE (Y), ON A PRO FORMA BASIS TO GIVE EFFECT TO
ANY BORROWING UNDER THE INCREMENTAL FACILITY AND ANY SUBSTANTIALLY SIMULTANEOUS
REPAYMENTS OF REVOLVING LOANS).  THE INCREMENTAL FACILITIES SHALL (I) BE IN AN
AGGREGATE PRINCIPAL AMOUNT NOT IN EXCESS OF $350,000,000 MINUS THE INITIAL
AGGREGATE PRINCIPAL AMOUNT OF TRANCHE 3 TERM LOANS MADE ON THE 2008 RESTATEMENT
EFFECTIVE DATE, (II) RANK PARI PASSU IN RIGHT OF PAYMENT AND OF SECURITY WITH
THE OTHER LOANS, (III) IF

 

61

--------------------------------------------------------------------------------


 


SUCH INCREMENTAL FACILITY IS A TERM LOAN FACILITY, AMORTIZE IN A MANNER, AND BE
SUBJECT TO MANDATORY PREPAYMENTS (IF ANY) ON TERMS, ACCEPTABLE TO THE AGENTS,
AND MATURE NO EARLIER THAN THE TRANCHE 2/TRANCHE 3 TERM MATURITY DATE, (IV) BEAR
INTEREST AT THE MARKET INTEREST RATE, AS DETERMINED AT THE TIME SUCH INCREMENTAL
FACILITY BECOMES EFFECTIVE, (V) HAVE SUCH OTHER PRICING AS MAY BE AGREED BY THE
BORROWER AND THE ADMINISTRATIVE AGENT AND (VI) OTHERWISE BE TREATED HEREUNDER NO
MORE FAVORABLY THAN THE REVOLVING LOANS (OR, AFTER THE REVOLVING/TRANCHE 1 TERM
MATURITY DATE, THE TRANCHE 2 TERM LOANS AND THE TRANCHE 3 TERM LOANS); PROVIDED,
THAT THE TERMS AND PROVISIONS APPLICABLE TO THE INCREMENTAL FACILITIES MAY
PROVIDE FOR ADDITIONAL OR DIFFERENT FINANCIAL OR OTHER COVENANTS APPLICABLE ONLY
DURING PERIODS AFTER THE TRANCHE 2/TRANCHE 3 TERM MATURITY DATE.  AT NO TIME
SHALL THE SUM OF (I) THE AGGREGATE AMOUNT OF LOANS OUTSTANDING UNDER THE
INCREMENTAL FACILITIES AT SUCH TIME, (II) THE TOTAL REVOLVING EXPOSURE AT SUCH
TIME, (III) THE OUTSTANDING TRANCHE 1 TERM LOANS AT SUCH TIME, (IV) THE
OUTSTANDING TRANCHE 2 TERM LOANS AT SUCH TIME AND (V) THE OUTSTANDING TRANCHE 3
TERM LOANS AT SUCH TIME EXCEED THE BORROWING BASE AMOUNT (OR, IF PRIOR TO THE
BORROWING BASE DATE, THE ESTIMATED BORROWING BASE AMOUNT) IN EFFECT AT SUCH
TIME, AND THE PROCEEDS OF THE INCREMENTAL FACILITIES SHALL BE USED SOLELY FOR
THE PURPOSES SET FORTH IN SECTION 5.10 AND THE PREAMBLE.  SUCH NOTICE SHALL SET
FORTH THE REQUESTED AMOUNT AND CLASS OF INCREMENTAL FACILITIES, AND SHALL OFFER
EACH LENDER THE OPPORTUNITY TO OFFER A COMMITMENT (THE “INCREMENTAL COMMITMENT”)
TO PROVIDE A PORTION OF THE INCREMENTAL FACILITY BY GIVING WRITTEN NOTICE OF
SUCH OFFERED COMMITMENT TO THE ADMINISTRATIVE AGENT AND THE BORROWER WITHIN A
TIME PERIOD (THE “OFFER PERIOD”) TO BE SPECIFIED IN THE BORROWER’S NOTICE;
PROVIDED, HOWEVER, THAT NO EXISTING LENDER WILL BE OBLIGATED TO SUBSCRIBE FOR
ANY PORTION OF SUCH COMMITMENTS.  IN THE EVENT THAT, AT THE EXPIRATION OF THE
OFFER PERIOD, LENDERS SHALL HAVE PROVIDED COMMITMENTS IN AN AGGREGATE AMOUNT
LESS THAN THE TOTAL AMOUNT OF THE INCREMENTAL FACILITY INITIALLY REQUESTED BY
THE BORROWER, THE BORROWER MAY REQUEST THAT INCREMENTAL FACILITY COMMITMENTS BE
MADE IN A LESSER AMOUNT EQUAL TO SUCH COMMITMENTS AND/OR SHALL HAVE THE RIGHT TO
ARRANGE FOR ONE OR MORE BANKS OR OTHER FINANCIAL INSTITUTIONS (ANY SUCH BANK OR
OTHER FINANCIAL INSTITUTION BEING CALLED AN “ADDITIONAL LENDER”) TO EXTEND
COMMITMENTS TO PROVIDE A PORTION OF THE INCREMENTAL FACILITY IN AN AGGREGATE
AMOUNT EQUAL TO THE UNSUBSCRIBED AMOUNT OF THE INITIAL REQUEST; PROVIDED THAT
EACH ADDITIONAL LENDER SHALL BE SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE
AGENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD); AND PROVIDED FURTHER THAT
THE ADDITIONAL LENDERS SHALL BE OFFERED THE OPPORTUNITY TO PROVIDE THE
INCREMENTAL FACILITY ONLY ON TERMS PREVIOUSLY OFFERED TO THE EXISTING LENDERS
PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE.  COMMITMENTS IN RESPECT OF
INCREMENTAL FACILITIES WILL BECOME COMMITMENTS UNDER THIS AGREEMENT PURSUANT TO
AN AMENDMENT TO THIS AGREEMENT (SUCH AN AMENDMENT, AN “INCREMENTAL FACILITY
AMENDMENT”) EXECUTED BY EACH OF THE BORROWER AND EACH SUBSIDIARY LOAN PARTY
(AND, PRIOR TO THE BORROWING BASE DATE, HOLDINGS AND EACH OF ITS SUBSIDIARIES),
EACH LENDER AGREEING TO PROVIDE SUCH COMMITMENT, IF ANY, EACH ADDITIONAL LENDER,
IF ANY, AND THE ADMINISTRATIVE AGENT.  THE EFFECTIVENESS OF ANY INCREMENTAL
FACILITY AMENDMENT SHALL BE SUBJECT TO THE SATISFACTION ON THE DATE THEREOF OF
EACH OF THE CONDITIONS SET FORTH IN SECTION 4.02 OF THE ORIGINAL AGREEMENT AS IN
EFFECT IMMEDIATELY PRIOR TO THE FIRST RESTATEMENT EFFECTIVE DATE.

 

62

--------------------------------------------------------------------------------


 

ARTICLE III




REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 


SECTION 3.01.  ORGANIZATION; POWERS.  EACH OF THE BORROWER AND THE SUBSIDIARIES
IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION, HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY
ON ITS BUSINESS AS NOW CONDUCTED AND, EXCEPT WHERE THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD
STANDING IN, EVERY JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED.


 


SECTION 3.02.  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS TO BE ENTERED
INTO BY EACH LOAN PARTY ARE WITHIN SUCH LOAN PARTY’S CORPORATE POWERS AND HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE AND, IF REQUIRED, STOCKHOLDER
ACTION.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER AND
CONSTITUTES, AND EACH OTHER SENIOR LOAN DOCUMENT TO WHICH ANY LOAN PARTY IS TO
BE A PARTY, WHEN EXECUTED AND DELIVERED BY SUCH LOAN PARTY, WILL CONSTITUTE, A
LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER OR SUCH LOAN PARTY (AS THE
CASE MAY BE), ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


SECTION 3.03.  GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE TRANSACTIONS (A) DO
NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY
OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT SUCH AS HAVE BEEN OBTAINED
OR MADE AND ARE IN FULL FORCE AND EFFECT AND EXCEPT FILINGS NECESSARY TO PERFECT
LIENS CREATED UNDER THE SENIOR LOAN DOCUMENTS, (B) WILL NOT VIOLATE ANY
APPLICABLE LAW OR REGULATION OR THE CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL
DOCUMENTS OF THE BORROWER OR ANY OF THE SUBSIDIARIES OR ANY ORDER OF ANY
GOVERNMENTAL AUTHORITY, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY
INDENTURE, AGREEMENT OR OTHER INSTRUMENT EVIDENCING OR GOVERNING INDEBTEDNESS OR
ANY OTHER MATERIAL AGREEMENT BINDING UPON THE BORROWER OR ANY SUBSIDIARY OR ITS
ASSETS, OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY
THE BORROWER OR ANY SUBSIDIARY, AND (D) WILL NOT RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN ON ANY ASSET OF THE BORROWER OR ANY SUBSIDIARY, EXCEPT
LIENS CREATED UNDER THE SENIOR LOAN DOCUMENTS AND THE SECOND PRIORITY COLLATERAL
DOCUMENTS.


 


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.   (A)  THE
BORROWER HAS HERETOFORE FURNISHED TO THE LENDERS ITS CONSOLIDATED BALANCE SHEET
AND STATEMENTS OF INCOME, STOCKHOLDERS EQUITY AND CASH FLOWS AS OF AND FOR THE
FISCAL YEAR ENDED MARCH 3, 2007, REPORTED ON BY DELOITTE & TOUCHE LLP.  SUCH
FINANCIAL STATEMENTS PRESENT FAIRLY THE FINANCIAL POSITION AND RESULTS OF
OPERATIONS AND CASH FLOWS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS
OF SUCH DATES AND FOR SUCH PERIODS IN ACCORDANCE WITH GAAP.

 

63

--------------------------------------------------------------------------------


 


(B)  EXCEPT AS DISCLOSED (I) IN THE FINANCIAL STATEMENTS REFERRED TO IN
PARAGRAPH (A) ABOVE OR THE NOTES THERETO, (II) IN THE BORROWER’S REPORT OR
FORM 10-K FOR THE FISCAL YEAR ENDED MARCH 3, 2007 OR (III) ON SCHEDULE 3.04,
AFTER GIVING EFFECT TO THE TRANSACTIONS, NONE OF THE BORROWER OR THE
SUBSIDIARIES HAS, AS OF THE SECOND RESTATEMENT EFFECTIVE DATE, ANY MATERIAL
CONTINGENT LIABILITIES, UNUSUAL LONG-TERM LOAN COMMITMENTS OR UNREALIZED LOSSES.


 


(C)  SINCE MARCH 3, 2007, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
BUSINESS, ASSETS, OPERATIONS, PROPERTIES, CONDITION (FINANCIAL OR OTHERWISE), OR
PROSPECTS OF THE BORROWER AND THE SUBSIDIARIES, TAKEN AS A WHOLE.


 


SECTION 3.05.  PROPERTIES.  (A)  EACH OF THE BORROWER AND THE SUBSIDIARIES HAS
GOOD AND MARKETABLE TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS REAL AND
PERSONAL PROPERTY MATERIAL TO ITS BUSINESS, EXCEPT (I) FOR MINOR DEFECTS IN
TITLE THAT DO NOT INTERFERE WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS
CURRENTLY CONDUCTED OR TO UTILIZE SUCH PROPERTIES FOR THEIR INTENDED PURPOSES
AND (II) AS SET FORTH ON SCHEDULE 3.05(A).  ALL SUCH REAL AND PERSONAL PROPERTY
ARE FREE AND CLEAR OF ALL LIENS, OTHER THAN LIENS PERMITTED BY SECTION 6.02.


 


(B)  EACH OF THE BORROWER AND THE SUBSIDIARIES OWNS, OR IS LICENSED TO USE, ALL
TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY
MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE BORROWER AND THE
SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR
ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)  SCHEDULE 3.05(C) SETS FORTH THE ADDRESS OF EVERY LEASED WAREHOUSE OR
DISTRIBUTION CENTER IN WHICH INVENTORY OWNED BY THE BORROWER OR ANY SUBSIDIARY
IS LOCATED AS OF THE SECOND RESTATEMENT EFFECTIVE DATE.


 


SECTION 3.06.  LITIGATION AND ENVIRONMENTAL MATTERS.  (A)  EXCEPT AS SET FORTH
ON SCHEDULE 3.06(A), THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS BY OR BEFORE ANY
ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE KNOWLEDGE OF THE
BORROWER, THREATENED AGAINST OR AFFECTING THE BORROWER OR ANY OF THE
SUBSIDIARIES (I) AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE
DETERMINATION AND THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED,
INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT OR
(II) THAT INVOLVE ANY OF THE SENIOR LOAN DOCUMENTS OR THE TRANSACTIONS.


 


(B)  EXCEPT AS SET FORTH ON SCHEDULE 3.06(B) AND EXCEPT WITH RESPECT TO ANY
OTHER MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, NEITHER THE BORROWER NOR ANY OF
THE SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO
OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED
UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL
LIABILITY, (III) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY
ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL
LIABILITY.

 

64

--------------------------------------------------------------------------------


 


SECTION 3.07.  COMPLIANCE WITH LAWS AND AGREEMENTS.  EXCEPT AS SET FORTH ON
SCHEDULE 3.07, EACH OF THE BORROWER AND THE SUBSIDIARIES IS IN COMPLIANCE WITH
ALL LAWS, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT
OR ITS PROPERTY (INCLUDING, WITHOUT LIMITATION, THE HEALTH INSURANCE PORTABILITY
AND ACCOUNTABILITY ACT OF 1996 (“HIPAA”) AND ALL OTHER MATERIAL HEALTHCARE LAWS
AND REGULATIONS) AND ALL INDENTURES, AGREEMENTS AND OTHER INSTRUMENTS BINDING
UPON IT OR ITS PROPERTY OR ASSETS, EXCEPT WHERE THE FAILURE TO BE SO,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 3.08.  INVESTMENT AND HOLDING COMPANY STATUS.  NEITHER THE BORROWER NOR
ANY OF THE SUBSIDIARIES IS AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO
REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940.


 


SECTION 3.09.  TAXES.  EACH OF THE BORROWER AND THE SUBSIDIARIES HAS TIMELY
FILED OR CAUSED TO BE FILED ALL UNITED STATES FEDERAL INCOME TAX RETURNS AND
REPORTS AND ALL OTHER MATERIAL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN
FILED AND HAS PAID OR CAUSED TO BE PAID ALL MATERIAL TAXES DUE PURSUANT TO SUCH
RETURNS OR PURSUANT TO ANY ASSESSMENT RECEIVED BY THE BORROWER OR ANY
SUBSIDIARY, EXCEPT (I) WHERE THE PAYMENT OF ANY SUCH TAXES IS BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH THE BORROWER OR SUCH
SUBSIDIARY, AS APPLICABLE, HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES AND
(II) AS SET FORTH ON SCHEDULE 3.09.  THE CHARGES, ACCRUALS AND RESERVES ON THE
BOOKS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES IN RESPECT OF TAXES OR
CHARGES IMPOSED BY A GOVERNMENTAL AUTHORITY ARE, IN THE OPINION OF THE BORROWER,
ADEQUATE.


 


SECTION 3.10.  ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS FOR WHICH LIABILITY
IS REASONABLY EXPECTED TO RESULT, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY EXCEEDING $50,000,000.  THE MINIMUM FUNDING STANDARDS OF ERISA AND THE
CODE WITH RESPECT TO EACH PLAN HAVE BEEN SATISFIED.  THE PRESENT VALUE OF ALL
ACCUMULATED BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED
FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS
OF THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS,
EXCEED BY MORE THAN $50,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF SUCH
PLAN, AND THE PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL
UNDERFUNDED PLANS (BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF
FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST
RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE THAN
$50,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED PLANS.


 


SECTION 3.11.  DISCLOSURE; ACCURACY OF INFORMATION.  (A)  AS OF THE SECOND
RESTATEMENT EFFECTIVE DATE, NONE OF THE REPORTS, FINANCIAL STATEMENTS,
CERTIFICATES OR OTHER INFORMATION FURNISHED BY OR ON BEHALF OF ANY LOAN PARTY TO
ANY AGENT OR ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR
ANY OTHER SENIOR LOAN DOCUMENT OR DELIVERED HEREUNDER OR THEREUNDER (AS MODIFIED
OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL
MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO PROJECTED

 

65

--------------------------------------------------------------------------------


 


FINANCIAL INFORMATION, THE BORROWER REPRESENTS ONLY THAT SUCH INFORMATION WAS
PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE
TIME.


 


(B)  EACH BORROWING BASE CERTIFICATE THAT HAS BEEN OR WILL BE DELIVERED TO THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR ANY LENDER IS AND WILL BE COMPLETE
AND CORRECT IN ALL MATERIAL RESPECTS.


 


SECTION 3.12.  SUBSIDIARIES.  SCHEDULE 3.12 SETS FORTH THE NAME OF, AND THE
OWNERSHIP INTEREST OF THE BORROWER IN, EACH SUBSIDIARY AND IDENTIFIES EACH
SUBSIDIARY THAT IS A SUBSIDIARY LOAN PARTY, IN EACH CASE AS OF THE SECOND
RESTATEMENT EFFECTIVE DATE.  AS OF THE SECOND RESTATEMENT EFFECTIVE DATE, EACH
OF THE SUBSIDIARIES IS AN “UNRESTRICTED SUBSIDIARY” AS DEFINED IN, AND FOR ALL
PURPOSES OF, THE INDENTURES.


 


SECTION 3.13.  INSURANCE.  SCHEDULE 3.13 SETS FORTH A DESCRIPTION OF ALL
LIABILITY, PROPERTY AND CASUALTY INSURANCE MAINTAINED BY OR ON BEHALF OF THE
BORROWER AND THE SUBSIDIARIES AS OF THE SECOND RESTATEMENT EFFECTIVE DATE.  AS
OF THE SECOND RESTATEMENT EFFECTIVE DATE, ALL PREMIUMS IN RESPECT OF SUCH
INSURANCE HAVE BEEN PAID.  THE BORROWER AND THE SUBSIDIARIES HAVE INSURANCE IN
SUCH AMOUNTS AND COVERING SUCH RISKS AND LIABILITIES AS ARE IN ACCORDANCE WITH
NORMAL INDUSTRY PRACTICE AND AS REQUIRED BY THE SENIOR LOAN DOCUMENTS.  THE
BORROWER REASONABLY BELIEVES THAT THE INSURANCE MAINTAINED BY OR ON BEHALF OF
THE BORROWER AND THE SUBSIDIARIES IS ADEQUATE.


 


SECTION 3.14.  LABOR MATTERS.  EXCEPT AS SET FORTH ON SCHEDULE 3.14, AS OF THE
SECOND RESTATEMENT EFFECTIVE DATE, THERE ARE NO STRIKES, LOCKOUTS OR SLOWDOWNS
AGAINST THE BORROWER OR ANY SUBSIDIARY PENDING OR, TO THE KNOWLEDGE OF THE
BORROWER, THREATENED WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.  EXCEPT AS SET FORTH ON SCHEDULE 3.14, THE HOURS WORKED BY AND
PAYMENTS MADE TO EMPLOYEES OF THE BORROWER AND THE SUBSIDIARIES HAVE NOT BEEN IN
VIOLATION IN ANY MATERIAL RESPECT OF THE FAIR LABOR STANDARDS ACT OR ANY OTHER
APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN LAW DEALING WITH SUCH MATTERS. 
EXCEPT AS SET FORTH ON SCHEDULE 3.14, ALL PAYMENTS DUE FROM THE BORROWER OR ANY
SUBSIDIARY, OR FOR WHICH ANY CLAIM MAY BE MADE AGAINST THE BORROWER OR ANY
SUBSIDIARY, ON ACCOUNT OF WAGES AND EMPLOYEE HEALTH AND WELFARE INSURANCE AND
OTHER BENEFITS, HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THE BOOKS OF THE
BORROWER OR SUCH SUBSIDIARY.  EXCEPT AS SET FORTH ON SCHEDULE 3.14, THE
CONSUMMATION OF THE TRANSACTIONS WILL NOT GIVE RISE TO ANY RIGHT OF TERMINATION
OR RIGHT OF RENEGOTIATION ON THE PART OF ANY UNION UNDER ANY COLLECTIVE
BARGAINING AGREEMENT TO WHICH THE BORROWER OR ANY SUBSIDIARY IS BOUND.


 


SECTION 3.15.  SOLVENCY.  IMMEDIATELY AFTER THE CONSUMMATION OF THE TRANSACTIONS
TO OCCUR ON THE SECOND RESTATEMENT EFFECTIVE DATE (INCLUDING THE MAKING OF EACH
LOAN MADE ON THE SECOND RESTATEMENT EFFECTIVE DATE AND AFTER GIVING EFFECT TO
THE APPLICATION OF THE PROCEEDS OF SUCH LOANS), (A) THE FAIR VALUE OF THE ASSETS
OF THE BORROWER AND THE OTHER LOAN PARTIES, TAKEN AS A WHOLE, AT A FAIR
VALUATION, WILL EXCEED THEIR DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR
OTHERWISE; (B) THE PRESENT FAIR SALEABLE VALUE OF THE PROPERTY OF THE BORROWER
AND THE OTHER LOAN PARTIES, TAKEN AS A WHOLE, WILL BE GREATER THAN THE AMOUNT
THAT WILL BE REQUIRED TO PAY THE PROBABLE LIABILITY OF THEIR DEBTS AND OTHER
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER
LIABILITIES

 

66

--------------------------------------------------------------------------------


 


BECOME ABSOLUTE AND MATURED; (C) THE BORROWER AND THE OTHER LOAN PARTIES TAKEN
AS A WHOLE, WILL BE ABLE TO PAY THEIR DEBTS AND LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME ABSOLUTE AND
MATURED; AND (D) THE BORROWER AND THE OTHER LOAN PARTIES WILL NOT HAVE
UNREASONABLY SMALL CAPITAL WITH WHICH TO CONDUCT THE BUSINESS IN WHICH THEY ARE
ENGAGED AS SUCH BUSINESS IS NOW CONDUCTED AND IS PROPOSED TO BE CONDUCTED
FOLLOWING THE SECOND RESTATEMENT EFFECTIVE DATE.


 


SECTION 3.16.  FEDERAL RESERVE REGULATIONS.  (A)  NEITHER THE BORROWER NOR ANY
SUBSIDIARY IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE
BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF BUYING OR CARRYING MARGIN STOCK.


 


(B)  NO PART OF THE PROCEEDS OF ANY LOAN OR ANY LETTER OF CREDIT WILL BE USED BY
THE BORROWER OR ANY SUBSIDIARY, WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER
IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, FOR ANY PURPOSE THAT ENTAILS A
VIOLATION OF, OR THAT IS INCONSISTENT WITH, THE PROVISIONS OF REGULATION T, U OR
X OF THE BOARD.


 


SECTION 3.17.  SECURITY INTERESTS.  (A)  THE SENIOR SUBSIDIARY SECURITY
AGREEMENT IS EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL AGENT, FOR THE
RATABLE BENEFIT OF THE SENIOR SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE
SECURITY INTEREST IN THE SENIOR COLLATERAL SUBJECT TO SUCH AGREEMENT AND, WHEN
FINANCING STATEMENTS IN APPROPRIATE FORM ARE FILED IN THE OFFICES SPECIFIED ON
SCHEDULE 6 TO THE PERFECTION CERTIFICATE, SUCH SECURITY INTEREST SHALL
CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE
AND INTEREST OF THE GRANTORS THEREUNDER IN THE SENIOR COLLATERAL, TO THE EXTENT
PERFECTION CAN BE OBTAINED BY FILING UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON TO THE
EXTENT PERFECTION CAN BE OBTAINED BY FILING UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS, OTHER THAN WITH RESPECT TO THE RIGHTS OF PERSONS PURSUANT TO LIENS
EXPRESSLY PERMITTED BY SECTION 6.02.


 


(B)  THE INTERIM COLLATERAL AND GUARANTEE AGREEMENT IS EFFECTIVE TO CREATE IN
FAVOR OF THE COLLATERAL AGENT, FOR THE RATABLE BENEFIT OF THE INTERIM SECURED
PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE INTERIM
COLLATERAL SUBJECT TO SUCH AGREEMENT AND (I) WHEN THE INTERIM COLLATERAL
CONSTITUTING CERTIFICATED SECURITIES (AS DEFINED IN THE UNIFORM COMMERCIAL CODE)
IS DELIVERED TO THE COLLATERAL AGENT THEREUNDER TOGETHER WITH INSTRUMENTS OF
TRANSFER DULY ENDORSED IN BLANK, THE SECURITY INTEREST OF THE COLLATERAL AGENT
THEREIN WILL CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL
RIGHT, TITLE AND INTEREST OF THE PLEDGORS IN SUCH INTERIM COLLATERAL, PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON SUBJECT ONLY TO PERMITTED ENCUMBRANCES AND
(II) WHEN FINANCING STATEMENTS IN APPROPRIATE FORM ARE FILED IN THE OFFICES
SPECIFIED IN THE PERFECTION CERTIFICATE DELIVERED ON THE SECOND RESTATEMENT
EFFECTIVE DATE, THE SECURITY INTEREST OF THE COLLATERAL AGENT WILL CONSTITUTE A
FULLY PERFECTED LIEN ON AND SECURITY IN ALL RIGHT, TITLE AND INTEREST OF THE
GRANTORS (AS DEFINED IN THE INTERIM COLLATERAL AGREEMENT) IN THE REMAINING
INTERIM COLLATERAL TO THE EXTENT PERFECTION CAN BE OBTAINED BY FILING UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS, PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER
PERSON SUBJECT ONLY TO PERMITTED ENCUMBRANCES.

 

67

--------------------------------------------------------------------------------


 


SECTION 3.18.  USE OF PROCEEDS.  THE BORROWER WILL USE THE PROCEEDS OF THE LOANS
AND WILL REQUEST THE ISSUANCE OF LETTERS OF CREDIT ONLY FOR THE PURPOSES
SPECIFIED IN THE PREAMBLE TO THIS AGREEMENT AND SET FORTH IN SECTION 5.10.


 

ARTICLE IV

 


CONDITIONS

 


SECTION 4.01.  2008 RESTATEMENT EFFECTIVE DATE.  WITHOUT AFFECTING THE RIGHTS OF
THE BORROWER OR ANY SUBSIDIARY UNDER THE ORIGINAL AGREEMENT AT ALL TIMES PRIOR
TO THE 2008 RESTATEMENT EFFECTIVE DATE, THE AMENDMENT AND RESTATEMENT IN THE
FORM HEREOF OF THE ORIGINAL AGREEMENT AND THE OBLIGATIONS OF THE LENDERS TO MAKE
LOANS AND ACQUIRE PARTICIPATIONS IN LETTERS OF CREDIT AND SWINGLINE LOANS AND OF
THE ISSUING BANKS TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT BECOME
EFFECTIVE UNTIL THE DATE ON WHICH THE CONDITIONS SET FORTH IN SECTIONS
1.2(B) AND 1.3 OF THE 2008 AMENDMENT AND RESTATEMENT AGREEMENT SHALL HAVE BEEN
SATISFIED.


 

It is understood and agreed that no term of the amendment and restatement
contemplated hereby shall be effective until the 2008 Restatement Effective Date
occurs, and that the Original Agreement shall continue in full force and effect
without regard to the amendment and restatement contemplated hereby until the
2008 Restatement Effective Date.

 


SECTION 4.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH REVOLVING LENDER TO
MAKE A REVOLVING LOAN ON THE OCCASION OF ANY REVOLVING BORROWING AFTER THE 2008
RESTATEMENT EFFECTIVE DATE, AND OF EACH ISSUING BANK TO ISSUE, AMEND, RENEW OR
EXTEND ANY LETTER OF CREDIT AFTER THE 2008 RESTATEMENT EFFECTIVE DATE, IS
SUBJECT TO RECEIPT OF THE REQUEST THEREFORE IN ACCORDANCE HEREWITH AND TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS (EACH BORROWING AND EACH ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF A LETTER OF CREDIT (FOR PURPOSES OF THIS
SECTION, AN “ISSUANCE”) SHALL BE DEEMED TO CONSTITUTE A REPRESENTATION AND
WARRANTY BY BORROWER ON THE DATE THEREOF AS TO THE MATTERS SPECIFIED IN
PARAGRAPHS (A), (B) AND (C) OF THIS SECTION):


 

(A)  THE REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES CONTAINED IN EACH
SENIOR LOAN DOCUMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE OF SUCH BORROWING OR ISSUANCE, BEFORE AND AFTER GIVING EFFECT TO SUCH
BORROWING OR ISSUANCE AND TO THE APPLICATION OF THE PROCEEDS THEREFROM, AS
THOUGH MADE ON AND AS OF SUCH DATE (EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION
OR WARRANTY EXPRESSLY RELATES TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATION AND WARRANTY SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE);

 

(B)  NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM SUCH
BORROWING OR ISSUANCE OR FROM THE APPLICATION OF THE PROCEEDS THEREFROM, THAT
CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT AND SUCH BORROWING OR ISSUANCE
WOULD NOT RESULT IN A VIOLATION OF THE AMOUNT OF SECURED INDEBTEDNESS PERMITTED
UNDER THE SECOND PRIORITY DEBT DOCUMENTS; AND

 

68

--------------------------------------------------------------------------------


 

(C)  AFTER GIVING EFFECT TO SUCH BORROWING OR ISSUANCE THE BORROWING BASE AMOUNT
SHALL BE EQUAL TO OR GREATER THAN THE SUM OF (I) THE TOTAL REVOLVING EXPOSURES,
(II) THE OUTSTANDING TRANCHE 1 TERM LOANS, (III) IF PRIOR TO THE BORROWING BASE
DATE, ZERO AND, IF ON OR AFTER THE BORROWING BASE DATE, THE OUTSTANDING TRANCHE
2 TERM LOANS AND (IV) THE OUTSTANDING TRANCHE 3 TERM LOANS.

 


SECTION 4.03.  BORROWING BASE DATE.  THE “BORROWING BASE DATE” WILL OCCUR ON THE
FIRST DATE ON WHICH THE FOLLOWING CONDITIONS HAVE BEEN SATISFIED:


 


(A)  THE FINANCIAL STATEMENT DELIVERY DATE SHALL HAVE OCCURRED.


 


(B)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE LEGAL OPINION OF
EACH OF (I) SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP, COUNSEL TO THE BORROWER
AND (II) ROBERT SARI, GENERAL COUNSEL OF THE BORROWER, IN EACH CASE ADDRESSED TO
THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED AS OF SUCH DATE, COVERING
SUCH MATTERS RELATING TO THE LOAN PARTIES, THIS AGREEMENT, THE OTHER SENIOR LOAN
DOCUMENTS AND THE SENIOR COLLATERAL AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, AND OTHERWISE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.  THE
BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER SUCH OPINIONS.


 


(C)  THE COLLATERAL AND GUARANTEE REQUIREMENT SHALL HAVE BEEN SATISFIED IN
RESPECT OF HOLDINGS AND ITS SUBSIDIARIES AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) A COMPLETED PERFECTION CERTIFICATE DATED AS OF SUCH DATE AND SIGNED
BY AN EXECUTIVE OFFICER OR FINANCIAL OFFICER TOGETHER WITH ALL ATTACHMENTS
CONTEMPLATED THEREBY, INCLUDING THE RESULTS OF A SEARCH OF THE UNIFORM
COMMERCIAL CODE (OR EQUIVALENT) FILINGS MADE WITH RESPECT TO HOLDINGS AND ITS
SUBSIDIARIES IN THE JURISDICTIONS CONTEMPLATED BY THE PERFECTION CERTIFICATE AND
COPIES OF THE FINANCING STATEMENTS (OR SIMILAR DOCUMENTS) DISCLOSED BY SUCH
SEARCH AND (II) EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
THAT THE LIENS DISCLOSED BY SUCH SEARCH ARE PERMITTED BY SECTION 6.02 OR HAVE
BEEN RELEASED.


 


(D)  EACH SUBSIDIARY LOAN PARTY SHALL HAVE ENTERED INTO A WRITTEN INSTRUMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT PURSUANT TO WHICH IT
CONFIRMS THAT THE SENIOR COLLATERAL DOCUMENTS TO WHICH IT IS PARTY WILL CONTINUE
TO APPLY IN RESPECT OF THIS AGREEMENT AND THE SENIOR OBLIGATIONS (AS SUCH TERM
IS DEFINED IN RESPECT OF THE PERIOD AFTER THE BORROWING BASE DATE).


 


(E)  AFTER THE SATISFACTION OF THE COLLATERAL AND GUARANTEE REQUIREMENT IN
RESPECT OF HOLDINGS AND ITS SUBSIDIARIES ON THE BORROWING BASE DATE, THE
BORROWING BASE AMOUNT ON SUCH DATE SHALL BE NO LESS THAN THE SUM OF (I) THE
TOTAL REVOLVING EXPOSURES ON SUCH DATE, (II) THE OUTSTANDING TRANCHE 1 TERM
LOANS ON SUCH DATE AND (III) THE OUTSTANDING TRANCHE 2 TERM LOANS ON SUCH DATE. 
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COMPLETED BORROWING BASE
CERTIFICATE DATED AS OF SUCH DATE AND SIGNED BY A FINANCIAL OFFICER.

 

69

--------------------------------------------------------------------------------

 


(F)  TO THE EXTENT INVOICED, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
PAYMENT OR REIMBURSEMENT OF ITS REASONABLE OUT-OF-POCKET EXPENSES, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT.

 

ARTICLE V

 


AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been cash
collateralized and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 


SECTION 5.01.  FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE BORROWER WILL
FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER:


 

(A)  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 105 DAYS (OR SUCH EARLIER DATE
THAT IS 10 DAYS AFTER THE THEN-CURRENT FILING DEADLINE FOR THE BORROWER’S ANNUAL
REPORT ON FORM 10-K) AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, ITS
AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF INCOME AND CASH
FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL REPORTED ON BY
DELOITTE & TOUCHE LLP OR ANOTHER REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM
OF RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION
OR EXCEPTION AND WITHOUT ANY MATERIAL QUALIFICATION OR EXCEPTION AS TO THE SCOPE
OF SUCH AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT
FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION, RESULTS OF OPERATIONS
AND CASH FLOWS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP;

 

(B)  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 50 DAYS (OR SUCH EARLIER DATE
THAT IS FIVE DAYS AFTER THE THEN-CURRENT FILING DEADLINE FOR THE BORROWER’S
QUARTERLY REPORT ON FORM 10-Q) AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR OF THE BORROWER, ITS CONSOLIDATED BALANCE SHEET AS
OF THE END OF SUCH FISCAL QUARTER AND RELATED STATEMENTS OF INCOME FOR SUCH
FISCAL QUARTER AND OF INCOME AND CASH FLOWS FOR THE THEN ELAPSED PORTION OF SUCH
FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF
THE END OF) THE PREVIOUS FISCAL YEAR;

 

(C)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A) OR
(B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER (I) CERTIFYING AS TO WHETHER A
DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS
THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO,
(II) SETTING FORTH REASONABLY DETAILED CALCULATIONS DEMONSTRATING (X) COMPLIANCE
WITH SECTION 6.08(C) AND (Y) THE BORROWER’S RATIO UNDER SECTION 6.12,
(III) STATING

 

70

--------------------------------------------------------------------------------


 

WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE
DATE OF THE BORROWER’S AUDITED FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.04
AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON
THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE, (IV) IDENTIFYING ANY
SUBSIDIARY FORMED OR ACQUIRED SINCE THE END OF THE FISCAL QUARTER IMMEDIATELY
PRECEDING THE MOST RECENT FISCAL QUARTER COVERED BY SUCH FINANCIAL STATEMENTS,
(V) IDENTIFYING ANY CHANGE IN A SUBSIDIARY LOAN PARTY’S (AND, PRIOR TO THE
BORROWING BASE DATE, HOLDING’S AND ANY OF ITS SUBSIDIARIES’) NAME, FORM OF
ORGANIZATION OR JURISDICTION OF ORGANIZATION, INCLUDING AS A RESULT OF ANY
MERGER TRANSACTION, SINCE THE END OF THE FISCAL QUARTER IMMEDIATELY PRECEDING
THE MOST RECENT FISCAL QUARTER COVERED BY SUCH FINANCIAL STATEMENTS,
(VI) SETTING FORTH THE AGGREGATE AMOUNT OF OPTIONAL DEBT REPURCHASES MADE BY THE
BORROWER DURING THE MOST RECENT FISCAL QUARTER COVERED BY SUCH FINANCIAL
STATEMENTS, IDENTIFYING THE INDEBTEDNESS REPURCHASED, REDEEMED, RETIRED OR
DEFEASED AND SPECIFYING THE PROVISIONS OF SECTION 6.08(B) OR (C) PURSUANT TO
WHICH EACH SUCH OPTIONAL DEBT REPURCHASE WAS EFFECTED AND QUANTIFYING THE
AMOUNTS EFFECTED UNDER EACH SUCH PROVISION, (VII) SETTING FORTH THE AMOUNT AND
TYPE OF INDEBTEDNESS ISSUED OR INCURRED AND SECURITIZATIONS (OR INCREASES IN THE
AMOUNTS THEREOF) AND FACTORING TRANSACTIONS CONSUMMATED DURING THE MOST RECENT
FISCAL QUARTER COVERED BY SUCH FINANCIAL STATEMENTS, (VIII) IDENTIFYING, WITH
RESPECT TO ALL INDEBTEDNESS OF THE BORROWER AND THE SUBSIDIARIES OUTSTANDING ON
THE DATE OF THE MOST RECENT BALANCE SHEET INCLUDED IN SUCH FINANCIAL STATEMENTS,
THE CLAUSE OF SECTION 6.01(A) PURSUANT TO WHICH SUCH INDEBTEDNESS IS THEN
PERMITTED TO BE OUTSTANDING, (IX) SETTING FORTH THE AMOUNT OF RESTRICTED
PAYMENTS MADE DURING THE MOST RECENT FISCAL QUARTER COVERED BY SUCH FINANCIAL
STATEMENTS AND THE PROVISION OF SECTION 6.08(A) PURSUANT TO WHICH SUCH
RESTRICTED PAYMENTS WERE MADE, AND (X) SETTING FORTH THE AGGREGATE SALE PRICE OF
ELIGIBLE SCRIPT LISTS SOLD SINCE THE MOST RECENT DATE ON WHICH THE ELIGIBLE
SCRIPT LISTS VALUE WAS PROVIDED TO THE LENDERS IN THE EVENT AGGREGATE SALE PRICE
FOR ALL ELIGIBLE SCRIPT LISTS SOLD SINCE SUCH DATE OF DETERMINATION EXCEEDS 5%
OF THE MOST RECENTLY DETERMINED ELIGIBLE SCRIPT LISTS VALUE;

 

(D)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE
(A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH FINANCIAL
STATEMENTS (I) STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE OF
THEIR EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT AND
(II) CONFIRMING THE CALCULATIONS SET FORTH IN THE OFFICER’S CERTIFICATE
DELIVERED SIMULTANEOUSLY THEREWITH PURSUANT TO CLAUSE (C)(II) ABOVE (WHICH
CERTIFICATE MAY BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING RULES OR
GUIDELINES);

 

(E)  WITHIN THREE BUSINESS DAYS AFTER THE END OF EACH FISCAL MONTH OF THE
BORROWER, A CERTIFICATE OF A FINANCIAL OFFICER SETTING FORTH IN REASONABLE
DETAIL A DESCRIPTION OF EACH DISPOSITION OF ASSETS NOT IN THE ORDINARY COURSE OF
BUSINESS FOR WHICH THE BOOK VALUE OR FAIR MARKET VALUE OF THE ASSETS OF THE
BORROWER OR THE SUBSIDIARIES DISPOSED OR THE CONSIDERATION RECEIVED THEREFOR WAS
GREATER THAN $10,000,000;

 

71

--------------------------------------------------------------------------------


 

(F)  WITHIN 14 BUSINESS DAYS AFTER THE END OF EACH FISCAL MONTH OF THE BORROWER,
A BORROWING BASE CERTIFICATE SHOWING THE BORROWING BASE AMOUNT AS OF THE CLOSE
OF BUSINESS ON THE LAST DAY OF SUCH FISCAL MONTH, CERTIFIED AS COMPLETE AND
CORRECT BY A FINANCIAL OFFICER; PROVIDED THAT A BORROWING BASE CERTIFICATE SHALL
BE DELIVERED BY THE BORROWER TO THE ADMINISTRATIVE AGENT AND EACH LENDER WITHIN
FOUR BUSINESS DAYS AFTER THE END OF A FISCAL WEEK OF THE BORROWER IF AT ANY TIME
DURING SUCH FISCAL WEEK THE REVOLVER AVAILABILITY IS LESS THAN OR EQUAL TO
$200,000,000 (WITH THE AMOUNT WITH RESPECT TO ELIGIBLE INVENTORY STORED AT
DISTRIBUTION CENTERS INCLUDED IN THE BORROWING BASE AMOUNT SHOWN ON SUCH
BORROWING BASE CERTIFICATE DELIVERED UNDER THIS PROVISO BEING THE AMOUNT
COMPUTED AS OF THE CLOSE OF BUSINESS ON THE LAST DAY OF THE BORROWER’S MOST
RECENT FISCAL MONTH FOR WHICH SUCH AMOUNT IS AVAILABLE, WHICH COMPUTATION SHALL
BE COMPLETED WITHIN 14 BUSINESS DAYS AFTER THE END OF EACH FISCAL MONTH OF THE
BORROWER);

 

(G)  NO LATER THAN 60 DAYS FOLLOWING THE END OF EACH FISCAL YEAR OF THE BORROWER
(OR, IN THE REASONABLE DISCRETION OF THE ADMINISTRATIVE AGENT, NO LATER THAN
30 DAYS THEREAFTER), FORECASTS FOR THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES OF (I) QUARTERLY CONSOLIDATED BALANCE SHEET DATA AND RELATED
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS FOR EACH QUARTER IN THE NEXT
SUCCEEDING FISCAL YEAR AND (II) CONSOLIDATED BALANCE SHEET DATA AND RELATED
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS FOR EACH OF THE FIVE FISCAL
YEARS IMMEDIATELY FOLLOWING SUCH FISCAL YEAR (BUT EXCLUDING ANY FISCAL YEAR
ENDING AFTER 2013);

 

(H)  PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE BORROWER OR
ANY SUBSIDIARY WITH THE SEC, OR WITH ANY NATIONAL SECURITIES EXCHANGE, OR
DISTRIBUTED BY THE BORROWER TO ITS SHAREHOLDERS GENERALLY, AS THE CASE MAY BE;
AND

 

(I)  PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING
THE FINANCIAL CONDITION, BUSINESS OR IDENTITY OF THE BORROWER OR ANY SUBSIDIARY,
OR COMPLIANCE WITH THE TERMS OF ANY SENIOR LOAN DOCUMENT, AS ANY AGENT, AT THE
REQUEST OF ANY LENDER, MAY REASONABLY REQUEST, INCLUDING ANY INFORMATION TO BE
PROVIDED PURSUANT TO SECTION 9.17.

 

Information required to be delivered pursuant to clauses (a), (b) and (h) shall
be deemed to have been delivered on the date on which the Borrower provides
notice to the Lenders that such information has been posted on the Borrower’s
website on the Internet at www.riteaid.com, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; provided that (i) such
notice may be included in a certificate delivered pursuant to clause (c) and
(ii) the Borrower shall deliver paper copies of the information referred to in
clauses (a), (b) and (h) to any Lender which requests such delivery.

 

72

--------------------------------------------------------------------------------


 


SECTION 5.02.  NOTICES OF MATERIAL EVENTS.  THE BORROWER WILL FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE AFTER ANY OFFICER OF
THE BORROWER OBTAINS KNOWLEDGE OF ANY OF THE FOLLOWING:


 

(A)  THE OCCURRENCE OF ANY DEFAULT;

 

(B)  THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR BEFORE
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE BORROWER OR
ANY AFFILIATE THEREOF THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT;

 

(C)  THE OCCURRENCE OF ANY ERISA EVENT;

 

(D)  ANY LIEN (OTHER THAN SECURITY INTERESTS CREATED UNDER ANY SENIOR LOAN
DOCUMENT OR SECOND PRIORITY DEBT DOCUMENT OR PERMITTED ENCUMBRANCES) ON ANY
MATERIAL PORTION OF THE SENIOR COLLATERAL (OR, PRIOR TO THE BORROWING BASE DATE,
THE INTERIM COLLATERAL);

 

(E)  THE OCCURRENCE OF ANY OTHER EVENT WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON THE SECURITY INTERESTS CREATED BY THE SENIOR
LOAN DOCUMENTS OR ON THE AGGREGATE VALUE OF THE SENIOR COLLATERAL (OR, PRIOR TO
THE BORROWING BASE DATE, THE INTERIM COLLATERAL); AND

 

(F)  ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE EXPECTED TO
RESULT IN, A MATERIAL ADVERSE EFFECT.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 


SECTION 5.03.  INFORMATION REGARDING COLLATERAL.  (A)  THE BORROWER WILL FURNISH
TO THE ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF ANY CHANGE (I) IN ANY LOAN
PARTY’S CORPORATE NAME, (II) IN THE LOCATION OF ANY LOAN PARTY’S JURISDICTION OF
INCORPORATION OR ORGANIZATION, (III) IN ANY LOAN PARTY’S FORM OF ORGANIZATION OR
(IV) IN ANY LOAN PARTY’S FEDERAL TAXPAYER IDENTIFICATION NUMBER OR OTHER
IDENTIFICATION NUMBER ASSIGNED BY SUCH LOAN PARTY’S JURISDICTION OF
INCORPORATION OR FORMATION.  THE BORROWER AGREES NOT TO EFFECT OR PERMIT ANY
CHANGE REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL FILINGS HAVE BEEN MADE
UNDER THE UNIFORM COMMERCIAL CODE OR OTHERWISE THAT ARE REQUIRED IN ORDER FOR
THE ADMINISTRATIVE AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE
A VALID, LEGAL AND PERFECTED SECURITY INTEREST IN ALL THE SENIOR COLLATERAL
(AND, PRIOR TO THE BORROWING BASE DATE, THE INTERIM COLLATERAL).  THE BORROWER
ALSO AGREES PROMPTLY TO NOTIFY THE AGENTS IF ANY MATERIAL PORTION OF THE SENIOR
COLLATERAL IS DAMAGED OR DESTROYED.


 


(B)  EACH YEAR, AT THE TIME OF DELIVERY OF ANNUAL FINANCIAL STATEMENTS WITH
RESPECT TO THE PRECEDING FISCAL YEAR PURSUANT TO CLAUSE (A) OF SECTION 5.01, THE
BORROWER SHALL DELIVER TO THE AGENTS A CERTIFICATE OF THE CHIEF LEGAL OFFICER OF
THE BORROWER

 

73

--------------------------------------------------------------------------------


 


(I) SETTING FORTH THE INFORMATION REQUIRED PURSUANT TO SECTION 1 OF THE
PERFECTION CERTIFICATE OR CONFIRMING THAT THERE HAS BEEN NO CHANGE IN SUCH
INFORMATION SINCE THE DATE OF THE PERFECTION CERTIFICATE DELIVERED ON THE SECOND
RESTATEMENT EFFECTIVE DATE OR THE DATE OF THE MOST RECENT CERTIFICATE DELIVERED
PURSUANT TO THIS SECTION AND (II) CERTIFYING THAT ALL UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS, AS APPLICABLE) OR OTHER
APPROPRIATE FILINGS, RECORDINGS OR REGISTRATIONS, INCLUDING ALL REFILINGS,
RERECORDINGS AND REREGISTRATIONS, CONTAINING A DESCRIPTION OF THE SENIOR
COLLATERAL HAVE BEEN FILED OF RECORD IN EACH GOVERNMENTAL, MUNICIPAL OR OTHER
APPROPRIATE OFFICE IN EACH JURISDICTION IDENTIFIED PURSUANT TO CLAUSE (I) ABOVE
TO THE EXTENT NECESSARY TO PROTECT AND PERFECT THE SECURITY INTERESTS UNDER THE
SENIOR SUBSIDIARY SECURITY AGREEMENT FOR A PERIOD OF NOT LESS THAN 18 MONTHS
AFTER THE DATE OF SUCH CERTIFICATE (EXCEPT AS NOTED THEREIN WITH RESPECT TO ANY
CONTINUATION STATEMENTS TO BE FILED WITHIN SUCH PERIOD).


 


SECTION 5.04.  EXISTENCE; CONDUCT OF BUSINESS.  EXCEPT AS OTHERWISE PERMITTED BY
THIS AGREEMENT, THE BORROWER WILL CONTINUE, AND WILL CAUSE EACH SUBSIDIARY TO
CONTINUE, TO ENGAGE IN BUSINESS OF THE SAME GENERAL TYPE AS NOW CONDUCTED BY THE
BORROWER AND THE SUBSIDIARIES.  THE BORROWER WILL, AND WILL CAUSE EACH OF THE
SUBSIDIARIES TO, DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW
AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND THE RIGHTS, LICENSES,
PERMITS, PRIVILEGES, FRANCHISES, PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE
NAMES, IN EACH CASE MATERIAL TO THE CONDUCT OF ITS BUSINESS; PROVIDED THAT THE
FOREGOING SHALL NOT PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION, DISSOLUTION
OR SALE OF ASSETS PERMITTED UNDER SECTION 6.03.


 


SECTION 5.05.  PAYMENT OF OBLIGATIONS.  THE BORROWER WILL, AND WILL CAUSE EACH
OF THE SUBSIDIARIES TO, PAY ITS INDEBTEDNESS AND OTHER OBLIGATIONS, INCLUDING
TAX LIABILITIES, WHICH, IF UNPAID, COULD RESULT IN A MATERIAL LIEN ON ANY OF
THEIR PROPERTIES OR ASSETS, BEFORE THE SAME SHALL BECOME DELINQUENT OR IN
DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) THE BORROWER OR SUCH SUBSIDIARY HAS
SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH
GAAP AND (C) THE FAILURE TO MAKE PAYMENT PENDING SUCH CONTEST COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 5.06.  MAINTENANCE OF PROPERTIES.  THE BORROWER WILL, AND WILL CAUSE
EACH OF THE SUBSIDIARIES TO, KEEP AND MAINTAIN ALL PROPERTY MATERIAL TO THE
CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND
TEAR EXCEPTED.


 


SECTION 5.07.  INSURANCE.  (A)  THE BORROWER WILL, AND WILL CAUSE EACH OF THE
SUBSIDIARIES TO, MAINTAIN (EITHER IN THE NAME OF THE BORROWER OR IN SUCH
SUBSIDIARY’S OWN NAME), WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES
INSURANCE IN SUCH AMOUNTS (WITH NO GREATER RISK RETENTION) AND AGAINST SUCH
RISKS AS ARE CUSTOMARILY MAINTAINED BY COMPANIES OF ESTABLISHED REPUTE ENGAGED
IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS. 
THE BORROWER WILL FURNISH TO THE LENDERS, UPON REQUEST OF THE AGENTS,
INFORMATION IN REASONABLE DETAIL AS TO THE INSURANCE SO MAINTAINED.


 


(B)  THE BORROWER WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, MAINTAIN
SUCH INSURANCE IN A COVERAGE AMOUNT OF NOT LESS THAN 90% OF THE COVERAGE

 

74

--------------------------------------------------------------------------------


 


AMOUNT AS OF THE ORIGINAL RESTATEMENT EFFECTIVE DATE, WITH DEDUCTIBLES, RISKS
COVERED AND OTHER PROVISIONS (OTHER THAN THE AMOUNT OF PREMIUMS) NOT MATERIALLY
LESS FAVORABLE TO THE BORROWER AND THE SUBSIDIARIES AS OF THE ORIGINAL
RESTATEMENT EFFECTIVE DATE.


 


(C)  THE BORROWER WILL, AND WILL CAUSE EACH OF THE SUBSIDIARY LOAN PARTIES (AND,
PRIOR TO OR ON THE BORROWING BASE DATE, HOLDINGS AND ITS SUBSIDIARIES) TO,
(I) CAUSE ALL SUCH POLICIES TO BE ENDORSED OR OTHERWISE AMENDED TO INCLUDE A
“STANDARD” OR “NEW YORK” LENDER’S LOSS PAYABLE ENDORSEMENT, IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENTS, WHICH ENDORSEMENT SHALL PROVIDE THAT, FROM
AND AFTER THE ORIGINAL RESTATEMENT EFFECTIVE DATE IF THE INSURANCE CARRIER SHALL
HAVE RECEIVED WRITTEN NOTICE FROM THE ADMINISTRATIVE AGENT OF THE OCCURRENCE OF
AN EVENT OF DEFAULT, THE INSURANCE CARRIER SHALL PAY ALL PROCEEDS OTHERWISE
PAYABLE TO THE BORROWER AND ANY OTHER LOAN PARTY UNDER SUCH POLICIES DIRECTLY TO
THE COLLATERAL AGENT FOR APPLICATION PURSUANT TO THE COLLATERAL TRUST AND
INTERCREDITOR AGREEMENT; (II) CAUSE ALL SUCH POLICIES TO PROVIDE THAT NEITHER
THE BORROWER, THE ADMINISTRATIVE AGENT, EITHER COLLATERAL AGENT NOR ANY OTHER
PARTY SHALL BE A COINSURER THEREUNDER AND TO CONTAIN A “REPLACEMENT COST
ENDORSEMENT”, WITHOUT ANY DEDUCTION FOR DEPRECIATION, AND SUCH OTHER PROVISIONS
AS THE AGENTS MAY REASONABLY REQUIRE FROM TIME TO TIME TO PROTECT THEIR
INTERESTS; (III) DELIVER BROKER’S CERTIFICATES TO THE COLLATERAL AGENT;
(IV) CAUSE EACH SUCH POLICY TO PROVIDE THAT IT SHALL NOT BE CANCELED OR NOT
RENEWED BY REASON OF NONPAYMENT OF PREMIUM UPON NOT LESS THAN 10 DAYS’ PRIOR
WRITTEN NOTICE THEREOF BY THE INSURER TO THE ADMINISTRATIVE AGENT (GIVING THE
ADMINISTRATIVE AGENT THE RIGHT TO CURE DEFAULTS IN THE PAYMENT OF PREMIUMS) OR
FOR ANY OTHER REASON UPON NOT LESS THAN 30 DAYS’ PRIOR WRITTEN NOTICE THEREOF BY
THE INSURER TO THE ADMINISTRATIVE AGENT; AND (V) DELIVER TO THE ADMINISTRATIVE
AGENT, BEFORE THE CANCELLATION OR NONRENEWAL OF ANY SUCH POLICY OF INSURANCE, A
COPY OF A RENEWAL OR REPLACEMENT POLICY (OR OTHER EVIDENCE OF RENEWAL OF A
POLICY PREVIOUSLY DELIVERED TO THE ADMINISTRATIVE AGENT), TOGETHER WITH EVIDENCE
REASONABLY SATISFACTORY TO THE AGENTS OF PAYMENT OF THE PREMIUM THEREFOR.


 


(D)  IN CONNECTION WITH THE COVENANTS SET FORTH IN THIS SECTION, IT IS AGREED
THAT:


 

(I) NONE OF THE AGENTS, THE LENDERS, OR THEIR AGENTS OR EMPLOYEES SHALL BE
LIABLE FOR ANY LOSS OR DAMAGE INSURED BY THE INSURANCE POLICIES REQUIRED TO BE
MAINTAINED UNDER THIS SECTION, AND (A) THE BORROWER AND EACH SUBSIDIARY LOAN
PARTY (AND, PRIOR TO THE BORROWING BASE DATE, HOLDINGS AND EACH OF ITS
SUBSIDIARIES) SHALL LOOK SOLELY TO THEIR INSURANCE COMPANIES OR ANY OTHER
PARTIES OTHER THAN THE AFORESAID PARTIES FOR THE RECOVERY OF SUCH LOSS OR DAMAGE
AND (B) SUCH INSURANCE COMPANIES SHALL HAVE NO RIGHTS OF SUBROGATION AGAINST THE
AGENTS, THE LENDERS OR THEIR AGENTS OR EMPLOYEES.  IF, HOWEVER, THE INSURANCE
POLICIES DO NOT PROVIDE WAIVER OF SUBROGATION RIGHTS AGAINST SUCH PARTIES, AS
REQUIRED ABOVE, THEN THE BORROWER HEREBY AGREES, TO THE EXTENT PERMITTED BY LAW,
TO WAIVE ITS RIGHT OF RECOVERY, IF ANY, AGAINST THE AGENTS, THE LENDERS AND
THEIR AGENTS AND EMPLOYEES; AND

 

(II) THE DESIGNATION OF ANY FORM, TYPE OR AMOUNT OF INSURANCE COVERAGE BY THE
AGENTS OR THE REQUIRED LENDERS UNDER THIS SECTION SHALL IN NO EVENT BE

 

75

--------------------------------------------------------------------------------


 

DEEMED A REPRESENTATION, WARRANTY OR ADVICE BY THE AGENTS OR THE LENDERS THAT
SUCH INSURANCE IS ADEQUATE FOR THE PURPOSES OF THE BUSINESS OF THE BORROWER AND
THE SUBSIDIARIES OR THE PROTECTION OF THEIR PROPERTIES.

 


(E)  THE BORROWER WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, PERMIT ANY
REPRESENTATIVES THAT ARE DESIGNATED BY A COLLATERAL AGENT TO INSPECT THE
INSURANCE POLICIES MAINTAINED BY OR ON BEHALF OF THE BORROWER AND THE
SUBSIDIARIES AND INSPECT BOOKS AND RECORDS RELATED THERETO AND ANY PROPERTIES
COVERED THEREBY.  THE BORROWER SHALL PAY THE REASONABLE FEES AND EXPENSES OF ANY
REPRESENTATIVES RETAINED BY A COLLATERAL AGENT TO CONDUCT ANY SUCH INSPECTION.


 


SECTION 5.08.  BOOKS AND RECORDS; INSPECTION AND AUDIT RIGHTS; COLLATERAL AND
BORROWING BASE REVIEWS.  (A)  THE BORROWER WILL, AND WILL CAUSE EACH OF THE
SUBSIDIARIES TO, KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND
CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS
BUSINESS AND ACTIVITIES.  THE BORROWER WILL, AND WILL CAUSE EACH OF THE
SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY ANY LENDER (AT SUCH
LENDER’S EXPENSE, UNLESS A DEFAULT HAS OCCURRED AND IS CONTINUING, IN WHICH CASE
AT THE BORROWER’S EXPENSE), AND AFTER SUCH LENDER HAS CONSULTED THE
ADMINISTRATIVE AGENT WITH RESPECT THERETO, TO VISIT AND INSPECT ITS PROPERTIES,
TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, AND TO DISCUSS ITS
AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS AND INDEPENDENT ACCOUNTANTS,
ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS REASONABLY REQUESTED.


 


(B)  THE BORROWER WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, PERMIT ANY
REPRESENTATIVES DESIGNATED BY ANY COLLATERAL AGENT (INCLUDING ANY CONSULTANTS,
FIELD EXAMINERS, ACCOUNTANTS, LAWYERS AND APPRAISERS RETAINED BY SUCH COLLATERAL
AGENT) TO CONDUCT (I) A FIELD EXAMINATION OF THE SENIOR COLLATERAL AT OR ABOUT
THE END OF EACH FISCAL QUARTER OF THE BORROWER, (II) AN APPRAISAL OF THE
BORROWER’S COMPUTATION OF THE ASSETS INCLUDED IN THE BORROWING BASE AMOUNT AND
THE ESTIMATED BORROWING BASE AT OR ABOUT THE END OF EACH FISCAL YEAR OF THE
BORROWER, (III) AN APPRAISAL OF THE ELIGIBLE SCRIPT LISTS AT OR ABOUT THE END OF
THE FISCAL QUARTER ENDING AUGUST 31 OF EACH FISCAL YEAR OF THE BORROWER AND
(IV) OTHER EVALUATIONS AND APPRAISALS OF THE BORROWER’S COMPUTATION OF THE
BORROWING BASE AMOUNT AND THE ESTIMATED BORROWING BASE AMOUNT AND THE ASSETS
INCLUDED IN THEREIN, ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS REASONABLY
REQUESTED.  THE BORROWER SHALL PAY THE REASONABLE FEES AND EXPENSES OF ANY
REPRESENTATIVES RETAINED BY ANY COLLATERAL AGENT TO CONDUCT ANY SUCH EVALUATION
OR APPRAISAL.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY DELIVER TO THE LENDERS
COPIES OF ALL SUCH APPRAISALS AND OTHER INFORMATION PROVIDED TO THE BORROWER IN
CONNECTION WITH SUCH EVALUATIONS AND APPRAISALS.


 


(C)  THE BORROWER WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, IN
CONNECTION WITH ANY EVALUATION AND APPRAISAL RELATING TO THE COMPUTATION OF THE
BORROWING BASE AMOUNT OR THE ESTIMATED BORROWING BASE AMOUNT, MAINTAIN SUCH
ADDITIONAL RESERVES (FOR PURPOSES OF COMPUTING THE BORROWING BASE AMOUNT OR THE
ESTIMATED BORROWING BASE AMOUNT) IN RESPECT OF ELIGIBLE ACCOUNTS RECEIVABLE AND
ELIGIBLE INVENTORY AND MAKE SUCH OTHER ADJUSTMENTS TO ITS PARAMETERS FOR
INCLUDING ELIGIBLE ACCOUNTS RECEIVABLE, ELIGIBLE INVENTORY AND ELIGIBLE SCRIPT
LISTS IN THE BORROWING BASE AMOUNT AND THE ESTIMATED BORROWING BASE AMOUNT AS
THE COLLATERAL

 

76

--------------------------------------------------------------------------------


 


AGENT SHALL REQUIRE BASED UPON THE RESULTS OF SUCH EVALUATION AND APPRAISAL IN
ITS REASONABLE JUDGMENT TO REFLECT BORROWING BASE FACTORS.


 


SECTION 5.09.  COMPLIANCE WITH LAWS.  THE BORROWER WILL, AND WILL CAUSE EACH OF
THE SUBSIDIARIES TO, COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWS, RULES,
REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS
PROPERTY, INCLUDING ALL ENVIRONMENTAL LAWS, HIPAA AND ALL OTHER MATERIAL
HEALTHCARE LAWS AND REGULATIONS, EXCEPT WHERE THE NECESSITY OF COMPLIANCE
THEREWITH IS CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS OR TO THE EXTENT
THAT ANY FAILURES SO TO COMPLY, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 5.10.  USE OF PROCEEDS AND LETTERS OF CREDIT.  (A)  THE PROCEEDS OF THE
TRANCHE 3 TERM LOANS WILL BE USED BY THE BORROWER FOR THE PURPOSES SET FORTH IN
THE PREAMBLE HERETO.


 


(B)  THE PROCEEDS OF THE REVOLVING LOANS, SWINGLINE LOANS AND LOANS UNDER THE
INCREMENTAL FACILITIES MADE ON OR AFTER THE SECOND RESTATEMENT EFFECTIVE DATE
WILL BE USED BY THE BORROWER AS SET FORTH IN THE PREAMBLE AND FOR GENERAL
CORPORATE PURPOSES, INCLUDING:


 

(I) PAYMENT OF PART OF THE CONSIDERATION DUE TO THE SELLER IN CONNECTION WITH
THE ACQUISITION;

 

(II) PAYMENT OF FEES AND EXPENSES (INCLUDING ANY PREMIUMS AND AMENDMENT FEES)
INCURRED IN CONNECTION WITH THE TRANSACTIONS;

 

(III) LOANS OR OTHER TRANSFERS TO RITE AID HDQTRS. CORP. FOR PURPOSES OF
FINANCING INVENTORY PURCHASES PURSUANT TO THE INTERCOMPANY INVENTORY PURCHASE
AGREEMENT AND ADVANCING FUNDS TO SUBSIDIARY LOAN PARTIES FOR THEIR GENERAL
CORPORATE PURPOSES, INCLUDING WORKING CAPITAL, CONSOLIDATED CAPITAL EXPENDITURES
AND BUSINESS ACQUISITIONS PERMITTED PURSUANT TO SECTION 6.04;

 

(IV) TRANSFERS TO AN OPERATING ACCOUNT FOR THE PAYMENT OF OPERATING EXPENSES
(INCLUDING RENT, UTILITIES, TAXES, WAGES, REPAIR AND SIMILAR EXPENSES) OF, AND
INTERCOMPANY INVESTMENTS PERMITTED UNDER SECTION 6.04 IN, THE BORROWER OR ANY
SUBSIDIARY LOAN PARTY;

 

(V) PAYMENT BY THE BORROWER OF PRINCIPAL, INTEREST, FEES AND EXPENSES WITH
RESPECT TO ITS INDEBTEDNESS WHEN DUE (INCLUDING ASSOCIATED COSTS, FEES AND
EXPENSES) AND PAYMENT OF THE BORROWER’S TAXES, ADMINISTRATIVE, OPERATING AND
OTHER EXPENSES;

 

(VI) DIVIDENDS PERMITTED TO BE MADE IN RESPECT OF THE EQUITY INTERESTS LISTED ON
SCHEDULE 6.08(A) OR DESCRIBED IN SECTION 6.08(A);

 

(VII) REPURCHASE SHARES OF THE BORROWER’S PREFERRED STOCK PURSUANT TO
SECTION 6.08(A);

 

77

--------------------------------------------------------------------------------


 

(VIII) PAYMENT OF PRINCIPAL, INTEREST, FEES AND EXPENSES WITH RESPECT TO THIRD
PARTY INTERESTS IN ACCORDANCE WITH THE TERMS THEREOF; AND

 

(IX) THE FINANCING OF OPTIONAL DEBT REPURCHASES, PERMITTED CAPITAL EXPENDITURES,
THE REPURCHASE OF THE BORROWER’S AND/OR ITS SUBSIDIARIES’ (INCLUDING RITE AID
LEASE MANAGEMENT COMPANY’S) PREFERRED STOCK AND PERMITTED RESTRICTED PAYMENTS.

 


(C)  LETTERS OF CREDIT WILL BE USED SOLELY TO SUPPORT PAYMENT OBLIGATIONS OF THE
BORROWER AND THE SUBSIDIARIES INCURRED IN THE ORDINARY COURSE OF BUSINESS.


 


(D)  NO PROCEEDS OF LOANS WILL BE USED TO PREPAY COMMERCIAL PAPER PRIOR TO THE
MATURITY THEREOF AND NO SUCH PROCEEDS WILL BE USED, DIRECTLY OR INDIRECTLY, FOR
THE PURPOSE, WHETHER IMMEDIATE, INCIDENTAL OR ULTIMATE, OF BUYING OR CARRYING
ANY MARGIN STOCK.  THE BORROWER WILL ENSURE THAT NO SUCH USE OF LOAN PROCEEDS
AND NO ISSUANCE OF LETTERS OF CREDIT WILL ENTAIL ANY VIOLATION OF REGULATION T,
U OR X OF THE BOARD.


 


SECTION 5.11.  ADDITIONAL SUBSIDIARIES.  IF ANY ADDITIONAL WHOLLY-OWNED DOMESTIC
SUBSIDIARY IS FORMED OR ACQUIRED AFTER THE SECOND RESTATEMENT EFFECTIVE DATE,
AND (I) IF SUCH SUBSIDIARY IS REQUIRED TO BECOME A SUBSIDIARY LOAN PARTY
HEREUNDER, THE BORROWER WILL, WITHIN THREE BUSINESS DAYS AFTER SUCH SUBSIDIARY
IS FORMED OR ACQUIRED, NOTIFY THE ADMINISTRATIVE AGENT AND THE LENDERS THEREOF
AND CAUSE THE COLLATERAL AND GUARANTEE REQUIREMENT TO BE SATISFIED WITH RESPECT
TO SUCH SUBSIDIARY, INCLUDING EACH SECURITIZATION VEHICLE WHICH IS A DOMESTIC
SUBSIDIARY, BUT EXCLUDING ANY SUBSIDIARY THAT ENGAGES SOLELY IN THE PHARMACY
BENEFITS MANAGEMENT BUSINESS, AND (II) IF SUCH SUBSIDIARY IS A SUBSIDIARY OF
HOLDINGS AND SUCH SUBSIDIARY IS FORMED OR ACQUIRED PRIOR TO THE BORROWING BASE
DATE, THE BORROWER WILL, WITHIN THREE BUSINESS DAYS AFTER SUCH SUBSIDIARY IS
FORMED OR ACQUIRED, NOTIFY THE ADMINISTRATIVE AGENT AND THE LENDERS THEREOF AND
CAUSE THE INTERIM COLLATERAL AND GUARANTEE REQUIREMENT TO BE SATISFIED WITH
RESPECT TO SUCH SUBSIDIARY, INCLUDING EACH SECURITIZATION VEHICLE WHICH IS A
DOMESTIC SUBSIDIARY, BUT EXCLUDING ANY SUBSIDIARY THAT ENGAGES SOLELY IN THE
PHARMACY BENEFITS MANAGEMENT BUSINESS.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, (I) NO DOMESTIC SUBSIDIARY LISTED ON SCHEDULE 5.11 SHALL BE
REQUIRED TO BECOME A SUBSIDIARY LOAN PARTY (IT BEING UNDERSTOOD AND AGREED THAT
SCHEDULE 5.11 SHALL NOT INCLUDE ANY SECURITIZATION VEHICLE THAT IS A DOMESTIC
SUBSIDIARY), (II) NO DOMESTIC SUBSIDIARY SHALL BE REQUIRED TO BECOME A
SUBSIDIARY LOAN PARTY UNLESS AND UNTIL SUCH TIME AS SUCH SUBSIDIARY HAS ASSETS
IN EXCESS OF $1,000,000 OR ACQUIRES ASSETS IN EXCESS OF $1,000,000 OR HAS
REVENUE IN EXCESS OF $500,000 PER ANNUM AND (III) NEITHER HOLDINGS NOR ANY OF
ITS SUBSIDIARIES SHALL BE REQUIRED TO BECOME A SUBSIDIARY LOAN PARTY UNTIL THE
BORROWING BASE DATE.


 


SECTION 5.12.  FURTHER ASSURANCES.  (A)  THE BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY LOAN PARTY TO, EXECUTE ANY AND ALL FURTHER DOCUMENTS, FINANCING
STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER ACTIONS
(INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS, FIXTURE FILINGS,
DEEDS OF TRUST AND OTHER DOCUMENTS), WHICH MAY BE REQUIRED UNDER ANY APPLICABLE
LAW, OR WHICH ANY COLLATERAL AGENT OR THE REQUIRED LENDERS MAY REASONABLY
REQUEST, TO CAUSE THE COLLATERAL AND

 

78

--------------------------------------------------------------------------------


 


GUARANTEE REQUIREMENT TO BE AND REMAIN SATISFIED, ALL AT THE EXPENSE OF THE LOAN
PARTIES.  THE BORROWER ALSO AGREES TO PROVIDE TO THE COLLATERAL AGENT, FROM TIME
TO TIME UPON REQUEST, EVIDENCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT
AS TO THE PERFECTION AND PRIORITY OF THE LIENS CREATED OR INTENDED TO BE CREATED
BY THE SENIOR COLLATERAL DOCUMENTS.


 


(B)  THE BORROWER WILL CAUSE HOLDINGS AND EACH OF ITS DOMESTIC SUBSIDIARIES TO
EXECUTE ANY AND ALL FURTHER DOCUMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL
SUCH FURTHER ACTIONS, WHICH MAY BE REQUIRED UNDER ANY APPLICABLE LAW, OR WHICH
ANY COLLATERAL AGENT OR THE REQUIRED LENDERS MAY REASONABLY REQUEST, TO CAUSE
THE INTERIM COLLATERAL AND GUARANTEE REQUIREMENT TO BE AND REMAIN SATISFIED AT
ALL TIMES PRIOR TO THE BORROWING BASE DATE, ALL AT THE EXPENSE OF THE BORROWER. 
THE BORROWER ALSO AGREES TO PROVIDE TO THE COLLATERAL AGENT, FROM TIME TO TIME
UPON REQUEST, EVIDENCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT AS TO THE
PERFECTION AND PRIORITY OF THE LIENS CREATED OR INTENDED TO BE CREATED BY THE
INTERIM COLLATERAL DOCUMENTS.


 


SECTION 5.13.  SUBSIDIARIES.  THE BORROWER WILL CAUSE ALL OF THE SUBSIDIARIES
THAT OWN ELIGIBLE ACCOUNTS RECEIVABLE, ELIGIBLE INVENTORY OR ELIGIBLE SCRIPT
LISTS (AND, PRIOR TO THE BORROWING BASE DATE, HOLDINGS AND ITS SUBSIDIARIES) TO
BE AND AT ALL TIMES REMAIN “UNRESTRICTED SUBSIDIARIES” AS DEFINED IN, AND FOR
ALL PURPOSES OF, EACH OF THE EFFECTIVE DATE INDENTURES AND WILL DELIVER SUCH
DOCUMENTS TO THE TRUSTEES UNDER EACH SUCH EFFECTIVE DATE INDENTURE AND TAKE SUCH
ACTIONS THEREUNDER AS MAY BE NECESSARY TO EFFECT THE FOREGOING.


 


SECTION 5.14.  INTERCOMPANY TRANSFERS.  THE BORROWER SHALL MAINTAIN ACCOUNTING
SYSTEMS CAPABLE OF TRACING INTERCOMPANY TRANSFERS OF FUNDS AND OTHER ASSETS.


 


SECTION 5.15.  INVENTORY PURCHASING.  (A)  THE BORROWER SHALL, AND SHALL CAUSE
EACH SUBSIDIARY PARTY TO THE INTERCOMPANY INVENTORY PURCHASE AGREEMENT TO, AT
ALL TIMES MAINTAIN IN ALL MATERIAL RESPECTS THE VENDOR INVENTORY PURCHASING
SYSTEM AND THE INTERCOMPANY INVENTORY PURCHASING SYSTEM IN ACCORDANCE WITH THE
TERMS OF THE INTERCOMPANY INVENTORY PURCHASE AGREEMENT.  THE BORROWER SHALL
CAUSE EACH SUBSIDIARY WHICH OWNS OR ACQUIRES ANY SENIOR COLLATERAL CONSISTING OF
INVENTORY TO BE PARTY TO THE INTERCOMPANY INVENTORY PURCHASE AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, THE BORROWER SHALL ONLY BE REQUIRED TO CAUSE
HOLDINGS AND ITS SUBSIDIARIES TO COMPLY WITH THE FOREGOING AS SOON AS REASONABLY
PRACTICABLE AFTER THE SECOND RESTATEMENT EFFECTIVE DATE (BUT IN ANY EVENT BY THE
BORROWING BASE DATE).


 


(B)  THE BORROWER SHALL NOT PERMIT ANY OPERATING SUBSIDIARY TO PURCHASE ANY
INVENTORY FROM ANY DIRECT DELIVERY VENDOR OTHER THAN (I) THE ACQUISITION OF
INVENTORY FROM MCKESSON CORPORATION (OR ANY PERSONS THAT REPLACE MCKESSON
CORPORATION, IN WHOLE OR IN PART, AND SELL OR OTHERWISE PROVIDE INVENTORY
SUBSTANTIALLY SIMILAR TO INVENTORY SOLD OR OTHERWISE PROVIDED BY MCKESSON
CORPORATION) CONSISTENT WITH PAST PRACTICE AND (II) FOOD-STUFFS, BEVERAGES,
PERIODICALS, GREETING CARDS AND SIMILAR ITEMS WHICH ARE EITHER PAID FOR IN CASH
SUBSTANTIALLY CONCURRENTLY WITH THE TIME OF DELIVERY OR OTHERWISE CONSISTENT
WITH PAST PRACTICE.

 

79

--------------------------------------------------------------------------------


 


SECTION 5.16.  CASH MANAGEMENT SYSTEM.  (A)  THE BORROWER WILL CAUSE EACH
SUBSIDIARY LOAN PARTY TO AT ALL TIMES MAINTAIN A CASH MANAGEMENT SYSTEM THAT
COMPLIES WITH SCHEDULE 3 OF THE SENIOR SUBSIDIARY SECURITY AGREEMENT.  THE
BORROWER WILL CAUSE EACH SUBSIDIARY LOAN PARTY TO COMPLY WITH EACH OBLIGATION
THEREOF UNDER THE CASH MANAGEMENT SYSTEM.  THE BORROWER WILL CAUSE EACH
SUBSIDIARY LOAN PARTY TO COMPLY WITH EACH OF ITS OBLIGATIONS UNDER THE CASH
MANAGEMENT SYSTEM, AND SHALL CAUSE EACH SUBSIDIARY LOAN PARTY TO USE ITS BEST
EFFORTS TO CAUSE ANY APPLICABLE THIRD PARTY TO EFFECTUATE THE CASH MANAGEMENT
SYSTEM.  NOTWITHSTANDING THE FOREGOING, THE BORROWER SHALL ONLY BE REQUIRED TO
CAUSE HOLDINGS AND ITS SUBSIDIARIES TO COMPLY WITH THE FOREGOING AS SOON AS
REASONABLY PRACTICABLE AFTER THE SECOND RESTATEMENT EFFECTIVE DATE (BUT IN ANY
EVENT BY THE BORROWING BASE DATE).


 


(B)  EACH PARTY HERETO AUTHORIZES THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT TO (I) PERMIT THE CREATION BY THE GRANTORS OF ACCOUNTS THAT RECEIVE
PAYMENTS IN RESPECT OF THE SECURITIZATION ASSETS AND/OR FACTORING ASSETS (BUT
NOT OTHER PAYMENTS) AND (II) RELEASE THE SECURITY INTEREST OF THE COLLATERAL
AGENT FOR THE RATABLE BENEFIT OF THE SENIOR SECURED PARTIES IN THE LOCKBOX
ACCOUNT, THE GOVERNMENTAL LOCKBOX ACCOUNT AND/OR ANY ACCOUNTS CREATED PURSUANT
TO CLAUSE (I) OF THIS PARAGRAPH FROM THE CASH MANAGEMENT SYSTEM AND TRANSFER
CONTROL OF THE LOCKBOX ACCOUNT, THE GOVERNMENTAL LOCKBOX ACCOUNT AND/OR ANY
ACCOUNTS CREATED PURSUANT TO CLAUSE (I) OF THIS PARAGRAPH TO (A) ANY PERSON IN
CONNECTION WITH A FACTORING TRANSACTION PERMITTED BY THIS AGREEMENT FOR SO LONG
AS A FACTORING TRANSACTION IS ONGOING OR (B) ANY PERSON FOR THE BENEFIT OF
HOLDERS OF THIRD PARTY INTERESTS IN RESPECT OF A SECURITIZATION PERMITTED BY
THIS AGREEMENT FOR AS LONG AS ANY THIRD PARTY INTERESTS ARE OUTSTANDING.


 


SECTION 5.17.  TERMINATION OF FACTORING TRANSACTIONS.  IF AN EVENT OF DEFAULT
HAS OCCURRED AND THE COLLATERAL AGENT HAS ELECTED TO EXERCISE ANY REMEDIES UNDER
THE SENIOR COLLATERAL DOCUMENTS AS A RESULT THEREOF, THE BORROWER SHALL, AND
SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, TERMINATE ALL EXISTING FACTORING
TRANSACTIONS AND CEASE TO ENGAGE IN ANY FURTHER FACTORING TRANSACTIONS;
PROVIDED, HOWEVER, THAT NEITHER THE BORROWER NOR ANY SUCH SUBSIDIARY SHALL BE
REQUIRED HEREBY TO REPURCHASE ANY FACTORING ASSETS PREVIOUSLY SOLD, TRANSFERRED
OR OTHERWISE CONVEYED PURSUANT TO ANY SUCH FACTORING TRANSACTION.

 

ARTICLE VI

 


NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been cash collateralized and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

 


SECTION 6.01.  INDEBTEDNESS; CERTAIN EQUITY SECURITIES.  (A)  THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT

 

80

--------------------------------------------------------------------------------


 


TO EXIST ANY INDEBTEDNESS, ANY ATTRIBUTABLE DEBT IN RESPECT OF ANY SALE AND
LEASEBACK TRANSACTION OR ANY THIRD PARTY INTERESTS EXCEPT:


 

(I) INDEBTEDNESS UNDER THE SENIOR LOAN DOCUMENTS;

 

(II) UNSECURED INDEBTEDNESS OF THE BORROWER THAT IS NOT GUARANTEED BY ANY
SUBSIDIARY, THAT DOES NOT MATURE OR REQUIRE SCHEDULED PAYMENTS OF PRINCIPAL
PRIOR TO THE DATE THAT IS THREE MONTHS AFTER THE TRANCHE 2/TRANCHE 3 TERM
MATURITY DATE, AND THAT HAS COVENANTS AND EVENTS OF DEFAULT WHICH ARE DETERMINED
IN GOOD FAITH BY THE SENIOR MANAGEMENT OF THE BORROWER TO BE ON MARKET TERMS,
AND REFINANCING INDEBTEDNESS ISSUED IN RESPECT OF SUCH INDEBTEDNESS;

 

(III) INDEBTEDNESS OF THE BORROWER AND THE SUBSIDIARIES IN RESPECT OF
INTERCOMPANY INVESTMENTS PERMITTED UNDER SECTION 6.04; PROVIDED THAT SUCH
INDEBTEDNESS IS SUBORDINATED TO THE SENIOR OBLIGATIONS (AND, PRIOR TO THE
BORROWING BASE DATE, THE INTERIM OBLIGATIONS) PURSUANT TO TERMS SUBSTANTIALLY
THE SAME AS THOSE FORTH ON ANNEX 2 HERETO;

 

(IV) EXISTING NON-GUARANTEED INDEBTEDNESS;

 

(V) EXISTING SECOND PRIORITY DEBT;

 

(VI) EXISTING GUARANTEED UNSECURED INDEBTEDNESS;

 

(VII) PERMITTED SECOND PRIORITY DEBT INCURRED AFTER THE SECOND RESTATEMENT
EFFECTIVE DATE IN AN AGGREGATE PRINCIPAL AMOUNT, TOGETHER WITH THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS INCURRED PURSUANT TO CLAUSE (VIII) OF THIS
SECTION 6.01(A), NOT IN EXCESS OF $1,500,000,000 AT ANY TIME OUTSTANDING;
PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF PERMITTED SECOND PRIORITY DEBT
INCURRED UNDER THIS CLAUSE WHICH MATURES OR REQUIRES SCHEDULED PAYMENTS OF
PRINCIPAL PRIOR TO THE DATE THAT IS THREE MONTHS AFTER THE TRANCHE 2/TRANCHE 3
TERM MATURITY DATE, TOGETHER WITH THE AGGREGATE PRINCIPAL AMOUNT OF ANY
PERMITTED UNSECURED INDEBTEDNESS INCURRED UNDER CLAUSE (VIII) OF THIS
SECTION 6.01(A) WHICH MATURES OR REQUIRES SCHEDULE PAYMENTS OF PRINCIPAL PRIOR
TO THE DATE THAT IS THREE MONTHS AFTER THE TRANCHE 2/TRANCHE 3 TERM MATURITY
DATE, SHALL NOT EXCEED $750,000,000 AT ANY TIME OUTSTANDING;

 

(VIII)  PERMITTED UNSECURED INDEBTEDNESS INCURRED AFTER THE SECOND RESTATEMENT
EFFECTIVE DATE IN AN AGGREGATE PRINCIPAL AMOUNT, TOGETHER WITH THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS INCURRED PURSUANT TO CLAUSE (VII) OF THIS
SECTION 6.01(A), NOT IN EXCESS OF $1,500,000,000 AT ANY TIME OUTSTANDING;
PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF PERMITTED UNSECURED INDEBTEDNESS
INCURRED UNDER THIS CLAUSE WHICH MATURES OR REQUIRES SCHEDULED PAYMENTS OF
PRINCIPAL PRIOR TO THE DATE THAT IS THREE MONTHS AFTER THE TRANCHE 2/TRANCHE 3
TERM MATURITY DATE, TOGETHER WITH THE AGGREGATE PRINCIPAL AMOUNT OF ANY
PERMITTED SECOND PRIORITY DEBT INCURRED UNDER CLAUSE (VII) OF THIS
SECTION 6.01(A) WHICH MATURES OR REQUIRES SCHEDULE PAYMENTS OF PRINCIPAL PRIOR
TO THE DATE

 

81

--------------------------------------------------------------------------------


 

THAT IS THREE MONTHS AFTER THE TRANCHE 2/TRANCHE 3 TERM MATURITY DATE, SHALL NOT
EXCEED $750,000,000 AT ANY TIME OUTSTANDING;

 

(IX) INDEBTEDNESS SECURED BY LIENS ON REAL PROPERTY OR ATTRIBUTABLE DEBT
INCURRED IN CONNECTION WITH SALE AND LEASEBACK TRANSACTIONS INVOLVING REAL
PROPERTY; PROVIDED THAT ANY SUCH INDEBTEDNESS, OR ANY SUCH LEASE ENTERED INTO IN
CONNECTION WITH THE SALE AND LEASEBACK TRANSACTION GIVING RISE TO SUCH
ATTRIBUTABLE DEBT, SHALL HAVE A MATURITY DATE OR TERMINATION DATE, AS THE CASE
MAY BE, AFTER THE DATE THAT IS THREE MONTHS AFTER THE TRANCHE 2/TRANCHE 3 TERM
MATURITY DATE; AND PROVIDED FURTHER THAT THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS AND ATTRIBUTABLE DEBT INCURRED PURSUANT TO THIS CLAUSE (IX) SHALL
NOT EXCEED $600,000,000 AT ANY TIME OUTSTANDING;

 

(X) REFINANCING INDEBTEDNESS ISSUED IN RESPECT OF INDEBTEDNESS OR ATTRIBUTABLE
DEBT PERMITTED UNDER CLAUSES (IV), (V), (VI), (XV) AND (XVIII);

 

(XI) ENDORSEMENTS OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION OR SIMILAR
TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS;

 

(XII) INDEBTEDNESS FOR BORROWED MONEY AND CAPITAL LEASE OBLIGATIONS EXISTING ON
THE SECOND RESTATEMENT EFFECTIVE DATE (OTHER THAN SECOND PRIORITY DEBT AND
INDEBTEDNESS REFERRED TO IN CLAUSES (II), (IV), (V) AND (VI) ABOVE) AND SET
FORTH ON SCHEDULE 6.01(A)(XII), BUT NOT ANY EXTENSIONS, RENEWALS, REFINANCINGS
OR REPLACEMENTS OF SUCH INDEBTEDNESS;

 

(XIII) CAPITAL LEASE OBLIGATIONS WITH RESPECT TO LEASES EXISTING ON THE SECOND
RESTATEMENT EFFECTIVE DATE THAT WERE ACCOUNTED FOR AS OPERATING LEASES ON THE
ORIGINAL RESTATEMENT EFFECTIVE DATE AND THEREAFTER RECLASSIFIED AS CAPITAL LEASE
OBLIGATIONS;

 

(XIV) INDEBTEDNESS (INCLUDING CAPITAL LEASE OBLIGATIONS) AND ATTRIBUTABLE DEBT
IN RESPECT OF SALE AND LEASEBACK TRANSACTIONS IN RESPECT OF EQUIPMENT FINANCING
OR LEASING IN THE ORDINARY COURSE OF BUSINESS OF THE BORROWER AND THE
SUBSIDIARIES CONSISTENT WITH PAST PRACTICES;

 

(XV) PURCHASE MONEY INDEBTEDNESS (INCLUDING CAPITAL LEASE OBLIGATIONS) AND
ATTRIBUTABLE DEBT IN RESPECT OF SALE AND LEASEBACK TRANSACTIONS IN EACH CASE
INCURRED TO FINANCE THE ACQUISITION, DEVELOPMENT, CONSTRUCTION OR OPENING OF ANY
STORE AFTER THE SECOND RESTATEMENT EFFECTIVE DATE; PROVIDED THAT SUCH
INDEBTEDNESS OR ATTRIBUTABLE DEBT (A) IS INCURRED NOT LATER THAN 24 MONTHS
FOLLOWING THE COMPLETION OF THE ACQUISITION, DEVELOPMENT, CONSTRUCTION OR
OPENING OF SUCH STORE, (B) ANY LIEN SECURING SUCH INDEBTEDNESS OR ATTRIBUTABLE
DEBT IS LIMITED TO THE STORE FINANCED WITH THE PROCEEDS THEREOF, AND (C) IS
INCURRED IN CONNECTION WITH A TRANSACTION THAT IS SUBSTANTIALLY CONSISTENT WITH
THE BUSINESS PLAN OF THE BORROWER PROVIDED TO THE LENDERS PRIOR TO THE SECOND
RESTATEMENT EFFECTIVE DATE;

 

82

--------------------------------------------------------------------------------

 

(XVI) (A) THIRD PARTY INTERESTS ISSUED BY SECURITIZATION VEHICLES IN
SECURITIZATIONS PERMITTED BY SECTION 6.05, AND INDEBTEDNESS REPRESENTED BY SUCH
THIRD PARTY INTERESTS AND (B) INDEBTEDNESS OF THE BORROWER OR ITS SUBSIDIARIES
THAT MAY BE DEEMED TO EXIST SOLELY BY VIRTUE OF A FACTORING TRANSACTION
PERMITTED BY THIS AGREEMENT; PROVIDED THAT THE AGGREGATE AMOUNT OF ALL
SECURITIZATIONS PLUS THE AGGREGATE AMOUNT OF INDEBTEDNESS PERMITTED BY CLAUSE
(B) SHALL NOT EXCEED $950,000,000 AT ANY TIME OUTSTANDING;

 

(XVII) INDEBTEDNESS OF SUBSIDIARIES OTHER THAN SECURITIZATION VEHICLES THAT MAY
BE DEEMED TO EXIST SOLELY BY VIRTUE OF STANDARD SECURITIZATION UNDERTAKINGS
ENTERED INTO BY SUCH SUBSIDIARIES AS SELLERS OF SECURITIZATION ASSETS IN
SECURITIZATIONS PERMITTED BY PARAGRAPH (XVI) ABOVE;

 

(XVIII) INDEBTEDNESS UNDER THE NEW NOTES AND/OR THE BRIDGE FACILITY, IN AN
AGGREGATE PRINCIPAL AMOUNT NOT IN EXCESS OF THE AMOUNT EQUAL TO $1,220,000,000,
AND GUARANTEES BY SUBSIDIARIES OF SUCH INDEBTEDNESS (AND REFINANCING
INDEBTEDNESS OF SUCH INDEBTEDNESS);

 

(XIX) GUARANTEES BY SUBSIDIARIES OF THE EXISTING SECOND PRIORITY DEBT (AND
REFINANCING INDEBTEDNESS OF EXISTING SECOND PRIORITY DEBT), THE EXISTING
GUARANTEED UNSECURED INDEBTEDNESS (AND REFINANCING INDEBTEDNESS OF EXISTING
GUARANTEED UNSECURED INDEBTEDNESS) AND ANY INDEBTEDNESS UNDER CLAUSE (VII) OR
(VIII) OF THIS SECTION 6.01(A); AND

 

(XX) INDEBTEDNESS OF HOLDINGS IN RESPECT OF LETTERS OF CREDIT ASSUMED IN
CONNECTION WITH THE ACQUISITION IN AN AGGREGATE PRINCIPAL AMOUNT NOT IN EXCESS
OF (A) $75,000,000 AT ANY TIME OUTSTANDING PRIOR TO ANY DATE THAT IS 60 DAYS
AFTER THE SECOND RESTATEMENT EFFECTIVE DATE AND (B) $10,000,000 AT ANY TIME
OUTSTANDING ON OR AFTER ANY DATE THAT IS 60 DAYS AFTER THE SECOND RESTATEMENT
EFFECTIVE DATE BUT PRIOR TO 120 DAYS AFTER THE SECOND RESTATEMENT EFFECTIVE
DATE.

 


(B)  THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, ISSUE ANY
PREFERRED STOCK OR OTHER PREFERRED EQUITY INTERESTS, OTHER THAN QUALIFIED
PREFERRED STOCK OF THE BORROWER, THIRD PARTY INTERESTS ISSUED BY SECURITIZATION
VEHICLES, AND OTHER PREFERRED EQUITY INTERESTS ISSUED AND OUTSTANDING ON THE
SECOND RESTATEMENT EFFECTIVE DATE AND SET FORTH ON SCHEDULE 6.01(B).


 


SECTION 6.02.  LIENS.  (A)  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY
OR ASSET NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR
REVENUES (INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF,
EXCEPT:


 

(I) LIENS CREATED UNDER THE SENIOR LOAN DOCUMENTS;

 

(II) PERMITTED ENCUMBRANCES;

 

(III) ANY LIEN CREATED OR PERMITTED BY THE SECOND PRIORITY COLLATERAL DOCUMENTS
WITH RESPECT TO THE SECOND PRIORITY DEBT OBLIGATIONS IN FAVOR OF THE

 

83

--------------------------------------------------------------------------------


 

SECOND PRIORITY DEBT PARTIES; PROVIDED THAT (A) SUCH LIEN IS CREATED
SIMULTANEOUSLY WITH OR AFTER AN EQUIVALENT LIEN UNDER THE SENIOR COLLATERAL
DOCUMENTS ON THE APPLICABLE SENIOR COLLATERAL, (B) SUCH LIEN IS SUBJECT TO THE
COLLATERAL TRUST AND INTERCREDITOR AGREEMENT, (C) ANY LIEN ON THE PROCEEDS OF
SUCH SENIOR COLLATERAL IS PERMITTED BY THE COLLATERAL TRUST AND INTERCREDITOR
AGREEMENT AND (D) SUCH SECOND PRIORITY DEBT OBLIGATIONS ARE PERMITTED TO BE
INCURRED UNDER SECTION 6.01(A);

 

(IV) INTENTIONALLY OMITTED;

 

(V) ANY LIEN SECURING INDEBTEDNESS OF A SUBSIDIARY OWING TO A SUBSIDIARY LOAN
PARTY;

 

(VI) ANY LIEN SECURING ATTRIBUTABLE DEBT AND OTHER PAYMENT OBLIGATIONS UNDER
LEASES INCURRED IN CONNECTION WITH A SALE AND LEASEBACK TRANSACTION PERMITTED
PURSUANT TO SECTION 6.01(A)(XIV) OR (XV) AND SECTION 6.06; PROVIDED THAT SUCH
LIENS ATTACH ONLY TO THE EQUIPMENT, REAL PROPERTY OR OTHER ASSETS SUBJECT TO
SUCH SALE AND LEASEBACK TRANSACTION;

 

(VII) ANY LIEN ON REAL PROPERTY SECURING INDEBTEDNESS PERMITTED AND INCURRED
UNDER SECTION 6.01(A)(IX);

 

(VIII) ANY LIEN SECURING CAPITAL LEASE OBLIGATIONS PERMITTED AND INCURRED UNDER
SECTION 6.01(A)(XIII), PROVIDED THAT SUCH LIEN IS LIMITED TO THE EQUIPMENT OR
OTHER PROPERTY SUBJECT TO LEASES EXISTING ON THE ORIGINAL RESTATEMENT EFFECTIVE
DATE THAT WERE SUBSEQUENTLY RECLASSIFIED AS CAPITAL LEASE OBLIGATIONS;

 

(IX) ANY LIEN ON EQUIPMENT SECURING INDEBTEDNESS INCURRED TO FINANCE SUCH
EQUIPMENT PURSUANT TO SECTION 6.01(A)(XIV);

 

(X) LIENS SECURING INDEBTEDNESS PERMITTED AND INCURRED UNDER
SECTION 6.01(A)(XV), PROVIDED THAT SUCH LIENS APPLY ONLY TO THE PROPERTY OR
OTHER ASSETS ACQUIRED, DEVELOPED OR CONSTRUCTED, AS THE CASE MAY BE, WITH THE
PROCEEDS OF SUCH INDEBTEDNESS;

 

(XI) LIENS EXISTING ON THE SECOND RESTATEMENT EFFECTIVE DATE AND IDENTIFIED ON
SCHEDULE 6.02(XI); PROVIDED, THAT SUCH LIENS DO NOT ATTACH TO ANY PROPERTY OTHER
THAN THE PROPERTY IDENTIFIED ON SUCH SCHEDULE AND SECURE ONLY THE OBLIGATIONS
THEY SECURED ON THE SECOND RESTATEMENT EFFECTIVE DATE;

 

(XII) ANY LIEN (A) ON NET CASH PROCEEDS THAT ARE REQUIRED TO BE APPLIED TO THE
REPAYMENT OF SECOND PRIORITY DEBT OBLIGATIONS IN ACCORDANCE WITH THE COLLATERAL
TRUST AND INTERCREDITOR AGREEMENT OR (B) THAT ARISES PURSUANT TO ANY PROVISIONS
IN ANY SECOND PRIORITY DEBT DOCUMENT EQUIVALENT TO SECTION 10.14 OF THE 12.5%
NOTE INDENTURE;

 

(XIII) LIENS SECURING REFINANCING INDEBTEDNESS PERMITTED UNDER SECTION 6.01(A),
TO THE EXTENT THAT THE INDEBTEDNESS BEING REFINANCED WAS

 

84

--------------------------------------------------------------------------------


 

ORIGINALLY SECURED IN ACCORDANCE WITH THIS SECTION 6.02; PROVIDED THAT SUCH LIEN
DOES NOT APPLY TO ANY ADDITIONAL PROPERTY OR ASSETS OF THE BORROWER OR ANY
SUBSIDIARY (OTHER THAN (I) PROPERTY OR ASSETS ACQUIRED AFTER THE ISSUANCE OR
INCURRENCE OF SUCH REFINANCING INDEBTEDNESS THAT WOULD HAVE BEEN SUBJECT TO THE
LIEN SECURING REFINANCED INDEBTEDNESS IF SUCH INDEBTEDNESS HAD NOT BEEN
REFINANCED, (II) ADDITIONS TO THE PROPERTY OR ASSETS SUBJECT TO THE LIEN AND
(III) THE PROCEEDS OF THE PROPERTY OR ASSETS SUBJECT TO THE LIEN);

 

(XIV) LIENS ON PROPERTY OR ASSETS ACQUIRED PURSUANT TO SECTION 6.04(VI), (X) OR
(XIII); PROVIDED THAT (A) SUCH LIENS APPLY ONLY TO THE PROPERTY OR OTHER ASSETS
SUBJECT TO SUCH LIENS AT THE TIME OF SUCH ACQUISITION AND (B) SUCH LIENS EXISTED
AT THE TIME OF SUCH ACQUISITION AND WERE NOT CREATED IN CONTEMPLATION THEREOF;

 

(XV) PUT AND CALL AGREEMENTS WITH RESPECT TO EQUITY INTERESTS ACQUIRED OR
CREATED IN CONNECTION WITH JOINT VENTURES PERMITTED PURSUANT TO
SECTION 6.04(X) OR (XIII); PROVIDED THAT NEITHER THE BORROWER NOR ANY SUBSIDIARY
SHALL BE PERMITTED TO ENTER INTO ANY SUCH AGREEMENT THAT REQUIRES OR, UPON THE
OCCURRENCE OF ANY EVENT OR CONDITION, CONTINGENT OR OTHERWISE, MAY REQUIRE THE
BORROWER OR ANY SUBSIDIARY LOAN PARTY (OR, PRIOR TO THE BORROWING BASE DATE,
HOLDINGS OR ANY OF ITS SUBSIDIARIES) TO REPURCHASE EQUITY INTERESTS,
INDEBTEDNESS OR OTHERWISE EXPEND ANY AMOUNTS ON OR PRIOR TO THE TRANCHE
2/TRANCHE 3 TERM MATURITY DATE (OTHER THAN AS PERMITTED UNDER SECTION 6.04(X) OR
(XIII));

 

(XVI) (A) LIENS ON SECURITIZATION ASSETS TRANSFERRED OR PURPORTED TO BE
TRANSFERRED TO SECURITIZATION VEHICLES SECURING THIRD PARTY INTERESTS ISSUED IN
SECURITIZATIONS PERMITTED BY SECTIONS 6.01 AND 6.05, (B) LIENS ON ACCOUNT
RECEIVABLES NOT PURCHASED BY A SECURITIZATION VEHICLE, WHICH LIENS (I) ARE
GRANTED IN CONNECTION WITH SECURITIZATIONS PERMITTED BY SECTIONS 6.01 AND 6.05,
(II) ARE GRANTED PURSUANT TO STANDARD SECURITIZATION UNDERTAKINGS, (III) ARE
PERFECTED PRIOR TO AN EVENT OF DEFAULT AND (IV) SECURE THIRD PARTY INTERESTS
ISSUED IN SECURITIZATIONS PERMITTED BY SECTIONS 6.01 AND 6.05 AND (C) LIENS ON
FACTORING ASSETS TRANSFERRED OR PURPORTED TO BE TRANSFERRED IN FACTORING
TRANSACTIONS PERMITTED BY THIS AGREEMENT; AND

 

(XVII) LIENS (OTHER THAN LIENS SECURING INDEBTEDNESS) THAT ARE NOT OTHERWISE
PERMITTED UNDER ANY OTHER PROVISION OF THIS SECTION 6.02(A); PROVIDED, THAT THE
FAIR MARKET VALUE OF THE PROPERTY AND ASSETS WITH RESPECT TO WHICH SUCH LIENS
ARE GRANTED SHALL NOT AT ANY TIME EXCEED $40,000,000.

 


(B)  NOTWITHSTANDING ANYTHING IN CLAUSE (A) OF THIS SECTION 6.02, THE BORROWER
MAY NOT GRANT OR OTHERWISE PERMIT TO EXIST LIENS ON ANY CASH OR CASH EQUIVALENTS
THAT SECURE THE SENIOR OBLIGATIONS OR ARE OTHERWISE HELD BY THE LENDERS OR THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.05(K) OR 9.15.


 


SECTION 6.03.  FUNDAMENTAL CHANGES.  WITHOUT LIMITING THE RESTRICTIONS ON
BUSINESS ACQUISITIONS SET FORTH IN SECTION 6.04, THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY SUBSIDIARY LOAN PARTY (OR, PRIOR TO THE BORROWING BASE DATE,
HOLDINGS OR ANY

 

85

--------------------------------------------------------------------------------


 


OF ITS SUBSIDIARIES) TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON, OR
PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR LIQUIDATE OR
DISSOLVE, EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING
EFFECT THERETO NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (I) ANY PERSON
MAY MERGE INTO THE BORROWER IN A TRANSACTION IN WHICH THE BORROWER IS THE
SURVIVING CORPORATION, PROVIDED, THAT IF SUCH OTHER PERSON IS A SUBSIDIARY LOAN
PARTY, IT SHALL HAVE NO ASSETS THAT CONSTITUTE SENIOR COLLATERAL, (II) ANY
PERSON MAY MERGE INTO A SUBSIDIARY LOAN PARTY IN A TRANSACTION IN WHICH SUCH
SUBSIDIARY LOAN PARTY IS THE SURVIVING CORPORATION AND (III) ANY SUBSIDIARY LOAN
PARTY MAY LIQUIDATE OR DISSOLVE IF SUCH LIQUIDATION OR DISSOLUTION IS NOT
MATERIALLY DISADVANTAGEOUS TO THE LENDERS; PROVIDED THAT (A) ANY SUCH MERGER
INVOLVING A PERSON THAT IS NOT A WHOLLY-OWNED SUBSIDIARY IMMEDIATELY PRIOR TO
SUCH MERGER SHALL NOT BE PERMITTED TO ENGAGE IN SUCH MERGER UNLESS ALSO
PERMITTED BY SECTION 6.04 AND (B) THE BORROWER AND THE APPLICABLE SUBSIDIARY
LOAN PARTY SHALL COMPLY WITH THE PROVISIONS OF SECTION 5.11 WITH RESPECT TO ANY
SUBSIDIARY ACQUIRED PURSUANT TO THIS SECTION 6.03.


 


SECTION 6.04.  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.  THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF THE SUBSIDIARIES TO, MAKE ANY
INVESTMENT IN, OR GUARANTEE ANY OBLIGATIONS OF, ANY OTHER PERSON, OR PURCHASE OR
OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ANY ASSETS OF
ANY OTHER PERSON CONSTITUTING A BUSINESS UNIT, EXCEPT:


 

(I) PERMITTED INVESTMENTS;

 

(II) INVESTMENTS OF THE BORROWER, THE SUBSIDIARY LOAN PARTIES AND HOLDINGS AND
ITS SUBSIDIARIES SET FORTH ON SCHEDULE 6.04;

 

(III) GUARANTEES OF INDEBTEDNESS AND/OR GUARANTEES CONSISTING OF INDEBTEDNESS
PERMITTED BY SECTION 6.01;

 

(IV) INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION
OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH, CUSTOMERS AND
SUPPLIERS, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(V) INVESTMENTS BY (A) THE BORROWER OR ANY SUBSIDIARY LOAN PARTY IN SUBSIDIARY
LOAN PARTIES AND (B) PRIOR TO THE BORROWING BASE DATE, HOLDINGS IN ITS
SUBSIDIARIES AND SUBSIDIARIES OF HOLDINGS IN HOLDINGS OR ANY OTHER SUBSIDIARY OF
HOLDINGS; PROVIDED THAT THE BORROWER AND SUCH SUBSIDIARY LOAN PARTY OR HOLDINGS
AND SUCH SUBSIDIARY OF HOLDINGS, AS THE CASE MAY BE, SHALL COMPLY WITH THE
APPLICABLE PROVISIONS OF SECTION 5.11 WITH RESPECT TO ANY NEWLY FORMED
SUBSIDIARY;

 

(VI) INVESTMENTS CONSISTING OF NON-CASH CONSIDERATION RECEIVED IN CONNECTION
WITH ANY ASSET SALE PERMITTED BY SECTION 6.05;

 

(VII) INVESTMENTS BY THE SUBSIDIARIES IN THE BORROWER; PROVIDED THAT THE
PROCEEDS OF SUCH INVESTMENTS ARE USED FOR A PURPOSE SET FORTH IN
SECTION 5.10(B);

 

86

--------------------------------------------------------------------------------


 

(VIII) PRIOR TO THE BORROWING BASE DATE, INVESTMENTS BY THE BORROWER OR ANY
SUBSIDIARY LOAN PARTY IN HOLDINGS AND ITS SUBSIDIARIES;

 

(IX) USUAL AND CUSTOMARY LOANS AND ADVANCES TO EMPLOYEES, OFFICERS AND DIRECTORS
OF THE BORROWER AND THE SUBSIDIARIES;

 

(X) INVESTMENTS BY THE BORROWER OR ANY OF THE SUBSIDIARIES IN JOINT VENTURES IN
AN AMOUNT NOT TO EXCEED $15,000,000 IN THE AGGREGATE IN ANY FISCAL YEAR OF THE
BORROWER;

 

(XI) INVESTMENTS IN CHARITABLE FOUNDATIONS ORGANIZED UNDER SECTION 501(C) OF THE
CODE IN AN AMOUNT NOT TO EXCEED $7,500,000 IN THE AGGREGATE IN ANY CALENDAR
YEAR;

 

(XII) ANY INVESTMENT CONSISTING OF A HEDGING AGREEMENT PERMITTED BY
SECTION 6.07;

 

(XIII) BUSINESS ACQUISITIONS AND INVESTMENTS THAT ARE NOT OTHERWISE PERMITTED
UNDER ANY OTHER PROVISION OF THIS SECTION 6.04; PROVIDED THAT (A) AT THE TIME OF
SUCH BUSINESS ACQUISITION OR INVESTMENT NO DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT THEREFROM AND (B) IMMEDIATELY AFTER GIVING EFFECT TO
ANY SUCH BUSINESS ACQUISITION OR INVESTMENT, THE REVOLVER AVAILABILITY IS
GREATER THAN $100,000,000;

 

(XIV) INVESTMENTS CONSISTING OF SELLERS’ RETAINED INTERESTS IN SECURITIZATIONS
PERMITTED BY SECTIONS 6.01 AND 6.05; AND

 

(XV) (A) INVESTMENTS BY THE BORROWER OR A SUBSIDIARY IN CONNECTION WITH A
SECURITIZATION PERMITTED PURSUANT TO THIS AGREEMENT AND (B) ANY INVESTMENT OR
OTHER GUARANTEE THAT MAY BE DEEMED MADE BY THE BORROWER DUE TO THE FACT THAT A
PARENT UNDERTAKING HAS BEEN ENTERED INTO IN RESPECT OF A SECURITIZATION
PERMITTED PURSUANT TO THE AGREEMENT.

 


SECTION 6.05.  ASSET SALES.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF
THE SUBSIDIARY LOAN PARTIES (AND, PRIOR TO THE BORROWING BASE DATE, HOLDINGS OR
ANY OF ITS SUBSIDIARIES) TO, CONDUCT ANY ASSET SALE, INCLUDING ANY SALE OF ANY
EQUITY INTEREST OWNED BY IT AND ANY SALE OF SECURITIZATION ASSETS IN CONNECTION
WITH A SECURITIZATION, NOR WILL THE BORROWER PERMIT ANY OF THE SUBSIDIARY LOAN
PARTIES (AND, PRIOR TO THE BORROWING BASE DATE, HOLDINGS OR ANY OF ITS
SUBSIDIARIES) TO ISSUE ANY ADDITIONAL EQUITY INTEREST IN SUCH SUBSIDIARY,
EXCEPT:


 

(I) PERMITTED DISPOSITIONS;

 

(II) ANY ASSET SALE (OTHER THAN A SALE AND LEASEBACK TRANSACTION, THE ISSUANCE
OF EQUITY INTERESTS, SALES OR CONTRIBUTIONS OF SECURITIZATION ASSETS IN A
SECURITIZATION OR SALES OF FACTORING ASSETS IN FACTORING TRANSACTIONS) FOR FAIR
VALUE NOT IN THE ORDINARY COURSE OF BUSINESS;

 

87

--------------------------------------------------------------------------------


 

(III) ANY SALE, TRANSFER OR DISPOSITION TO A THIRD PARTY OF STORES, LEASES AND
PRESCRIPTION FILES CLOSED AT SUBSTANTIALLY THE SAME TIME AS, AND ENTERED INTO AS
PART OF A SINGLE RELATED TRANSACTION WITH, THE PURCHASE OR OTHER ACQUISITION
FROM SUCH THIRD PARTY OF STORES, LEASES AND PRESCRIPTION FILES OF A
SUBSTANTIALLY EQUIVALENT VALUE;

 

(IV) ANY ISSUANCE OF (A) EQUITY INTERESTS OF ANY SUBSIDIARY LOAN PARTY BY SUCH
SUBSIDIARY LOAN PARTY TO THE BORROWER OR ANY OTHER SUBSIDIARY LOAN PARTY AND
(B) PRIOR TO THE BORROWING BASE DATE, ANY ISSUANCE OF EQUITY INTERESTS OF
HOLDINGS BY HOLDINGS TO THE BORROWER AND ANY ISSUANCE OF EQUITY INTERESTS OF ANY
SUBSIDIARY OF HOLDINGS BY SUCH SUBSIDIARY TO HOLDINGS OR ANY OTHER SUBSIDIARY OF
HOLDINGS;

 

(V) ANY SALE AND LEASEBACK TRANSACTION PERMITTED PURSUANT TO
SECTION 6.01(A)(IX), (XIV) OR (XV) AND SECTION 6.06;

 

(VI) SALES OR CONTRIBUTIONS OF SECURITIZATION ASSETS TO SECURITIZATION VEHICLES
IN CONNECTION WITH SECURITIZATIONS, PROVIDED THAT (A) EACH SUCH SECURITIZATION
IS EFFECTED ON MARKET TERMS AS DETERMINED IN GOOD FAITH BY THE SENIOR MANAGEMENT
OF THE BORROWER, (B) THE AGGREGATE AMOUNT OF ALL SUCH SECURITIZATIONS PLUS THE
AGGREGATE AMOUNT OF INDEBTEDNESS PERMITTED BY SECTION 6.01(A)(XVI)(B) DOES NOT
EXCEED $950,000,000 AT ANY TIME OUTSTANDING, (C) THE AGGREGATE AMOUNT OF THE
SELLERS’ RETAINED INTERESTS IN SUCH SECURITIZATIONS DOES NOT EXCEED AN AMOUNT AT
ANY TIME OUTSTANDING THAT IS CUSTOMARY FOR SIMILAR TRANSACTIONS AND (D) THE
PROCEEDS TO EACH SUCH SECURITIZATION VEHICLE FROM THE ISSUANCE OF THIRD PARTY
INTERESTS ARE APPLIED SUBSTANTIALLY SIMULTANEOUSLY WITH RECEIPT THEREOF TO THE
PURCHASE FROM SUBSIDIARY LOAN PARTIES OF SECURITIZATION ASSETS; PROVIDED THAT,
IN THE CASE OF CLAUSE (D), THE SECURITIZATION VEHICLE MAY USE A PORTION OF SUCH
PROCEEDS TO PAY A CUSTOMARY COLLECTION AGENT FEE IN CONNECTION WITH SUCH
SECURITIZATION TO THE EXTENT SUCH FEE IS PERMITTED PURSUANT TO SECTION 6.09(F);

 

(VII) UNLESS OTHERWISE RESTRICTED BY SECTION 5.17, SALES OF FACTORING ASSETS IN
CONNECTION WITH FACTORING TRANSACTIONS; PROVIDED THAT (I) A FACTORING NOTICE
WITH RESPECT TO SUCH FACTORING TRANSACTION HAS BEEN DELIVERED BY THE BORROWER TO
THE ADMINISTRATIVE AGENT AND (II) EACH SUCH FACTORING TRANSACTION IS EFFECTED ON
MARKET TERMS AS DETERMINED IN GOOD FAITH BY THE SENIOR MANAGEMENT OF THE
BORROWER; AND

 

(VIII) THE SALE, TRANSFER OR OTHER DISPOSITION OF ASSETS OR PROPERTIES OF
HOLDINGS AND ITS SUBSIDIARIES REQUIRED BY ANY GOVERNMENTAL AUTHORITY AS A
CONDITION TO ITS CONSENT OR FORBEARANCE FROM OPPOSING THE CONSUMMATION OF THE
TRANSACTIONS.

 

provided that, with respect to sales, transfers or dispositions under clause
(ii), (v) or (viii), and with respect to any net consideration received from any
transaction described in clause (iii), (1) at least 75% of the consideration
therefor shall consist of cash and (2) the

 

88

--------------------------------------------------------------------------------


 

aggregate fair market value of all assets sold, transferred or disposed of in
reliance upon clauses (ii) and (v) shall not exceed $200,000,000 in any fiscal
year of the Borrower; provided further that subject to the condition set forth
in clause (1) above, additional assets with an aggregate fair market value not
in excess of $450,000,000 may be sold, transferred or disposed of in any fiscal
year of the Borrower in reliance upon clauses (ii) and (v) if the Borrower
reinvests, or causes the applicable Subsidiary Loan Party (or, prior to the
Borrowing Base Date, if applicable, Holdings or any of its subsidiaries) to
reinvest, Net Cash Proceeds received in connection therewith in Business
Acquisitions or the purchase of Stores or prescription files within 365 days
after the receipt thereof.

 


SECTION 6.06.  SALE AND LEASEBACK TRANSACTIONS.  THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY OF THE SUBSIDIARIES TO, ENTER INTO ANY SALE AND LEASEBACK
TRANSACTION, EXCEPT FOR SALE AND LEASEBACK TRANSACTIONS PERMITTED BY AND
EFFECTED PURSUANT TO SECTION 6.01(A)(IX), (XIV) OR (XV) WHICH DO NOT RESULT IN
LIENS OTHER THAN LIENS PERMITTED PURSUANT TO SECTION 6.02(A).


 


SECTION 6.07.  HEDGING AGREEMENTS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF THE SUBSIDIARIES TO, INCUR OR AT ANY TIME BE LIABLE WITH RESPECT TO ANY
MONETARY LIABILITY UNDER ANY HEDGING AGREEMENTS, UNLESS SUCH HEDGING AGREEMENTS
(I) ARE ENTERED INTO FOR BONA FIDE HEDGING PURPOSES OF THE BORROWER, ANY
SUBSIDIARY LOAN PARTY OR, PRIOR TO THE BORROWING BASE DATE, HOLDINGS OR ANY OF
ITS SUBSIDIARIES (AS DETERMINED IN GOOD FAITH BY THE SENIOR MANAGEMENT OF THE
BORROWER), (II) CORRESPOND IN TERMS OF NOTIONAL AMOUNT, DURATION, CURRENCIES AND
INTEREST RATES, AS APPLICABLE, TO INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY
LOAN PARTY (OR, PRIOR TO THE BORROWING BASE DATE, HOLDINGS OR ANY OF ITS
SUBSIDIARIES) PERMITTED TO BE INCURRED UNDER SECTION 6.01(A) OR TO BUSINESS
TRANSACTIONS OF THE BORROWER AND THE SUBSIDIARY LOAN PARTIES (AND, PRIOR TO THE
BORROWING BASE DATE, HOLDINGS AND ITS SUBSIDIARIES) ON CUSTOMARY TERMS ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS AND (III) DO NOT EXCEED AN AMOUNT EQUAL
TO THE AGGREGATE PRINCIPAL AMOUNT OF THE SENIOR OBLIGATIONS AND THE SECOND
PRIORITY DEBT OBLIGATIONS (AND, PRIOR TO THE BORROWING BASE DATE, THE INTERIM
OBLIGATIONS).


 


SECTION 6.08.  RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS.  (A)  THE
BORROWER WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, DECLARE OR MAKE, OR
AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT, OR INCUR
ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO, EXCEPT (I) THE BORROWER MAY
DECLARE AND PAY DIVIDENDS WITH RESPECT TO ITS COMMON STOCK OR QUALIFIED
PREFERRED STOCK PAYABLE SOLELY IN ADDITIONAL SHARES OF ITS COMMON STOCK OR
QUALIFIED PREFERRED STOCK, (II) SUBSIDIARIES (OTHER THAN THOSE DIRECTLY OWNED,
IN WHOLE OR PART, BY THE BORROWER) MAY DECLARE AND PAY DIVIDENDS RATABLY WITH
RESPECT TO THEIR COMMON STOCK, (III) THE BORROWER MAY DECLARE AND PAY CASH
DIVIDENDS WITH RESPECT TO ITS COMMON STOCK AND EFFECT REPURCHASES, REDEMPTIONS
OR OTHER RESTRICTED PAYMENTS WITH RESPECT TO ITS COMMON STOCK, TOGETHER IN AN
AGGREGATE AMOUNT IN ANY FISCAL YEAR OF THE BORROWER NOT TO EXCEED 50% OF
CONSOLIDATED NET INCOME (IF POSITIVE) FOR THE IMMEDIATELY PRECEDING FISCAL YEAR
OF THE BORROWER; PROVIDED THAT IMMEDIATELY PRIOR AND AFTER GIVING EFFECT TO ANY
SUCH PAYMENT NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AND, IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH PAYMENT, THE
BORROWER SHALL HAVE REVOLVER AVAILABILITY OF MORE THAN $100,000,000, (IV) THE
BORROWER MAY PAY CASH DIVIDENDS IN AN AMOUNT NOT TO EXCEED $60,000,000 IN ANY

 

89

--------------------------------------------------------------------------------


 


FISCAL YEAR OF THE BORROWER WITH RESPECT TO THE SERIES E PREFERRED STOCK,
SERIES I PREFERRED STOCK OR ANY OTHER QUALIFIED PREFERRED STOCK; PROVIDED THAT
(X) IMMEDIATELY PRIOR AND AFTER GIVING EFFECT TO ANY SUCH PAYMENT, NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND (Y) ONLY SO LONG AS A
FINANCIAL COVENANT EFFECTIVENESS PERIOD IS THEN OCCURRING, THE CONSOLIDATED
FIXED CHARGE COVERAGE RATIO FOR THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS
MOST RECENTLY ENDED ON OR PRIOR TO THE DATE OF SUCH PAYMENT, CALCULATED ON A PRO
FORMA BASIS AS IF SUCH PAYMENT WERE MADE ON THE LAST DAY OF SUCH PERIOD (AND
EXCLUDING ANY SUCH PAYMENTS PREVIOUSLY MADE PURSUANT TO THIS CLAUSE DURING SUCH
FOUR QUARTER PERIOD BUT ATTRIBUTED FOR PURPOSES OF THIS CALCULATION TO THE LAST
DAY OF A PRIOR PERIOD WHICH DAY DOES NOT OCCUR IN SUCH FOUR QUARTER PERIOD) IS
NOT LESS THAN THE RATIO APPLICABLE TO SUCH PERIOD OF FOUR FISCAL QUARTERS UNDER
SECTION 6.12, (V) THE BORROWER AND THE SUBSIDIARIES MAY MAKE RESTRICTED PAYMENTS
CONSISTING OF THE REPURCHASE OR OTHER ACQUISITION OF SHARES OF, OR OPTIONS TO
PURCHASE SHARES OF, CAPITAL STOCK OF THE BORROWER OR ANY OF ITS SUBSIDIARIES
FROM EMPLOYEES, FORMER EMPLOYEES, DIRECTORS OR FORMER DIRECTORS OF THE BORROWER
OR ANY SUBSIDIARY (OR THEIR PERMITTED TRANSFEREES), IN EACH CASE PURSUANT TO
STOCK OPTION PLANS, STOCK PLANS, EMPLOYMENT AGREEMENTS OR OTHER EMPLOYEE BENEFIT
PLANS APPROVED BY THE BOARD OF DIRECTORS OF THE BORROWER; PROVIDED THAT NO
DEFAULT HAS OCCURRED AND IS CONTINUING; AND PROVIDED FURTHER THAT THE AGGREGATE
AMOUNT OF SUCH RESTRICTED PAYMENTS MADE AFTER THE ORIGINAL RESTATEMENT EFFECTIVE
DATE SHALL NOT EXCEED $10,000,000, (VI) THE SUBSIDIARIES MAY DECLARE AND PAY
CASH DIVIDENDS TO THE BORROWER; PROVIDED THAT THE BORROWER SHALL, WITHIN A
REASONABLE TIME FOLLOWING RECEIPT OF ANY SUCH PAYMENT, USE ALL OF THE PROCEEDS
THEREOF FOR A PURPOSE SET FORTH IN SECTION 5.10(B) (INCLUDING THE PAYMENT OF
DIVIDENDS REQUIRED OR PERMITTED PURSUANT TO THIS SECTION 6.08(A)), (VII) THE
BORROWER AND THE SUBSIDIARIES MAY DECLARE AND PAY CASH DIVIDENDS WITH RESPECT TO
THE EQUITY INTERESTS SET FORTH ON SCHEDULE 6.08(A) TO THE EXTENT, AND ONLY TO
THE EXTENT, REQUIRED PURSUANT TO THE TERMS OF SUCH EQUITY INTERESTS OR ANY OTHER
AGREEMENT IN EFFECT ON THE EFFECTIVE DATE AND (VIII) SO LONG AS NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT THEREFROM, THE
BORROWER MAY REDEEM OR REPURCHASE SHARES OF THE BORROWER’S AND/OR ITS
SUBSIDIARIES’ (INCLUDING RITE AID LEASE MANAGEMENT COMPANY’S) PREFERRED STOCK
(A) SOLELY WITH NET CASH PROCEEDS RECEIVED BY THE BORROWER FROM ISSUANCES OF ITS
COMMON STOCK AFTER THE ORIGINAL RESTATEMENT EFFECTIVE DATE, PROVIDED THAT ANY
SUCH REPURCHASE OR REDEMPTION IS EFFECTED WITHIN 150 DAYS AFTER THE RECEIPT OF
SUCH PROCEEDS OR (B) WITH OTHER FUNDS AVAILABLE TO THE BORROWER IF, IMMEDIATELY
AFTER GIVING EFFECT TO ANY SUCH REDEMPTION OR REPURCHASE, THE BORROWER SHALL
HAVE REVOLVER AVAILABILITY OF MORE THAN $100,000,000.


 


(B)  THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, MAKE OR AGREE
TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY PAYMENT OR OTHER DISTRIBUTION
(WHETHER IN CASH, SECURITIES OR OTHER PROPERTY) OF OR IN RESPECT OF PRINCIPAL OF
OR INTEREST ON ANY INDEBTEDNESS, OR ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER
IN CASH, SECURITIES OR OTHER PROPERTY), INCLUDING ANY SINKING FUND OR SIMILAR
DEPOSIT, ON ACCOUNT OF THE PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION,
CANCELLATION OR TERMINATION OF ANY INDEBTEDNESS, EXCEPT:


 

(I) PAYMENTS OR PREPAYMENTS OF INDEBTEDNESS CREATED UNDER THE SENIOR LOAN
DOCUMENTS;

 

90

--------------------------------------------------------------------------------


 

(II) PAYMENTS OF REGULARLY SCHEDULED INTEREST AND PRINCIPAL PAYMENTS AS AND WHEN
DUE IN RESPECT OF ANY INDEBTEDNESS PERMITTED PURSUANT TO SECTION 6.01(A);

 

(III) PREPAYMENTS OF INDEBTEDNESS PERMITTED PURSUANT TO CLAUSE (VII), (VIII) OR
(IX) OF SECTION 6.01(A) WITH THE PROCEEDS OF INDEBTEDNESS PERMITTED PURSUANT TO
CLAUSE (VII), (VIII) OR (IX) OF SECTION 6.01(A);

 

(IV) PAYMENTS OF SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE
VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;

 

(V) PROVIDED NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT
THEREFROM, OPTIONAL DEBT REPURCHASES OF INSIDE INDEBTEDNESS AND, TO THE EXTENT
PERMITTED BY PARAGRAPH (C) OF THIS SECTION, OPTIONAL DEBT REPURCHASES OF OUTSIDE
INDEBTEDNESS;

 

(VI) REPURCHASES, EXCHANGES OR REDEMPTIONS OF INDEBTEDNESS FOR CONSIDERATION
CONSISTING SOLELY OF COMMON STOCK OF THE BORROWER OR QUALIFIED PREFERRED STOCK;

 

(VII) PREPAYMENTS OF CAPITAL LEASE OBLIGATIONS IN CONNECTION WITH THE SALE,
CLOSING OR RELOCATION OF STORES;

 

(VIII) PREPAYMENTS OF INDEBTEDNESS IN CONNECTION WITH THE INCURRENCE OF
REFINANCING INDEBTEDNESS PERMITTED PURSUANT TO SECTION 6.01(A)(II) OR (X);

 

(IX) PREPAYMENTS OF INDEBTEDNESS PERMITTED PURSUANT TO SECTION 6.01(A)(III), IF
PERMITTED BY THE SUBORDINATION PROVISIONS APPLICABLE TO SUCH INDEBTEDNESS; AND

 

(X) UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, MANDATORY
PREPAYMENTS OF INDEBTEDNESS AND INTEREST UNDER THE NEW NOTES AND/OR THE BRIDGE
FACILITY.

 


(C)  THE BORROWER AND THE SUBSIDIARIES WILL NOT EFFECT OPTIONAL DEBT REPURCHASES
OF OUTSIDE INDEBTEDNESS UNLESS IMMEDIATELY PRIOR AND AFTER GIVING EFFECT TO ANY
SUCH OPTIONAL DEBT REPURCHASES, (X) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND (Y) THE BORROWER SHALL HAVE REVOLVER AVAILABILITY
OF MORE THAN $100,000,000.


 


SECTION 6.09.  TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, SELL, LEASE OR OTHERWISE
TRANSFER ANY PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY
PROPERTY OR ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY
OF ITS AFFILIATES, EXCEPT:


 

(A)  PAYMENT OF COMPENSATION TO DIRECTORS, OFFICERS, AND EMPLOYEES OF THE
BORROWER AND THE SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

 

91

--------------------------------------------------------------------------------

 

(B)  PAYMENTS IN RESPECT OF TRANSACTIONS REQUIRED TO BE MADE PURSUANT TO
AGREEMENTS OR ARRANGEMENTS IN EFFECT ON THE SECOND RESTATEMENT EFFECTIVE DATE
AND SET FORTH ON SCHEDULE 6.09;

 

(C)  TRANSACTIONS INVOLVING THE ACQUISITION OF INVENTORY IN THE ORDINARY COURSE
OF BUSINESS; PROVIDED THAT (I) THE TERMS OF SUCH TRANSACTION ARE (A) SET FORTH
IN WRITING, (B) IN THE BEST INTERESTS OF THE BORROWER OR SUCH SUBSIDIARY, AS THE
CASE MAY BE, AND (C) NO LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY, AS
THE CASE MAY BE, THAN THOSE THAT COULD BE OBTAINED IN A COMPARABLE ARM’S LENGTH
TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE OF THE BORROWER OR A
SUBSIDIARY AND, (II) IF SUCH TRANSACTION INVOLVES AGGREGATE PAYMENTS OR VALUE IN
EXCESS OF $75,000,000, THE BOARD OF DIRECTORS OF THE BORROWER (INCLUDING A
MAJORITY OF THE DISINTERESTED MEMBERS OF THE BOARD OF DIRECTORS) APPROVES SUCH
TRANSACTION AND, IN ITS GOOD FAITH JUDGMENT, BELIEVES THAT SUCH TRANSACTION
COMPLIES WITH CLAUSES (I)(B) AND (C) OF THIS PARAGRAPH;

 

(D)  (I) TRANSACTIONS BETWEEN OR AMONG THE BORROWER AND/OR ONE OR MORE
SUBSIDIARY LOAN PARTIES, (II) SALES OF SECURITIZATION ASSETS TO SECURITIZATION
VEHICLES IN SECURITIZATIONS PERMITTED BY SECTIONS 6.01 AND 6.05, (III) PRIOR TO
THE BORROWING BASE DATE, TRANSACTIONS BETWEEN OR AMONG (A) THE BORROWER OR ANY
SUBSIDIARY LOAN PARTY, ON ONE HAND, AND HOLDINGS OR ANY OF ITS SUBSIDIARIES, ON
THE OTHER HAND, (B) HOLDINGS, ON ONE HAND, AND ANY SUBSIDIARY OF HOLDINGS, ON
THE OTHER HAND, AND (C) ANY SUBSIDIARY OF HOLDINGS, ON ONE HAND, AND ANY OTHER
SUBSIDIARY OF HOLDINGS, ON THE OTHER HAND, (IV) TRANSACTIONS UNDER, INVOLVING,
RELATED TO AND/OR IN CONNECTION WITH THE ACQUISITION AND DOCUMENTS RELATED
THERETO INCLUDING, (A) THE STOCK PURCHASE AGREEMENT, DATED AS OF AUGUST 23,
2006, BY AND BETWEEN THE BORROWER AND THE JEAN COUTU GROUP (PJC) INC., (B) THE
STOCKHOLDER AGREEMENT, DATED AS OF AUGUST 23, 2006, BETWEEN THE BORROWER, THE
JEAN COUTU GROUP (PJC) INC., JEAN COUTU, MARCELLE COUTU, FRANCOIS J. COUTU,
MICHEL COUTU, LOUIS COUTU, SYLVIE COUTU AND MARIE-JOSÉE COUTU AND (C) THE
REGISTRATION RIGHTS AGREEMENT, DATED AS OF AUGUST 23, 2006, BY AND BETWEEN THE
BORROWER AND THE JEAN COUTU GROUP (PJC) INC. AND (V) THE TRANSITION SERVICES
AGREEMENT, DATED AS OF JUNE 4, 2007, BY AND BETWEEN THE BORROWER AND THE SELLER;
PROVIDED THAT THE TERMS OF THE TRANSACTIONS REFERRED TO IN CLAUSES (III),
(IV) AND (V) ABOVE ARE IN THE BEST INTEREST OF THE BORROWER, SUCH SUBSIDIARY
LOAN PARTY OR HOLDINGS OR ANY SUCH SUBSIDIARY OF HOLDINGS WHICH IS A PARTY
THERETO, AS THE CASE MAY BE;

 

(E)  ISSUANCES OF PREFERRED STOCK OF THE BORROWER (AND TRANSACTIONS THAT ARE
NECESSARY TO EFFECT SUCH ISSUANCES) IN RESPECT OF PAY-IN-KIND OBLIGATIONS OF THE
BORROWER RELATING TO SERIES G PREFERRED STOCK OR SERIES H PREFERRED STOCK; AND

 

(F)  ANY OTHER AFFILIATE TRANSACTION NOT OTHERWISE PERMITTED PURSUANT TO THIS
SECTION 6.09; PROVIDED THAT (I) THE TERMS OF SUCH TRANSACTION ARE (A) SET FORTH
IN WRITING, (B) IN THE BEST INTERESTS OF THE BORROWER OR SUCH SUBSIDIARY, AS THE
CASE MAY BE, AND (C) NO LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY, AS
THE CASE MAY BE, THAN THOSE THAT COULD BE OBTAINED IN A COMPARABLE ARM’S LENGTH

 

92

--------------------------------------------------------------------------------


 

TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE OF THE BORROWER OR A
SUBSIDIARY, (II) IF SUCH TRANSACTION INVOLVES AGGREGATE PAYMENTS OR VALUE IN
EXCESS OF $25,000,000 IN ANY CONSECUTIVE 12-MONTH PERIOD, THE BOARD OF DIRECTORS
OF THE BORROWER (INCLUDING A MAJORITY OF THE DISINTERESTED MEMBERS OF THE BOARD
OF DIRECTORS) APPROVES SUCH TRANSACTION AND, IN ITS GOOD FAITH JUDGMENT,
BELIEVES THAT SUCH TRANSACTION COMPLIES WITH CLAUSES (I)(B) AND (C) OF THIS
PARAGRAPH AND (III) IF SUCH TRANSACTION (OTHER THAN ANY TRANSACTION NECESSARY
FOR THE REDEMPTION OR EXCHANGE OF THE BORROWER’S SERIES G PREFERRED STOCK OR
SERIES H PREFERRED STOCK) INVOLVES AGGREGATE PAYMENTS OR VALUE IN EXCESS OF
$50,000,000 IN ANY CONSECUTIVE 12-MONTH PERIOD, THE BORROWER OBTAINS A WRITTEN
OPINION FROM AN INDEPENDENT INVESTMENT BANKING FIRM OR APPRAISER OF NATIONAL
PROMINENCE, AS APPROPRIATE, TO THE EFFECT THAT SUCH TRANSACTION IS FAIR TO THE
BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, FROM A FINANCIAL POINT OF VIEW.

 


SECTION 6.10.  RESTRICTIVE AGREEMENTS.  (A)  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY AGREEMENT WHICH IMPOSES A LIMITATION ON
THE INCURRENCE BY THE BORROWER AND THE SUBSIDIARIES OF LIENS THAT (I) WOULD
RESTRICT ANY SUBSIDIARY FROM GRANTING LIENS ON ANY OF ITS ASSETS (INCLUDING
ASSETS IN ADDITION TO THE THEN-EXISTING SENIOR COLLATERAL AND, PRIOR TO THE
BORROWING BASE DATE, THE THEN-EXISTING INTERIM COLLATERAL, TO SECURE THE SENIOR
OBLIGATIONS, THE SECOND PRIORITY OBLIGATIONS AND, PRIOR TO THE BORROWING BASE
DATE, THE INTERIM OBLIGATIONS) OR (II) IS MORE RESTRICTIVE, TAKEN AS A WHOLE,
THAN THE LIMITATION ON LIENS SET FORTH IN THIS AGREEMENT EXCEPT, IN EACH CASE,
(A)(U) THE SENIOR LOAN DOCUMENTS, (W) AGREEMENTS WITH RESPECT TO INDEBTEDNESS
SECURED BY LIENS PERMITTED BY SECTION 6.02(A) RESTRICTING THE ABILITY TO
TRANSFER OR GRANT LIENS ON THE ASSETS SECURING SUCH INDEBTEDNESS, (X) AGREEMENTS
WITH RESPECT TO SECOND PRIORITY DEBT (1) CONTAINING PROVISIONS DESCRIBED IN
CLAUSES (I) AND/OR (II) ABOVE THAT ARE NOT MATERIALLY MORE RESTRICTIVE, TAKEN AS
A WHOLE, THAN THOSE OF THE 8.125% NOTE INDENTURE AS IN EFFECT ON THE SECOND
RESTATEMENT EFFECTIVE DATE OR (2) REQUIRING THAT SUCH INDEBTEDNESS BE SECURED BY
ASSETS IN RESPECT OF WHICH LIENS ARE GRANTED TO SECURE OTHER INDEBTEDNESS
(PROVIDED THAT IN THE CASE OF ANY SUCH ASSETS SUBJECT TO A SENIOR LIEN, SUCH
INDEBTEDNESS WILL BE REQUIRED TO BE SECURED ONLY WITH A SECOND PRIORITY LIEN);
PROVIDED, HOWEVER, THAT THE SECOND PRIORITY DEBT DOCUMENTS RELATING TO ANY SUCH
INDEBTEDNESS MAY NOT CONTAIN TERMS REQUIRING ANY LIENS BE GRANTED WITH RESPECT
TO SENIOR COLLATERAL CONSISTING OF CASH OR PERMITTED INVESTMENTS PLEDGED
PURSUANT TO SECTION 2.05(J) OF THIS AGREEMENT OR SECTION 5 OF THE SENIOR
SUBSIDIARY GUARANTEE AGREEMENT OR OTHERWISE REQUIRED TO BE PROVIDED UPON THE
OCCURRENCE OF A DEFAULT UNDER ANY BANK CREDIT FACILITY TO SECURE OBLIGATIONS IN
RESPECT OF LETTERS OF CREDIT ISSUED THEREUNDER, (Y) AGREEMENTS WITH RESPECT TO
UNSECURED INDEBTEDNESS GOVERNED BY INDENTURES OR BY CREDIT AGREEMENTS OR NOTE
PURCHASE AGREEMENTS WITH INSTITUTIONAL INVESTORS PERMITTED BY THIS AGREEMENT
CONTAINING TERMS THAT ARE NOT MATERIALLY MORE RESTRICTIVE, TAKEN AS A WHOLE,
THAN THOSE OF THE 9.25% NOTE INDENTURE AS IN EFFECT ON THE SECOND RESTATEMENT
EFFECTIVE DATE AND (Z) THE NEW NOTES AND/OR THE BRIDGE FACILITY, (B) CUSTOMARY
RESTRICTIONS CONTAINED IN PURCHASE AND SALE AGREEMENTS LIMITING THE TRANSFER OF
THE SUBJECT ASSETS PENDING CLOSING, (C) CUSTOMARY NON-ASSIGNMENT PROVISIONS IN
LEASES AND OTHER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS,
(D) PURSUANT TO APPLICABLE LAW, (E) AGREEMENTS IN EFFECT AS OF THE SECOND
RESTATEMENT EFFECTIVE DATE AND NOT ENTERED INTO IN CONTEMPLATION OF THE
TRANSACTIONS EFFECTED IN CONNECTION WITH THE CLOSING OF THE ORIGINAL AGREEMENT,
(F) THE

 

93

--------------------------------------------------------------------------------


 


INDENTURES, IN EACH CASE WHEN ORIGINALLY ENTERED INTO, (G) ANY RESTRICTION
EXISTING UNDER AGREEMENTS RELATING TO ASSETS ACQUIRED BY THE BORROWER OR A
SUBSIDIARY IN A TRANSACTION PERMITTED HEREBY; PROVIDED THAT SUCH AGREEMENTS
EXISTED AT THE TIME OF SUCH ACQUISITION, WERE NOT PUT INTO PLACE IN ANTICIPATION
OF SUCH ACQUISITION AND ARE NOT APPLICABLE TO ANY ASSETS OTHER THAN ASSETS SO
ACQUIRED, (H) ANY RESTRICTION EXISTING UNDER ANY AGREEMENT OF A PERSON ACQUIRED
AS A SUBSIDIARY PURSUANT TO SECTION 6.03 OR SECTION 6.04(A)(XIII); PROVIDED THAT
ANY SUCH AGREEMENT EXISTED AT THE TIME OF SUCH ACQUISITION, WAS NOT PUT INTO
PLACE IN ANTICIPATION OF SUCH ACQUISITION AND WAS NOT APPLICABLE TO ANY PERSON
OR ASSETS OTHER THAN THE PERSON OR ASSETS SO ACQUIRED AND (I) CUSTOMARY
RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO SECURITIZATIONS
PERMITTED HEREUNDER, PROVIDED THAT SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY
TO SECURITIZATION VEHICLES AND TO THE SECURITIZATION ASSETS THAT ARE SUBJECT TO
SUCH SECURITIZATIONS.


 


(B)  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, ENTER INTO OR
SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION ON
THE ABILITY OF ANY SUBSIDIARY TO (I) MAKE RESTRICTED PAYMENTS IN RESPECT OF ANY
EQUITY INTERESTS OF SUCH SUBSIDIARY HELD BY, OR PAY ANY INDEBTEDNESS OWED TO,
THE BORROWER OR ANY OTHER SUBSIDIARY, (II) MAKE ANY INVESTMENT IN THE BORROWER
OR ANY OTHER SUBSIDIARY, OR (III) TRANSFER ANY OF ITS ASSETS TO THE BORROWER OR
ANY OTHER SUBSIDIARY, EXCEPT FOR (A) ANY RESTRICTION EXISTING UNDER (1) THE
SENIOR LOAN DOCUMENTS OR EXISTING ON THE SECOND RESTATEMENT EFFECTIVE DATE UNDER
THE INDENTURES, (2) THE INDENTURE OR AGREEMENT GOVERNING ANY REFINANCING
INDEBTEDNESS IN RESPECT OF INDEBTEDNESS SET FORTH IN CLAUSE (1) ABOVE OR
(3) AGREEMENTS WITH RESPECT TO INDEBTEDNESS PERMITTED BY THIS AGREEMENT
CONTAINING PROVISIONS DESCRIBED IN CLAUSES (I), (II) AND (III) ABOVE THAT ARE
NOT MATERIALLY MORE RESTRICTIVE, TAKEN AS A WHOLE, THAN THOSE OF THE 8.125% NOTE
INDENTURE OR, ALTERNATIVELY, THE 9.25% NOTE INDENTURE, IN EACH CASE AS IN EFFECT
ON THE SECOND RESTATEMENT EFFECTIVE DATE, (B) CUSTOMARY NON-ASSIGNMENT
PROVISIONS IN LEASES AND OTHER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS, (C) AS REQUIRED BY APPLICABLE LAW, (D) CUSTOMARY RESTRICTIONS
CONTAINED IN PURCHASE AND SALE AGREEMENTS LIMITING THE TRANSFER OF THE SUBJECT
ASSETS PENDING CLOSING, (E) ANY RESTRICTION EXISTING UNDER AGREEMENTS RELATING
TO ASSETS ACQUIRED BY THE BORROWER OR A SUBSIDIARY IN A TRANSACTION PERMITTED
HEREBY; PROVIDED THAT SUCH AGREEMENTS EXISTED AT THE TIME OF SUCH ACQUISITION,
WERE NOT PUT INTO PLACE IN ANTICIPATION OF SUCH ACQUISITION AND ARE NOT
APPLICABLE TO ANY ASSETS OTHER THAN ASSETS SO ACQUIRED, (F) ANY RESTRICTION
EXISTING UNDER ANY AGREEMENT OF A PERSON ACQUIRED AS A SUBSIDIARY PURSUANT TO
SECTION 6.03 OR SECTION 6.04(A)(XIII); PROVIDED ANY SUCH AGREEMENT EXISTED AT
THE TIME OF SUCH ACQUISITION, WAS NOT PUT INTO PLACE IN ANTICIPATION OF SUCH
ACQUISITION AND WAS NOT APPLICABLE TO ANY PERSON OR ASSETS OTHER THAN THE PERSON
OR ASSETS SO ACQUIRED, (G) AGREEMENTS WITH RESPECT TO INDEBTEDNESS SECURED BY
LIENS PERMITTED BY SECTION 6.02 THAT RESTRICT THE ABILITY TO TRANSFER THE ASSETS
SECURING SUCH INDEBTEDNESS, (H) CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED
IN AGREEMENTS RELATING TO SECURITIZATIONS PERMITTED HEREUNDER, PROVIDED THAT
SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO SECURITIZATION VEHICLES AND TO
THE SECURITIZATION ASSETS THAT ARE SUBJECT TO SUCH SECURITIZATIONS AND (I) ANY
RESTRICTION EXISTING UNDER THE NEW NOTES AND/OR THE BRIDGE FACILITY.


 


SECTION 6.11.  AMENDMENT OF MATERIAL DOCUMENTS.  (A)  THE BORROWER WILL NOT, NOR
WILL IT PERMIT ANY SUBSIDIARY TO, AMEND, MODIFY OR WAIVE ANY SECOND

 

94

--------------------------------------------------------------------------------


 


PRIORITY SECURITY DOCUMENT OR ANY OF ITS RIGHTS THEREUNDER WITHOUT THE CONSENT
OF THE COLLATERAL AGENT, OTHER THAN MODIFICATIONS TO SUCH AGREEMENTS IN
CONNECTION WITH (I) THE JOINDER OF ADDITIONAL SUBSIDIARY LOAN PARTIES EFFECTED
BY THE EXECUTION OF SUPPLEMENTS TO SUCH AGREEMENTS AND (II) THE INCLUSION OF
ADDITIONAL SECOND PRIORITY DEBT PERMITTED PURSUANT TO
SECTION 6.01(A)(VII) CONSTITUTING SECURED OBLIGATIONS (AS DEFINED IN THE SECOND
PRIORITY SECURITY AGREEMENT) UNDER SUCH AGREEMENTS.  THE BORROWER WILL NOT, NOR
WILL IT PERMIT ANY SUBSIDIARY TO, AMEND, MODIFY OR WAIVE ANY INSTRUMENT
GOVERNING THE NEW NOTES OR THE BRIDGE FACILITY AND ANY RELATED SECURITY
DOCUMENTS, OR ANY OF ITS RIGHTS UNDER ANY OF THE FOREGOING WITHOUT THE CONSENT
OF THE COLLATERAL AGENT, OTHER THAN AMENDMENTS, MODIFICATIONS AND WAIVERS THAT
ARE NOT MATERIAL AND ADVERSE TO THE INTERESTS OF THE LENDERS.


 


(B)  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY PARTY TO THE
INTERCOMPANY INVENTORY PURCHASE AGREEMENT TO, AMEND, TERMINATE, OR OTHERWISE
MODIFY THE INTERCOMPANY INVENTORY PURCHASE AGREEMENT IN ANY MANNER MATERIALLY
ADVERSE TO THE LENDERS OR THEIR INTERESTS UNDER THE SENIOR LOAN DOCUMENTS
WITHOUT THE PRIOR WRITTEN APPROVAL OF THE COLLATERAL AGENT; PROVIDED, HOWEVER,
THAT THE FOREGOING SHALL NOT LIMIT THE BORROWER’S RESPONSIBILITIES PURSUANT TO
SECTION 3.2 OF THE INTERCOMPANY INVENTORY PURCHASE AGREEMENT.


 


SECTION 6.12.  CONSOLIDATED FIXED CHARGE COVERAGE RATIO.  THE BORROWER WILL NOT
PERMIT THE CONSOLIDATED FIXED CHARGE COVERAGE RATIO FOR THE PERIOD OF FOUR
CONSECUTIVE FISCAL QUARTERS MOST RECENTLY ENDED ON OR PRIOR TO ANY DAY DURING A
FINANCIAL COVENANT EFFECTIVENESS PERIOD TO BE LESS THAN THE RATIO SET FORTH
BELOW OPPOSITE THE PERIOD THAT INCLUDES THE LAST DAY OF SUCH FOUR QUARTER
PERIOD:

 

Four Fiscal Quarter Period Ending

 

Ratio

December 3, 2006 through March 3, 2007

 

1.00 to 1.00

March 4, 2007 through June 2, 2007

 

1.00 to 1.00

June 3, 2007 through September 1, 2007

 

1.00 to 1.00

September 2, 2007 through December 1, 2007

 

1.00 to 1.00

December 2, 2007 through March 1, 2008

 

1.00 to 1.00

March 2, 2008 through May 31, 2008

 

1.00 to 1.00

June 1, 2008 through August 30, 2008

 

1.00 to 1.00

August 31, 2008 through November 29, 2008

 

1.05 to 1.00

November 30, 2008 through February 28, 2009

 

1.05 to 1.00

March 1, 2009 through May 30, 2009

 

1.05 to 1.00

May 31, 2009 through August 29, 2009

 

1.05 to 1.00

August 30, 2009 through November 28, 2009

 

1.05 to 1.00

November 29, 2009 through February 27, 2010

 

1.15 to 1.00

 

95

--------------------------------------------------------------------------------


 

February 28, 2010 through May 29, 2010

 

1.15 to 1.00

May 30, 2010 through August 28, 2010

 

1.15 to 1.00

August 29, 2010 through November 27, 2010

 

1.15 to 1.00

November 28, 2010 through February 26, 2011

 

1.15 to 1.00

February 27, 2011 through May 28, 2011

 

1.15 to 1.00

May 29, 2011 through the Tranche 2/Tranche 3 Term Maturity Date

 

1.25 to 1.00

 


SECTION 6.13.  RESTRICTIONS ON ASSET HOLDINGS BY THE BORROWER.  THE BORROWER
WILL NOT AT ANY TIME:


 

(I) MAKE OR HOLD ANY INVESTMENTS OTHER THAN INVESTMENTS IN THE EQUITY INTERESTS
OF THE SUBSIDIARIES (INCLUDING ANY DISTRIBUTIONS OR OTHER ASSETS RECEIVED IN
RESPECT THERETO), INTERCOMPANY ADVANCES TO SUBSIDIARIES AND INVESTMENTS
PERMITTED BY CLAUSE (III) BELOW;

 

(II) ACQUIRE OR HOLD ANY STORES, OTHER CAPITAL ASSETS, INVENTORY OR ACCOUNTS
RECEIVABLE, OTHER THAN ANY REAL ESTATE WHICH THE BORROWER HOLDS ONLY AS LESSOR
AND WHICH IS LEASED AND OPERATED BY ANOTHER PERSON; OR

 

(III) ACQUIRE OR HOLD CASH, CASH EQUIVALENTS, PERMITTED INVESTMENTS OR BALANCES
IN BANK ACCOUNTS, OTHER THAN SUCH AMOUNTS AS ARE REASONABLY ANTICIPATED (AT THE
TIME SO ACQUIRED OR HELD) TO BE UTILIZED WITHIN FIVE BUSINESS DAYS TO PAY COSTS,
EXPENSES AND OTHER OBLIGATIONS OF THE BORROWER REFERRED TO IN SECTION 5.10(B).

 


SECTION 6.14.  CORPORATE SEPARATENESS.  THE BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, TAKE ALL NECESSARY STEPS TO MAINTAIN ITS IDENTITY AS A SEPARATE
LEGAL ENTITY FROM OTHER PERSONS AND TO MAKE IT MANIFEST TO THIRD PARTIES THAT IT
IS AN ENTITY WITH ASSETS AND LIABILITIES DISTINCT FROM THOSE OF EACH OF OTHER
PERSON.

 

ARTICLE VII




EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(A)  THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED
FOR PREPAYMENT THEREOF OR OTHERWISE;

 

(B)  THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS ARTICLE)
PAYABLE UNDER THIS AGREEMENT OR ANY OTHER SENIOR LOAN DOCUMENT, WHEN AND AS

 

96

--------------------------------------------------------------------------------


 

THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF FIVE DAYS;

 

(C)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF THE
BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH ANY SENIOR LOAN DOCUMENT OR
ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER, OR IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN
CONNECTION WITH ANY SENIOR LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION
THEREOF OR WAIVER THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL
RESPECT WHEN MADE OR DEEMED MADE;

 

(D)  THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN SECTION 5.02(A), 5.10, 5.11, 5.15 OR 5.16 OR IN
ARTICLE VI;

 

(E)  ANY LOAN PARTY (AND, PRIOR TO THE BORROWING BASE DATE, HOLDINGS OR ANY OF
ITS SUBSIDIARIES) SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN ANY SENIOR LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN
CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED (I) IN THE CASE OF COVENANTS CONTAINED IN SECTION 5.08, FOR FIVE
DAYS, (II) IN THE CASE OF COVENANTS CONTAINED IN SECTIONS 5.01 AND 5.02(B),
(C) AND (F), FOR 10 DAYS AND (III) IN THE CASE OF ANY OTHER COVENANT, FOR A
PERIOD OF 20 DAYS AFTER NOTICE THEREOF HAS BEEN DELIVERED BY THE ADMINISTRATIVE
AGENT TO THE BORROWER (WHICH NOTICE SHALL BE GIVEN PROMPTLY AT THE REQUEST OF
ANY LENDER);

 

(F)  THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF
PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY MATERIAL
INDEBTEDNESS, INCLUDING ANY OBLIGATION TO REIMBURSE LETTER OF CREDIT OBLIGATIONS
OR TO POST CASH COLLATERAL WITH RESPECT THERETO, WHEN AND AS THE SAME SHALL
BECOME DUE AND PAYABLE OR WITHIN ANY APPLICABLE GRACE PERIOD;

 

(G)  ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR
WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE HOLDER OR HOLDERS
OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO
CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY;
PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT
BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS;

 

(H)  AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF THE BORROWER OR ANY SUBSIDIARY OR ITS INDEBTEDNESS, OR OF A
SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE

 

97

--------------------------------------------------------------------------------


 

BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY
SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR
AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

 

(I)  THE BORROWER OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY
PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF,
OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR
PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO
THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF
ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION
FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF
THE FOREGOING;

 

(J)  THE BORROWER OR ANY SUBSIDIARY SHALL BECOME UNABLE TO, OR ADMITS IN WRITING
ITS INABILITY OR FAILS TO, GENERALLY PAY ITS DEBTS AS THEY BECOME DUE;

 

(K)  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF $75,000,000 SHALL BE RENDERED AGAINST THE BORROWER, ANY SUBSIDIARY OR
ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF
30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR
ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR LEVY UPON
ANY ASSETS OF THE BORROWER OR ANY SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT;

 

(L)  (I) THE BORROWER OR ANY ERISA AFFILIATE SHALL FAIL TO PAY WHEN DUE AN
AMOUNT OR AMOUNTS AGGREGATING IN EXCESS OF $15,000,000 WHICH IT SHALL HAVE
BECOME LIABLE TO PAY UNDER SECTION 302 OR TITLE IV OF ERISA; OR NOTICE OF INTENT
TO TERMINATE A PLAN SHALL BE FILED UNDER TITLE IV OF ERISA BY THE BORROWER OR
ANY ERISA AFFILIATE, ANY PLAN ADMINISTRATOR OR ANY COMBINATION OF THE FOREGOING;
OR THE PBGC SHALL INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE, TO
IMPOSE LIABILITY (OTHER THAN FOR PREMIUMS UNDER SECTION 4007 OF ERISA) IN
RESPECT OF, OR TO CAUSE A TRUSTEE TO BE APPOINTED TO ADMINISTER, ANY PLAN; OR A
CONDITION SHALL EXIST BY REASON OF WHICH THE PBGC WOULD BE ENTITLED TO OBTAIN A
DECREE ADJUDICATING THAT ANY PLAN MUST BE TERMINATED; OR THERE SHALL OCCUR A
COMPLETE OR PARTIAL WITHDRAWAL FROM, OR A DEFAULT, WITHIN THE MEANING OF
SECTION 4219(C)(5) OF ERISA, WITH RESPECT TO, ONE OR MORE MULTIEMPLOYER PLANS
WHICH COULD CAUSE THE BORROWER AND/OR ONE OR MORE ERISA AFFILIATES TO INCUR A
CURRENT PAYMENT OBLIGATION IN EXCESS OF $75,000,000; OR (II) ANY OTHER ERISA
EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE REQUIRED LENDERS, WHEN
TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY
BE EXPECTED TO RESULT IN LIABILITY OF THE BORROWER, THE ERISA AFFILIATES AND THE
SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $75,000,000;

 

98

--------------------------------------------------------------------------------


 

(M)  (I) ANY LIEN PURPORTED TO BE CREATED UNDER ANY SENIOR COLLATERAL DOCUMENT
OR INTERIM COLLATERAL DOCUMENT SHALL CEASE TO BE A VALID AND PERFECTED LIEN ON
ANY MATERIAL PORTION OF THE SENIOR COLLATERAL OR, PRIOR TO THE BORROWING BASE
DATE, THE INTERIM COLLATERAL, AS THE CASE MAY BE, WITH THE PRIORITY REQUIRED BY
THE SENIOR LOAN DOCUMENTS, EXCEPT AS A RESULT OF THE SALE OR OTHER DISPOSITION
OF THE APPLICABLE COLLATERAL IN A TRANSACTION PERMITTED UNDER THE SENIOR LOAN
DOCUMENTS, OR THE BORROWER OR ANY SUBSIDIARY SHALL SO ASSERT IN WRITING, OR
(II) ANY SENIOR LOAN DOCUMENT SHALL BECOME INVALID, OR THE BORROWER OR ANY
SUBSIDIARY SHALL SO ASSERT IN WRITING;

 

(N)  A CHANGE IN CONTROL SHALL OCCUR; OR

 

(O)  ANY SUBSIDIARY LOAN PARTY SHALL AMEND OR REVOKE ANY INSTRUCTION IN THE
GOVERNMENT LOCKBOX ACCOUNT AGREEMENT TO ANY GOVERNMENT LOCKBOX ACCOUNT BANK IN
RESPECT OF A GOVERNMENT LOCKBOX ACCOUNT UNLESS (I) THE ADMINISTRATIVE AGENT
SHALL HAVE GIVEN ITS PRIOR WRITTEN CONSENT OR (II) THE GOVERNMENT LOCKBOX
ACCOUNT IS THEN UNDER THE CONTROL OF ANY OTHER PERSON PURSUANT TO SECTION 5.16;

 

then, and in every such event (other than an event with respect to the Borrower
or any Subsidiary Loan Party (or, prior to the Borrowing Base Date, Holdings or
any of its subsidiaries) described in clause (h) or (i) of this Article), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become  due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower or any Subsidiary Loan Party (and, prior to the Borrowing Base Date,
Holdings or any of its subsidiaries) described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Agents

 

Each of the Lenders and each Issuing Bank hereby irrevocably appoints (i) the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the

 

99

--------------------------------------------------------------------------------


 

Administrative Agent by the terms of the Senior Loan Documents, together with
such actions and powers as are reasonably incidental thereto and (ii) the
Collateral Agent as its agent and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms of the Senior Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

The financial institutions serving as the Agents hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent, and such financial
institutions and their Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
any Affiliate of any of the foregoing as if they were not Agents hereunder.

 

No Agent shall have any duties or obligations except those expressly set forth
in the Senior Loan Documents.  Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Senior Loan Documents that such Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 2.20 or 9.02) and (c) except as expressly set forth in the Senior Loan
Documents, no Agent shall have any duty to disclose, and no Agent shall be
liable for the failure to disclose, any information relating to the Borrower or
any of the Subsidiaries that is communicated to or obtained by the financial
institution serving as such Agent or any of its Affiliates in any capacity.  No
Agent shall be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 2.20 or 9.02) or in the absence of its own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction by final and
non-appealable judgment).  No Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, as applicable, and no Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Senior Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Senior Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Senior Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Senior
Loan Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent also may rely upon any statement made
to it orally or by

 

100

--------------------------------------------------------------------------------


 

telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  Any Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

Each Agent may perform any and all of its duties and exercise any and all of its
rights and powers by or through any one or more sub-agents appointed by such
Agent.  Any Agent and any such sub-agent may perform any and all of its duties
and exercise any and all of its rights and powers through their Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of any Agent and any such
sub-agent, and shall apply to their activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as an Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Agent (which shall be a
financial institution with an office in New York, New York, or an Affiliate of
any such financial institution).  Upon the acceptance of its appointment as an
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After an Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Senior Loan Document or related agreement or any document
furnished hereunder or thereunder.

 

Each party hereto authorizes the Administrative Agent to enter into customary
intercreditor agreements in connection with Securitizations and Factoring
Transactions permitted under this Agreement.

 

101

--------------------------------------------------------------------------------

 

ARTICLE IX

 


MISCELLANEOUS

 


SECTION 9.01.  NOTICES.  EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE, ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPY, AS FOLLOWS:


 

(A)  RITE AID CORPORATION, 30 HUNTER LANE CAMP HILL, PA 17011, ATTENTION OF
GENERAL COUNSEL (TELECOPY NO. 717-760-7867; EMAIL ADDRESS: RSARI@RITEAID.COM);

 

(B)  IF TO THE ADMINISTRATIVE AGENT, (I) IN RESPECT OF MATTERS OF AN OPERATIONAL
NATURE, TO CITICORP NORTH AMERICA, INC., 388 GREENWICH STREET, NEW YORK, NY
10013, ATTENTION OF DANA FUSKI DUGAN (TELECOPY NO. 212-994-0894; EMAIL ADDRESS:
DANA.A.FUSKIDUGAN@CITIGROUP.COM, WITH A COPY TO OPLOANSWEBADMIN@CITIGROUP.COM)
AND (II) IN RESPECT OF ALL OTHER MATTERS, TO CITICORP NORTH AMERICA, INC.,
388 GREENWICH STREET, NEW YORK, NY 10013, ATTENTION OF JEFFREY NITZ (TELECOPY
NO. 646-375-1663; EMAIL ADDRESS: JEFFREY.NITZ@CITIGROUP.COM, WITH A COPY TO
OPLOANSWEBADMIN@CITIGROUP.COM);

 

(C)  IF TO THE SYNDICATION AGENT, TO BANK OF AMERICA, N.A., BANK OF AMERICA
RETAIL GROUP, 40 BROAD STREET, BOSTON, MA 02109, ATTENTION OF CHRISTINE
HUTCHINSON (TELECOPY NO. 617-434-4339; EMAIL ADDRESS:
CHRISTINE.HUTCHINSON@BANKOFAMERICA.COM);

 

(D)  IF TO THE ISSUING BANKS, TO (I)  CITICORP NORTH AMERICA, INC.,
388 GREENWICH STREET, NEW YORK, NY 10013, ATTENTION OF JEFFREY NITZ (TELECOPY
NO. 646-375-1663; EMAIL ADDRESS: JEFFREY.NITZ@CITIGROUP.COM) AND (II) JPMORGAN
CHASE BANK, N.A., 270 PARK AVENUE, NEW YORK, NY 10017, ATTENTION OF TERI
STREUSAND (TELECOPY NO. 212-270-6637; EMAIL ADDRESS:
TERI.STREUSAND@JPMORGAN.COM);

 

(E)  IF TO THE SWINGLINE LENDER, TO IT AT CITICORP NORTH AMERICA, INC.,
388 GREENWICH STREET, NEW YORK, NY 10013, ATTENTION OF JEFFREY NITZ (TELECOPY
NO: 646-375-1663; EMAIL ADDRESS: JEFFREY.NITZ@CITIGROUP.COM); AND

 

(F)  IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET FORTH
IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

102

--------------------------------------------------------------------------------



 


SECTION 9.02.  WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY ANY AGENT, ANY
ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR UNDER
ANY OTHER SENIOR LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE
RIGHTS AND REMEDIES OF THE AGENTS, THE ISSUING BANKS AND THE LENDERS HEREUNDER
AND UNDER THE OTHER SENIOR LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE
OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY
PROVISION OF ANY SENIOR LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY ANY LOAN
PARTY THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE
PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH
GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN
OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT, REGARDLESS OF WHETHER ANY AGENT, ANY LENDER OR ANY ISSUING BANK MAY
HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


 


(B)  NEITHER THIS AGREEMENT NOR ANY OTHER SENIOR LOAN DOCUMENT NOR ANY PROVISION
HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT, IN THE CASE OF THIS
AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
BORROWER AND THE REQUIRED LENDERS OR, IN THE CASE OF ANY OTHER SENIOR LOAN
DOCUMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
ADMINISTRATIVE AGENT AND THE LOAN PARTY OR LOAN PARTIES THAT ARE PARTIES
THERETO, IN EACH CASE WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT
(I) NO SUCH AGREEMENT SHALL CHANGE ANY PROVISION OF ANY SENIOR LOAN DOCUMENT IN
A MANNER THAT BY ITS TERMS ADVERSELY AFFECTS THE RIGHTS OF LENDERS HOLDING LOANS
OF ANY CLASS DIFFERENTLY THAN THOSE HOLDING LOANS OF ANY OTHER CLASS, WITHOUT
THE WRITTEN CONSENT OF LENDERS HOLDING A MAJORITY IN INTEREST OF THE OUTSTANDING
LOANS AND UNUSED COMMITMENTS OF EACH AFFECTED CLASS AND (II) ANY WAIVER,
AMENDMENT OR MODIFICATION OF THIS AGREEMENT THAT BY ITS TERMS AFFECTS THE RIGHTS
OR DUTIES UNDER THIS AGREEMENT OF ONE OR MORE CLASSES OF LENDERS (BUT NOT THE
OTHER CLASS OR CLASSES OF LENDERS) MAY BE EFFECTED BY AN AGREEMENT OR AGREEMENTS
IN WRITING ENTERED INTO BY THE BORROWER AND REQUISITE PERCENTAGE IN INTEREST OF
THE AFFECTED CLASS OR CLASSES OF LENDERS THAT WOULD BE REQUIRED TO CONSENT
THERETO UNDER THIS SECTION IF SUCH CLASS OR CLASSES OF LENDERS WERE THE ONLY
CLASS OR CLASSES OF LENDERS HEREUNDER AT THE TIME; AND PROVIDED FURTHER THAT NO
SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE OR FORGIVE THE PRINCIPAL AMOUNT OF
ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE
ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED
THEREBY, (III) POSTPONE THE MATURITY OF ANY LOAN, OR ANY SCHEDULED DATE OF
PAYMENT OF THE PRINCIPAL AMOUNT OF ANY TERM LOAN UNDER SECTION 2.10, OR THE
REQUIRED DATE OF REIMBURSEMENT OF ANY LC DISBURSEMENT, OR ANY DATE FOR THE
PAYMENT OF ANY INTEREST OR FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF,
WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION
OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(IV) AMEND SECTION 2.18(B) OR (C) IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER, (V) AMEND THE PROVISO OF THE DEFINITION OF “BORROWING BASE AMOUNT” OR
THE DEFINITION OF “ACCOUNT RECEIVABLE ADVANCE RATE”, “PHARMACEUTICAL INVENTORY
ADVANCE


 


103

--------------------------------------------------------------------------------



 


RATE”, “OTHER INVENTORY ADVANCE RATE” OR “SCRIPT LISTS ADVANCE RATE” WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, (VI) SUBORDINATE THE PRIORITY OF THE LIEN
GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SENIOR LOAN DOCUMENTS WITHOUT
THE WRITTEN CONSENT OF EACH LENDER, (VII) CHANGE ANY OF THE PROVISIONS OF THIS
SECTION OR THE PERCENTAGE SET FORTH IN THE DEFINITION OF “REQUIRED LENDERS”,
“SUPERMAJORITY LENDERS” OR ANY OTHER PROVISION OF ANY SENIOR LOAN DOCUMENT
SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS (OR LENDERS OF ANY CLASS)
REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT THEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER (OR EACH LENDER OF SUCH CLASS, AS THE CASE MAY BE), (VIII) RELEASE
THE BORROWER OR ANY SUBSIDIARY LOAN PARTY FROM ITS GUARANTEE UNDER THE SENIOR
SUBSIDIARY GUARANTEE AGREEMENT (EXCEPT AS EXPRESSLY PROVIDED IN THE SENIOR
SUBSIDIARY GUARANTEE AGREEMENT OR IN SECTION 9.18), OR LIMIT ITS LIABILITY IN
RESPECT OF SUCH GUARANTEE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER,
(IX) PRIOR TO THE BORROWING BASE DATE, RELEASE ANY SUBSIDIARY LOAN PARTY FROM
ITS GUARANTEE UNDER THE INTERIM SUBSIDIARY LOAN PARTY GUARANTEE AGREEMENT
(EXCEPT AS EXPRESSLY PROVIDED IN THE INTERIM SUBSIDIARY LOAN PARTY GUARANTEE
AGREEMENT), OR LIMIT ITS LIABILITY IN RESPECT OF SUCH GUARANTEE, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, (X) PRIOR TO THE BORROWING BASE DATE, RELEASE
HOLDINGS OR ANY OF ITS SUBSIDIARIES FROM ITS GUARANTEE UNDER THE INTERIM
COLLATERAL AND GUARANTEE AGREEMENT (EXCEPT AS EXPRESSLY PROVIDED IN THE INTERIM
COLLATERAL AND GUARANTEE AGREEMENT), OR LIMIT ITS LIABILITY IN RESPECT OF SUCH
GUARANTEE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER (XI) RELEASE ALL OR
SUBSTANTIALLY ALL OF THE SENIOR COLLATERAL FROM THE LIENS UNDER THE SENIOR
COLLATERAL DOCUMENTS, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (XII) PRIOR TO
THE BORROWING BASE DATE, RELEASE ALL OR SUBSTANTIALLY ALL OF THE INTERIM
COLLATERAL FROM THE LIENS UNDER THE INTERIM COLLATERAL DOCUMENTS, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER OR (XIII) AMEND SECTION 2.21 TO INCREASE THE
PERMITTED AMOUNT OF THE INCREMENTAL FACILITIES TO IN EXCESS OF $350,000,000
MINUS THE INITIAL AGGREGATE PAYMENT AMOUNT OF THE TRANCHE 3 TERM LOANS MADE ON
THE 2008 RESTATEMENT EFFECTIVE DATE, WITHOUT THE WRITTEN CONSENT OF THE
SUPERMAJORITY LENDERS; AND PROVIDED FURTHER, THAT NO SUCH AGREEMENT SHALL AMEND,
MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF ANY AGENT, THE ISSUING BANKS
OR THE SWINGLINE LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH AGENT, THE
ISSUING BANKS OR THE SWINGLINE LENDER, AS THE CASE MAY BE.  NOTWITHSTANDING THE
FOREGOING, ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED BY AN AGREEMENT IN
WRITING ENTERED INTO BY THE BORROWER, THE REQUIRED LENDERS AND THE
ADMINISTRATIVE AGENT (AND, IF THEIR RIGHTS OR OBLIGATIONS ARE AFFECTED THEREBY,
THE ISSUING BANKS AND THE SWINGLINE LENDER) IF (I) BY THE TERMS OF SUCH
AGREEMENT THE COMMITMENT OF EACH LENDER NOT CONSENTING TO THE AMENDMENT PROVIDED
FOR THEREIN SHALL TERMINATE UPON THE EFFECTIVENESS OF SUCH AMENDMENT AND (II) AT
THE TIME SUCH AMENDMENT BECOMES EFFECTIVE, EACH LENDER NOT CONSENTING THERETO
RECEIVES PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST ACCRUED ON EACH LOAN
MADE BY IT AND ALL OTHER AMOUNTS OWING TO IT OR ACCRUED FOR ITS ACCOUNT UNDER
THIS AGREEMENT.


 


(C)  NOTWITHSTANDING THE FOREGOING, (I) SENIOR COLLATERAL SHALL BE RELEASED FROM
THE LIEN UNDER THE SENIOR COLLATERAL DOCUMENTS FROM TIME TO TIME AS NECESSARY TO
EFFECT ANY SALE OF SENIOR COLLATERAL PERMITTED BY THE SENIOR LOAN DOCUMENTS, AND
THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER ALL RELEASE DOCUMENTS
REASONABLY REQUESTED TO EVIDENCE SUCH RELEASE; PROVIDED THAT ARRANGEMENTS
SATISFACTORY TO THE ADMINISTRATIVE AGENT SHALL HAVE BEEN MADE FOR APPLICATION OF
THE CASH PROCEEDS THEREOF


 


104

--------------------------------------------------------------------------------



 


IN ACCORDANCE WITH SECTION 2.11, IF REQUIRED, AND FOR THE PLEDGE OF ANY NON-CASH
PROCEEDS THEREOF PURSUANT TO THE SENIOR COLLATERAL DOCUMENTS, (II) THE ACCOUNTS
CREATED PURSUANT TO CLAUSE (I) OF SECTION 5.16(B), THE LOCKBOX ACCOUNT AND/OR
THE GOVERNMENTAL LOCKBOX ACCOUNT MAY BE RELEASED BY THE ADMINISTRATIVE AGENT AND
TRANSFERRED IN ACCORDANCE WITH SECTION 5.16, (III) IF A SUBSIDIARY LOAN PARTY
CEASES TO BE A SUBSIDIARY IN ACCORDANCE WITH THIS AGREEMENT, OR CEASES TO OWN
ANY PROPERTY THAT CONSTITUTES SENIOR COLLATERAL, AT THE REQUEST OF AND AT THE
EXPENSE OF THE BORROWER, SUCH SUBSIDIARY LOAN PARTY SHALL BE RELEASED FROM THE
SENIOR SUBSIDIARY GUARANTEE AGREEMENT, THE SENIOR SUBSIDIARY SECURITY AGREEMENT
AND EACH OTHER SENIOR LOAN DOCUMENT TO WHICH IT IS A PARTY AND (IV) PRIOR TO THE
BORROWING BASE DATE, IF HOLDINGS OR ANY OF ITS SUBSIDIARIES CEASES TO BE A
SUBSIDIARY IN ACCORDANCE WITH THIS AGREEMENT OR CEASES TO OWN ANY PROPERTY THAT
CONSTITUTES INTERIM COLLATERAL, AT THE REQUEST OF AND AT THE EXPENSE OF THE
BORROWER, SUCH PARTY SHALL BE RELEASED FROM THE INTERIM COLLATERAL DOCUMENTS AND
THE SENIOR LOAN DOCUMENTS TO WHICH IT IS A PARTY.


 


SECTION 9.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A)  THE BORROWER SHALL PAY
(I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE AGENTS AND THEIR
AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL
FOR THE AGENTS, IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES
PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF THE SENIOR LOAN
DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY ANY ISSUING
BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL
OUT-OF-POCKET EXPENSES INCURRED BY ANY AGENT, ANY ISSUING BANK OR ANY LENDER,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR ANY AGENT, ANY
ISSUING BANK OR ANY LENDER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF
ITS RIGHTS UNDER OR IN CONNECTION WITH THE SENIOR LOAN DOCUMENTS, INCLUDING ITS
RIGHTS UNDER THIS SECTION, OR IN CONNECTION WITH THE LOANS MADE OR LETTERS OF
CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED
DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR
LETTERS OF CREDIT.


 


(B)  THE BORROWER SHALL INDEMNIFY EACH AGENT, EACH ISSUING BANK AND EACH LENDER,
AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF ANY SENIOR LOAN DOCUMENT, THE
PERFORMANCE BY THE PARTIES TO THE SENIOR LOAN DOCUMENTS OF THEIR RESPECTIVE
OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY AN ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE
BORROWER OR ANY OF THE SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE BORROWER OR ANY OF


 


105

--------------------------------------------------------------------------------



 


THE SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.


 


(C)  TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID
BY IT TO ANY AGENT, ANY ISSUING BANK OR ANY LENDER UNDER PARAGRAPH (A) OR (B) OF
THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO SUCH AGENT, SUCH ISSUING
BANK OR SUCH LENDER, AS THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE
(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE
OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE
MAY BE, WAS INCURRED BY OR ASSERTED AGAINST SUCH AGENT, SUCH ISSUING BANK OR
SUCH LENDER IN ITS CAPACITY AS SUCH.  FOR PURPOSES HEREOF, A LENDER’S “PRO RATA
SHARE” SHALL BE DETERMINED BASED UPON ITS SHARE OF THE SUM OF THE TOTAL
REVOLVING EXPOSURES, OUTSTANDING TERM LOANS AND UNUSED COMMITMENTS AT THE TIME.


 


(D)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT,
AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER SENIOR LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT
OR THE USE OF THE PROCEEDS THEREOF.


 


(E)  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN
10 BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR.


 


SECTION 9.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
ANY ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT THE BORROWER MAY
NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT
OR TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID). 
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF ANY ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED
PARTIES OF EACH OF THE AGENTS, THE ISSUING BANKS AND THE LENDERS) ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)  (I)    SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS
AND THE LOANS AT THE TIME OWING TO IT), WITH THE PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:


 


106

--------------------------------------------------------------------------------


 

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under clause (a), (b), (h), or (i) of Article VII has occurred
and is continuing, any other assignee; and

 

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender, an
Affiliate of a Lender or an Approved Fund.

 

(II)  ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than (1) with respect to Revolving Commitments and
Revolving Loans, $5,000,000 and (2) with respect to Tranche 1 Term Loan
Commitments, Tranche 2 Term Commitments, Tranche 3 Term Commitments, Tranche 1
Term Loans, Tranche 2 Term Loans and Tranche 3 Term Loans, $1,000,000 or, in
each case, if smaller, the entire remaining amount of the assigning Lender’s
Commitment or Loans, unless each of the Borrower and the Administrative Agent
shall otherwise consent; provided that (i) no such consent of the Borrower shall
be required if an Event of Default has occurred and is continuing and (ii) in
the event of concurrent assignments to two or more assignees that are Affiliates
of one another, or to two or more Approved Funds managed by the same investment
advisor or by affiliated investment advisors, all such concurrent assignments
shall be aggregated in determining compliance with this subsection;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that, in the event of concurrent
assignments to two or more assignees that are Affiliates of one another, or by
or to two or more Approved Funds managed by the same investment advisor or by
affiliated investment advisors, only one such fee shall be payable; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(III)  SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ACCEPTANCE THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ACCEPTANCE, HAVE THE RIGHTS AND

 

107

--------------------------------------------------------------------------------


 

OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING LENDER
THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE
CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE ASSIGNING LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A
PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.15,
2.16, 2.17 AND 9.03).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 9.04
SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF
THIS SECTION.

 

(IV)  THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE AGENTS, THE ISSUING BANKS AND THE LENDERS MAY
TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS
HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING
NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE
BORROWER, ANY OTHER AGENT, ANY ISSUING BANK AND ANY LENDER AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT
SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 

(VI)  BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING
LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS: (A) SUCH
ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF THE
INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY ADVERSE CLAIM AND THAT ITS
COMMITMENT AND THE OUTSTANDING BALANCES OF ITS LOANS, IN EACH CASE WITHOUT
GIVING EFFECT TO ASSIGNMENTS THEREOF THAT HAVE NOT BECOME EFFECTIVE, ARE AS SET
FORTH IN SUCH ASSIGNMENT AND ACCEPTANCE; (B) EXCEPT AS SET FORTH IN
CLAUSE (A) ABOVE, SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND
ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR
REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER SENIOR
LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR
THERETO, OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF ANY OF THE FOREGOING, OR THE FINANCIAL CONDITION OF THE
LOAN PARTIES OR THE PERFORMANCE OR OBSERVANCE BY THE LOAN PARTIES OF ANY OF
THEIR OBLIGATIONS UNDER THIS AGREEMENT OR UNDER

 

108

--------------------------------------------------------------------------------


 

ANY OTHER SENIOR LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED
PURSUANT HERETO OR THERETO; (C) EACH OF THE ASSIGNEE AND THE ASSIGNOR REPRESENTS
AND WARRANTS THAT IT IS LEGALLY AUTHORIZED TO ENTER INTO SUCH ASSIGNMENT AND
ACCEPTANCE; (D) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS
AGREEMENT, TOGETHER WITH COPIES OF ANY AMENDMENTS OR CONSENTS ENTERED INTO PRIOR
TO THE DATE OF SUCH ASSIGNMENT AND ACCEPTANCE AND COPIES OF THE MOST RECENT
FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 5.01 AND SUCH OTHER DOCUMENTS
AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (E) SUCH ASSIGNEE WILL
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENTS, SUCH ASSIGNING LENDER OR ANY
OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER THIS AGREEMENT; (F) SUCH ASSIGNEE APPOINTS AND
AUTHORIZES THE AGENTS TO TAKE SUCH ACTION AS AGENTS ON ITS BEHALF AND TO
EXERCISE SUCH POWERS UNDER THIS AGREEMENT AND THE OTHER SENIOR LOAN DOCUMENTS AS
ARE DELEGATED TO THEM BY THE TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS
AS ARE REASONABLY INCIDENTAL THERETO; AND (G) SUCH ASSIGNEE AGREES THAT IT WILL
PERFORM IN ACCORDANCE WITH THEIR TERMS ALL THE OBLIGATIONS THAT BY THE TERMS OF
THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.

 


(C)  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF OR NOTICE TO THE BORROWER, THE
AGENTS, THE ISSUING BANKS OR THE SWINGLINE LENDER, SELL PARTICIPATIONS TO ONE OR
MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION
OF ITS COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (C) THE BORROWER, THE AGENTS, THE ISSUING BANKS AND THE
OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT
SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY
AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO
SECTION 9.02(B)(I), (II) OR (III) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO
PARAGRAPH (C)(II) OF THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT
SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.15, 2.16 AND 2.17 TO THE SAME
EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT
PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH
PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 9.08 AS THOUGH IT
WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 2.18(C) AS THOUGH IT WERE A LENDER.


 

(II)  A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 2.15 OR 2.17 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR
WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.17 UNLESS THE BORROWER
IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH

 

109

--------------------------------------------------------------------------------


 

PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO
COMPLY WITH SECTION 2.17(E) AS THOUGH IT WERE A LENDER.

 


(D)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING, WITHOUT LIMITATION, ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.


 


(E)  IN THE CASE OF ANY LENDER THAT IS A FUND THAT INVESTS IN BANK LOANS, SUCH
LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE ADMINISTRATIVE AGENT,
ASSIGN OR PLEDGE ALL OR ANY PORTION OF ITS RIGHTS UNDER THE SENIOR LOAN
DOCUMENTS, INCLUDING THE LOANS AND PROMISSORY NOTES OR ANY OTHER INSTRUMENT
EVIDENCING ITS RIGHTS AS A LENDER UNDER THE SENIOR LOAN DOCUMENTS, TO ANY HOLDER
OF, TRUSTEE FOR, OR ANY OTHER REPRESENTATIVE OF HOLDERS OF OBLIGATIONS OWED OR
SECURITIES ISSUED BY SUCH FUND, AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES;
PROVIDED THAT ANY FORECLOSURE OR SIMILAR ACTION BY SUCH TRUSTEE OR
REPRESENTATIVE SHALL BE SUBJECT TO THE PROVISIONS OF THIS SECTION 9.04
CONCERNING ASSIGNMENTS.


 


SECTION 9.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE SENIOR LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS  DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT OR ANY OTHER SENIOR LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE
BEEN RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE SENIOR LOAN DOCUMENTS AND THE MAKING OF ANY LOANS AND ISSUANCE
OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER
PARTY OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR
INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED
HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL
OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE
UNDER THIS AGREEMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS
OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE
PROVISIONS OF SECTIONS 2.15, 2.16, 2.17 AND 9.03 AND ARTICLE VIII SHALL SURVIVE
AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE EXPIRATION OR
TERMINATION OF THE LETTERS OF CREDIT AND THE COMMITMENTS OR THE TERMINATION OF
THIS AGREEMENT OR ANY PROVISION HEREOF.


 


SECTION 9.06.  INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT, THE OTHER SENIOR
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  THIS AGREEMENT SHALL BECOME EFFECTIVE AS PROVIDED IN SECTION 4.01.


 


110

--------------------------------------------------------------------------------



 


SECTION 9.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


SECTION 9.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER
AGAINST ANY OF AND ALL THE OBLIGATIONS OF THE BORROWER NOW OR HEREAFTER EXISTING
UNDER THIS AGREEMENT HELD BY SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH
LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT AND ALTHOUGH SUCH
OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER THIS SECTION ARE
IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF)
WHICH SUCH LENDER MAY HAVE.


 


SECTION 9.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A) 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.


 


(B)  THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY SENIOR LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR ANY OTHER SENIOR LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER SENIOR LOAN DOCUMENT AGAINST
THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)  THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER SENIOR LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.


 


111

--------------------------------------------------------------------------------


 


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT OR
ANY OTHER SENIOR LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER SENIOR LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


 


SECTION 9.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 9.12.  CONFIDENTIALITY.  EACH OF THE AGENTS, THE ISSUING BANKS AND THE
LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED
BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS AFFILIATES’
DIRECTORS, OFFICERS, TRUSTEES, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS,
LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM
SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE
EXTENT REQUESTED BY ANY REGULATORY AUTHORITY, (C) TO THE EXTENT REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS,
(D) TO ANY OTHER PARTY TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF
ANY REMEDIES HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER SENIOR LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS
HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS
SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO ANY ASSIGNEE OF OR
PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, (G) WITH THE CONSENT OF THE
BORROWER, (H) TO ANY PLEDGEE REFERRED TO IN SECTION 9.04(D) OR ANY DIRECT OR
INDIRECT CONTRACTUAL COUNTERPARTY IN ANY HEDGING AGREEMENT (OR TO ANY SUCH
CONTRACTUAL COUNTERPARTY’S PROFESSIONAL ADVISOR), SO LONG AS SUCH PLEDGEE OR
CONTRACTUAL COUNTERPARTY (OR SUCH PROFESSIONAL ADVISOR) AGREES TO BE BOUND BY
THE PROVISIONS OF THIS SECTION 9.12, OR (I) TO THE EXTENT SUCH INFORMATION
(I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS
SECTION OR (II) BECOMES AVAILABLE TO ANY AGENT, ANY ISSUING BANK OR ANY LENDER
ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWER.  FOR THE
PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL INFORMATION RECEIVED FROM THE


 


112

--------------------------------------------------------------------------------



 


BORROWER RELATING TO THE BORROWER OR ITS BUSINESS, OTHER THAN ANY SUCH
INFORMATION THAT IS AVAILABLE TO ANY AGENT, ANY ISSUING BANK OR ANY LENDER ON A
NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE BORROWER.  ANY PERSON REQUIRED
TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL
BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS
EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR IN ANY OTHER SENIOR LOAN DOCUMENT
TO THE CONTRARY, THE BORROWER AND EACH LENDER (AND EACH EMPLOYEE, REPRESENTATIVE
OR OTHER AGENT OF THE BORROWER) MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT
LIMITATION OF ANY KIND, THE U.S. TAX TREATMENT AND U.S. TAX STRUCTURE OF THE
TRANSACTIONS AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX
ANALYSES) THAT ARE PROVIDED TO THE BORROWER RELATING TO SUCH U.S. TAX TREATMENT
AND U.S. TAX STRUCTURE.


 


SECTION 9.13.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


 


SECTION 9.14.  COLLATERAL TRUST AND INTERCREDITOR AGREEMENT.  EACH LENDER, EACH
ISSUING BANK AND EACH AGENT HEREBY AUTHORIZES EACH AGENT TO ENTER INTO THE
COLLATERAL TRUST AND INTERCREDITOR AGREEMENT, EACH OTHER SENIOR COLLATERAL
DOCUMENT AND EACH OTHER INTERIM COLLATERAL DOCUMENT ON ITS BEHALF, AND AGREES
THAT THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT MAY ENFORCE THE RIGHTS
AND REMEDIES OF THE LENDERS UNDER EACH SENIOR LOAN DOCUMENT TO THE EXTENT
PROVIDED IN THE COLLATERAL TRUST AND INTERCREDITOR AGREEMENT, EACH OTHER SENIOR
COLLATERAL DOCUMENT AND EACH OTHER INTERIM COLLATERAL DOCUMENT.


 


SECTION 9.15.  CASH SWEEP.  (A)  ON ANY DAY ON WHICH (I) AN EVENT OF DEFAULT
EXISTS OR (II) THE LESSER OF (X) THE AVERAGE REVOLVING COMMITMENTS (AFTER
DEDUCTING THE AVERAGE TOTAL REVOLVING EXPOSURE) OVER ANY 30-DAY PERIOD AND
(Y) THE AVERAGE BORROWING BASE AMOUNT (AFTER DEDUCTING THE SUM OF (1) THE
AVERAGE TOTAL REVOLVING EXPOSURE, (2) THE AVERAGE OUTSTANDING TRANCHE 1 TERM
LOANS, (3) IF PRIOR TO THE BORROWING BASE DATE, ZERO, OR IF ON OR AFTER THE
BORROWING BASE DATE, THE AVERAGE OUTSTANDING TRANCHE 2 TERM LOANS AND (4) THE
AVERAGE OUTSTANDING TRANCHE 3 TERM LOANS) OVER ANY 30-DAY PERIOD, IN EACH CASE,
TOGETHER WITH ALL AMOUNTS THEN ON DEPOSIT IN THE CASH SWEEP CASH COLLATERAL
ACCOUNT, IS LESS THAN $75,000,000, THEN THE


 


113

--------------------------------------------------------------------------------



 


ADMINISTRATIVE AGENT, UPON ITS DETERMINATION OR UPON REQUEST BY THE REQUIRED
LENDERS, SHALL IMMEDIATELY BE ENTITLED TO DELIVER CASH SWEEP NOTICES.


 


(B)  DURING A CASH SWEEP PERIOD, IF (I) THERE IS NO EVENT OF DEFAULT AND
(II) THE LESSER OF (X) THE AVERAGE REVOLVING COMMITMENTS (AFTER DEDUCTING THE
AVERAGE TOTAL REVOLVING EXPOSURE) OVER ANY 30-DAY PERIOD AND (Y)  THE AVERAGE
BORROWING BASE AMOUNT (AFTER DEDUCTING THE SUM OF (1) THE AVERAGE TOTAL
REVOLVING EXPOSURE, (2) THE AVERAGE OUTSTANDING TRANCHE 1 TERM LOANS, (3) IF
PRIOR TO THE BORROWING BASE DATE, ZERO, OR IF ON OR AFTER THE BORROWING BASE
DATE, THE AVERAGE OUTSTANDING TRANCHE 2 TERM LOANS AND (4) THE AVERAGE
OUTSTANDING TRANCHE 3 TERM LOANS) OVER ANY 30-DAY PERIOD, IN EACH CASE, TOGETHER
WITH ALL AMOUNTS THEN ON DEPOSIT IN THE CASH SWEEP CASH COLLATERAL ACCOUNT, IS
GREATER THAN $100,000,000, THEN THE ADMINISTRATIVE AGENT SHALL AUTOMATICALLY
RESCIND ANY CASH SWEEP NOTICE AND SHALL BE PROHIBITED FROM DELIVERING ANY OTHER
CASH SWEEP NOTICE (UNLESS AND UNTIL THE OCCURRENCE OF THE EVENTS SET FORTH IN
PARAGRAPH (A) OF THIS SECTION).


 


(C)  THE ADMINISTRATIVE AGENT RESERVES THE RIGHT TO SEND A CASH SWEEP NOTICE ON
EACH OCCASION OF THE OCCURRENCE OF THE EVENTS SET FORTH IN SECTION 9.15(A).


 


SECTION 9.16.  ELECTRONIC COMMUNICATIONS.  (A)  NOTWITHSTANDING ANYTHING IN ANY
SENIOR LOAN DOCUMENT TO THE CONTRARY, THE BORROWER HEREBY AGREES THAT IT WILL
USE ITS REASONABLE BEST EFFORTS TO PROVIDE TO THE ADMINISTRATIVE AGENT ALL
INFORMATION, DOCUMENTS AND OTHER MATERIALS THAT IT IS OBLIGATED TO FURNISH TO
THE ADMINISTRATIVE AGENT PURSUANT TO THE SENIOR LOAN DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, ALL NOTICES, REQUESTS, FINANCIAL STATEMENTS, FINANCIAL AND
OTHER REPORTS, CERTIFICATES AND OTHER INFORMATION MATERIALS, BUT EXCLUDING ANY
SUCH COMMUNICATION THAT (I) RELATES TO A REQUEST FOR A NEW, OR A CONVERSION OF
AN EXISTING, BORROWING OR OTHER EXTENSION OF CREDIT (INCLUDING ANY ELECTION OF
AN INTEREST RATE OR INTEREST PERIOD RELATING THERETO), (II) RELATES TO THE
PAYMENT OF ANY PRINCIPAL OR OTHER AMOUNT DUE UNDER ANY SENIOR LOAN DOCUMENT
PRIOR TO THE SCHEDULED DATE THEREFOR, (III) PROVIDES NOTICE OF ANY DEFAULT OR
EVENT OF DEFAULT UNDER ANY SENIOR LOAN DOCUMENT OR (IV) IS REQUIRED TO BE
DELIVERED TO SATISFY ANY CONDITION SET FORTH IN SECTION 4.01 AND/OR 4.02 (ALL
SUCH NON-EXCLUDED COMMUNICATIONS BEING REFERRED TO HEREIN COLLECTIVELY AS THE
“COMMUNICATIONS”), BY TRANSMITTING THE COMMUNICATIONS IN AN ELECTRONIC/SOFT
MEDIUM IN A FORMAT ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO
OPLOANSWEBADMIN@CITIGROUP.COM, WITH A COPY TO JEFFREY.NITZ@CITIGROUP.COM.  IN
ADDITION, THE BORROWER AGREES TO CONTINUE TO PROVIDE THE COMMUNICATIONS TO THE
ADMINISTRATIVE AGENT IN THE MANNER SPECIFIED IN THE SENIOR LOAN DOCUMENTS, BUT
ONLY TO THE EXTENT REQUESTED BY THE ADMINISTRATIVE AGENT.


 


(B)  THE BORROWER FURTHER AGREES THAT THE ADMINISTRATIVE AGENT MAY MAKE THE
COMMUNICATIONS AVAILABLE TO THE LENDERS BY POSTING THE COMMUNICATIONS ON
INTRALINKS, FIXED INCOME DIRECT OR A SUBSTANTIALLY SIMILAR ELECTRONIC
TRANSMISSION SYSTEM (EACH SUCH SYSTEM, A “PLATFORM”).  THE BORROWER ACKNOWLEDGES
THAT THE DISTRIBUTION OF MATERIAL THROUGH AN ELECTRONIC MEDIUM IS NOT
NECESSARILY SECURE AND THAT THERE ARE CONFIDENTIALITY AND OTHER RISKS ASSOCIATED
WITH SUCH DISTRIBUTION.


 


114

--------------------------------------------------------------------------------



 


(C)  EACH PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS,  OR THE ADEQUACY OF ANY PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR ANY PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
OTHER LOAN PARTY, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


(D)  THE ADMINISTRATIVE AGENT AGREES THAT THE RECEIPT OF THE COMMUNICATIONS BY
IT AT ITS E-MAIL ADDRESS SET FORTH IN SECTION 9.01 SHALL CONSTITUTE EFFECTIVE
DELIVERY OF THE COMMUNICATIONS TO THE ADMINISTRATIVE AGENT FOR PURPOSES OF THIS
SECTION.  EACH LENDER AGREES THAT NOTICE TO IT (AS PROVIDED IN THE NEXT
SENTENCE) SPECIFYING THAT THE COMMUNICATIONS HAVE BEEN POSTED TO A PLATFORM
SHALL CONSTITUTE EFFECTIVE DELIVERY OF THE COMMUNICATIONS TO SUCH LENDER FOR
PURPOSES OF THIS SECTION.  EACH LENDER AGREES (I) TO NOTIFY THE ADMINISTRATIVE
AGENT IN WRITING (INCLUDING BY ELECTRONIC COMMUNICATION) FROM TIME TO TIME OF
SUCH LENDER’S E-MAIL ADDRESS TO WHICH THE FOREGOING NOTICE MAY BE SENT BY
ELECTRONIC TRANSMISSION AND (II) THAT THE FOREGOING NOTICE MAY BE SENT TO SUCH
E-MAIL ADDRESS.


 


(E)  NOTHING IN THIS SECTION 9.16 SHALL PREJUDICE THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO GIVE ANY NOTICE OR OTHER COMMUNICATION
PURSUANT TO ANY SENIOR LOAN DOCUMENT IN ANY OTHER MANNER SPECIFIED IN SUCH
SENIOR LOAN DOCUMENT.


 


SECTION 9.17.  USA PATRIOT ACT.  EACH LENDER AND EACH ISSUING BANK HEREBY
NOTIFIES THE BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT,
IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE
BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND
OTHER INFORMATION THAT


 


115

--------------------------------------------------------------------------------



 


WILL ALLOW SUCH LENDER OR ISSUING BANK TO IDENTIFY THE BORROWER IN ACCORDANCE
WITH ITS REQUIREMENTS.  THE BORROWER SHALL PROMPTLY, FOLLOWING A REQUEST BY THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK, PROVIDE ALL DOCUMENTATION
AND OTHER INFORMATION THAT THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING
BANK REASONABLY REQUESTS IN ORDER TO COMPLY WITH ITS ONGOING OBLIGATIONS UNDER
APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS,
INCLUDING THE USA PATRIOT ACT.


 


SECTION 9.18.  RELEASE OF INTERIM COLLATERAL; TERMINATION OF INTERIM COLLATERAL
DOCUMENTS.  UPON THE OCCURRENCE OF THE BORROWING BASE DATE, THE SECURITY
INTERESTS GRANTED IN THE INTERIM COLLATERAL, AND THE GUARANTEES MADE, UNDER THE
INTERIM COLLATERAL DOCUMENTS SHALL BE AUTOMATICALLY RELEASED, AND THE INTERIM
COLLATERAL DOCUMENTS SHALL AUTOMATICALLY TERMINATE IN ACCORDANCE WITH THEIR
TERMS.  IN CONNECTION WITH THE RELEASE OF SECURITY INTERESTS GRANTED IN THE
INTERIM COLLATERAL, AND THE GUARANTEES MADE, UNDER THE INTERIM COLLATERAL
DOCUMENTS, THE TRANCHE 2 LENDERS HEREBY AUTHORIZE THE BORROWER (OR ITS COUNSEL)
TO FILE, REGISTER OR RECORD ALL DOCUMENTS AND INSTRUMENTS, INCLUDING AMENDMENTS
TO UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, REQUIRED BY LAW, ADVISABLE OR
REASONABLY REQUESTED BY THE BORROWER, AND AGREE TO EXECUTE AND DELIVER ALL
FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL FURTHER ACTION THAT MAY BE
NECESSARY OR THAT THE BORROWER MAY REASONABLY REQUEST IN ORDER TO EFFECTUATE
SUCH RELEASE, ALL AT THE EXPENSE OF THE BORROWER.  FOR THE AVOIDANCE OF DOUBT,
THE FOREGOING DOES NOT AUTHORIZE THE BORROWER TO TAKE ANY ACTION THAT WOULD
RESULT IN THE RELEASE OF THE SECURITY INTERESTS GRANTED IN THE INTERIM
COLLATERAL UNDER THE INTERIM COLLATERAL DOCUMENTS PRIOR TO THE BORROWING BASE
DATE.


 


116

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedule 2.01:  Commitments

 

Lender

 

Commitment

 

 

 

 

 

Citicorp North America, Inc.

 

$

330,000,000

 

Bank of America, N.A.

 

$

20,000,000

 

 

 

 

 

Total:

 

$

350,000,000

 

 

--------------------------------------------------------------------------------
